Exhibit 10.1

Execution Version

TERM LOAN AGREEMENT

dated as of March 4, 2019

among

PROLOGIS GK HOLDINGS Y.K.,

as Borrower,

PROLOGIS, L.P.,

as Guarantor,

VARIOUS LENDERS,

SUMITOMO MITSUI BANKING CORPORATION,

as Administrative Agent and Sole Bookrunner,

MIZUHO BANK, LTD.,

as Syndication Agent,

and

MUFG BANK, LTD.,

as Documentation Agent

SUMITOMO MITSUI BANKING CORPORATION,

MIZUHO BANK, LTD.

and MUFG BANK, LTD., as

Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

      DEFINITIONS      1  

Section 1.1

      Definitions      1  

Section 1.2

      Accounting Terms and Determination      24  

Section 1.3

      Other Interpretive Provisions      25  

ARTICLE II

      THE CREDITS      26  

Section 2.1

      Commitments to Lend      26  

2.1.1  

      Commitments      26  

2.1.2  

      Types of Loans      26  

2.1.3  

      Termination of Commitments; No Reborrowings      26  

Section 2.2

      Optional Additional Term Loans      26  

Section 2.3

      Notices of Borrowing      27  

Section 2.4

      Notice to Lenders; Funding of Loans      27  

Section 2.5

      Notes      28  

Section 2.6

      Method of Electing Interest Rates      29  

Section 2.7

      Interest Rates      30  

Section 2.8

      Maturity Dates      31  

Section 2.9

      Optional Prepayments      31  

Section 2.10

      General Provisions as to Payments      31  

Section 2.11

      Funding Losses      32  

Section 2.12

      Computation of Interest      33  

Section 2.13

      Substitution of Borrower      33  

ARTICLE III

      CONDITIONS      33  

Section 3.1

      Closing      33  

Section 3.2

      Additional Term Loans      35  

ARTICLE IV

      REPRESENTATIONS AND WARRANTIES      36  

Section 4.1

      Representations and Warranties by Prologis      36  

Section 4.2

      Representations and Warranties by the Borrower      41  

ARTICLE V

      AFFIRMATIVE AND NEGATIVE COVENANTS      42  

Section 5.1

      Information      43  

Section 5.2

      Payment of Obligations      45  

Section 5.3

      Maintenance of Property; Insurance      45  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.4

  Maintenance of Existence      46  

Section 5.5

  Compliance with Laws      46  

Section 5.6

  Books and Records      46  

Section 5.7

  Inspection of Property      46  

Section 5.8

  Financial Covenants      46  

Section 5.9

  Restriction on Fundamental Changes      47  

Section 5.10

  Changes in Business      47  

Section 5.11

  General Partner Status      47  

Section 5.12

  Restricted Payments      47  

Section 5.13

  Transactions with Affiliates      48  

Section 5.14

  Negative Pledge Agreements; Burdensome Agreements      49  

Section 5.15

  Use of Proceeds      49  

Section 5.16

  Claims Pari Passu      49  

Section 5.17

  Anti-Social Forces      49  

Section 5.18

  Guaranties      50  

ARTICLE VI

  DEFAULTS      50  

Section 6.1

  Guarantor Event of Default      50  

Section 6.2

  Rights and Remedies      52  

Section 6.3

  Borrower Event of Default      53  

Section 6.4

  Rights and Remedies with Respect to Borrower Event of Default      54  

Section 6.5

  Enforcement of Rights and Remedies      55  

Section 6.6

  Notice of Default      55  

Section 6.7

  Distribution of Proceeds after Default      55  

Section 6.8

  Anti-Social Forces Indemnification      55  

ARTICLE VII

  ADMINISTRATIVE AGENT      55  

Section 7.1

  Appointment and Authorization      55  

Section 7.2

  Agency and Affiliates      56  

Section 7.3

  Action by Administrative Agent      56  

Section 7.4

  Consultation with Experts      56  

Section 7.5

  Liability of Administrative Agent      56  

Section 7.6

  Indemnification      57  

Section 7.7

  Credit Decision      57  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.8

      Successor Agent      57  

Section 7.9

      Consents and Approvals      58  

ARTICLE VIII

      CHANGE IN CIRCUMSTANCES      58  

Section 8.1

      Basis for Determining Interest Rate Inadequate or Unfair      58  

Section 8.2

      Illegality      60  

Section 8.3

      Increased Cost and Reduced Return      61  

Section 8.4

      Taxes      62  

Section 8.5

      Substitute Loans Substituted for Affected Yen LIBOR Loans      66  

Section 8.6

      Inability to Lend to Qualified Borrower      66  

ARTICLE IX

      MISCELLANEOUS      66  

Section 9.1

      Notices      66  

Section 9.2

      No Waivers      67  

Section 9.3

      Expenses; Indemnification      67  

Section 9.4

      Sharing of Set-Offs and Payments      68  

9.4.1  

      Sharing of Set-Offs      68  

9.4.2  

      Sharing of Payments by Lenders      69  

9.4.3  

      Application of Set-Offs      69  

Section 9.5

      Amendments and Waivers      69  

Section 9.6

      Successors and Assigns      72  

Section 9.7

      Collateral      74  

Section 9.8

      Governing Law; Submission to Jurisdiction; Judgment Currency      74  

Section 9.9

      Counterparts; Integration; Effectiveness      75  

Section 9.10

  WAIVER OF JURY TRIAL      76  

Section 9.11

      Survival      76  

Section 9.12

      Limitation of Liability      76  

Section 9.13

      Recourse Obligation      76  

Section 9.14

      Confidentiality      76  

Section 9.15

      Lender Ceasing to be a Qualified Institutional Investor      77  

Section 9.16

      Non-Bank Lender      77  

Section 9.17

      USA Patriot Act      78  

Section 9.18

      Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
78  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.19

  Sanctioned Lenders      79  

Section 9.20

  Sanctions Representation by Administrative Agent and each Lender      79  

Section 9.21

  Certain ERISA Matters      79  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE 1

  

Commitments

SCHEDULE 4.1(f)

  

Litigation

SCHEDULE 4.1(g)

  

Environmental

EXHIBIT A

  

Form of Note

EXHIBIT B

  

Qualified Borrower Joinder Agreement

EXHIBIT C

  

Form of Compliance Certificate

EXHIBIT D

  

Notices

EXHIBIT E

  

Form of Transfer Supplement

EXHIBIT F

  

Organizational and Structure Chart for Borrower

EXHIBIT G

  

Additional Term Loan Agreement

EXHIBIT H

  

New Lender Joinder Agreement

 

 

-v-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of March 4, 2019 is among
PROLOGIS GK HOLDINGS Y.K., as Borrower (the “Borrower”), PROLOGIS, L.P., as
Guarantor (“Prologis”), various LENDERS (as defined below), and SUMITOMO MITSUI
BANKING CORPORATION, as Administrative Agent.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

“Act” has the meaning set forth in Section 9.17.

“Additional Term Loan” has the meaning set forth in Section 2.2.

“Additional Term Loan Agreement” means each Additional Term Loan Agreement among
Borrower, Prologis, Administrative Agent (on behalf of the Lenders) and the
applicable Lender that has agreed to make an Additional Term Loan pursuant to
Section 2.2, the form of which is attached hereto as Exhibit G.

“Adjusted EBITDA” means, for the Companies on a consolidated basis, net earnings
before Preferred Dividends, plus amounts that have been deducted, and minus
amounts that have been added, for the following (without duplication):

(a) Non-recurring losses (gains) from Dispositions of assets (excluding
Dispositions to any Property Fund and Dispositions to third parties in
connection with the Companies’ development business);

(b) Losses (gains) resulting from foreign currency exchange effects of
settlement of Indebtedness and mark-to-market adjustments associated with
(i) intercompany Indebtedness between Prologis and any of its Consolidated
Subsidiaries and Unconsolidated Affiliates, (ii) third party Indebtedness of
Prologis and its Consolidated Subsidiaries, and (iii) Swap Contracts (other than
those entered into for purely speculative purposes);

(c) Arrangement fees, amendment fees and costs incurred in connection with the
negotiation, documentation, and/or closing of this Agreement and any amendment,
supplement or other modification hereto;

(d) Losses and charges from extraordinary, non-recurring and other unusual items
(including fees and costs incurred in connection with the negotiation,
documentation, and/or closing of each capital market offering, debt financing or
amendments thereto, redemption or exchange of Indebtedness, business
combination, acquisition, merger, disposition, recapitalization and consent
solicitation);



--------------------------------------------------------------------------------

(e) Losses (gains) from early extinguishment of Indebtedness; and

(f) Losses (earnings) attributable to Unconsolidated Affiliates;

plus Allowed Unconsolidated Affiliate Earnings, plus all amounts deducted in
calculating net earnings for Interest Expense (including cash and non-cash
amounts), minority interests, provisions for taxes based on income (including
deferred income taxes), provisions for unrealized gains and losses, depreciation
and amortization and the effect of any other non-cash item. Notwithstanding the
above, non-cash losses (gains) and any non-cash impairment of Investments,
intangible assets, including goodwill, or other assets shall be added back to
(in the case of write-downs, impairment charges, and losses) or deducted from
(in the case of gains) Adjusted EBITDA to the extent deducted (added) in the
calculation of net earnings or Adjusted EBITDA (but without duplication).

“Administrative Agent” means Sumitomo Mitsui Banking Corporation in its capacity
as Administrative Agent hereunder, and its permitted successors in such capacity
in accordance with the terms of this Agreement.

“Administrative Questionnaire” means with respect to each Lender, an
administrative questionnaire in the form provided by Administrative Agent and
submitted to Administrative Agent (with a copy to the Borrower) duly completed
by such Lender.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” has the meaning set forth in the Preamble.

“Allowed Unconsolidated Affiliate Earnings” means distributions (including
“promote” or “carried interest” distributions but excluding extraordinary or
non-recurring distributions) received in cash from Unconsolidated Affiliates.

“Anti-Corruption Law” means, with respect to any Company, any law, rule or
regulation of any jurisdiction applicable to such Company concerning or relating
to bribery or corruption, including the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions.

“Applicable Margin” means, at any time, with respect to the applicable
Borrowings, the applicable percentage per annum set forth in the table below
opposite the applicable ratings of Prologis, determined in accordance with the
following: If Prologis has ratings from both Moody’s and S&P, then the
Applicable Margin will be based upon the higher such rating unless the
difference between the ratings is two or more rating levels, in which case the
Applicable Margin will be based upon the rating level that is one level below
the higher rating. If Prologis has only one such rating, then the Applicable
Margin will be based on such rating. If Prologis does not have either rating,
then the highest Applicable Margin will apply.

 

-2-



--------------------------------------------------------------------------------

Moody’s Rating    S&P Rating    Yen LIBOR Loans A2 or better    A or better   
0.35% A3    A-    0.40% Baa1    BBB+    0.45% Baa2    BBB    0.50% Baa3    BBB-
   0.55% Less than Baa3 or not rated    Less than BBB- or not rated    0.60%

Each change in the Applicable Margin resulting from a publicly announced change
in the Moody’s Rating or S&P Rating, as applicable, shall be effective during
the period commencing on the fifth Business Day following the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.

“Assignee” has the meaning set forth in Section 9.6(c).

“Audited Financial Statements” means the audited consolidated balance sheet of
Prologis for the Fiscal Year ended December 31, 2018 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

-3-



--------------------------------------------------------------------------------

“Borrower” has the meaning set forth in the Preamble.

“Borrower Default” means any condition or event that with the giving of notice
or lapse of time or both would, unless cured or waived, become a Borrower Event
of Default.

“Borrower Event of Default” has the meaning set forth in Section 6.3.

“Borrowing” means the aggregation of the Loans of all Lenders, all of which
Loans, except in the case of Substitute Rate Loans, have the same Interest
Period.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City or Tokyo, Japan or, for matters concerning Yen
LIBOR only, London, are authorized by law to close or are in fact closed.

“Capital Expenditures” means, for any period, an amount equal to $0.10 per
square foot on the aggregate of the portfolio square footage of Prologis and its
Consolidated Subsidiaries most recently reported on the financial statements of
Prologis delivered to the Administrative Agent.

“Capital Lease” means any capital lease or sublease that has been (or under GAAP
should be) capitalized on the balance sheet of the lessee.

“Capitalization Rate” means the percentage rates set forth below:

(a) 5.50% with respect to all Properties located in Japan; and

(b) 6.00% with respect to all Properties not located in Japan.

“Cash Equivalents” means (a) direct obligations of the United States of America
or any agency thereof, or obligations fully guaranteed by the United States of
America or any agency thereof; provided that such obligations mature within one
year of the date of acquisition thereof, (b) commercial paper rated “A-1” (or
higher) according to S&P or “P-1” (or higher) according to Moody’s and, in each
case, maturing not more than 180 days from the date of acquisition thereof,
(c) time deposits with, and certificates of deposit and bankers’ acceptances
issued by, any Lender or any other United States bank having capital surplus and
undivided profits aggregating at least $1,000,000,000, and (d) mutual funds
whose investments are substantially limited to the foregoing.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each case
shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

 

-4-



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 40% or more of the
equity securities of General Partner entitled to vote for members of the board
of directors or equivalent governing body of General Partner on a fully-diluted
basis;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of General Partner cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c) General Partner shall cease to (i) be the sole general partner of Prologis,
or (ii) own, directly or indirectly, more than 50% of the Equity Interests of
Prologis.

“Closing Date” means the date on or after the Effective Date, on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of Administrative Agent.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means with respect to any Lender, the amount (if any) set forth
under the heading “Commitment” opposite the name of such Lender on Schedule 1.

“Companies” means Prologis and its Consolidated Subsidiaries; provided that for
purposes of Sections 4.1 (f), (m), (n) and (s), “Companies” shall also include
each Person that is not a Consolidated Subsidiary and is a Borrower under (and
as defined in) the Global Credit Agreement; and “Company” means any one of the
Companies.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Conforming Provisions” has the meaning set forth in Section 9.5(b).

 

-5-



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a) all
Indebtedness of the Companies, on a consolidated basis, to (b) Total Asset
Value; provided that for purposes of calculating the Consolidated Leverage
Ratio, (i) total Indebtedness of the Companies shall be adjusted by deducting
therefrom an amount equal to the lesser of (A) total Indebtedness that by its
terms is scheduled to mature on or before the date that is 24 months from the
date of calculation, and (B) Unrestricted Cash of the Companies, and (ii) Total
Asset Value shall be adjusted by deducting therefrom the amount by which total
Indebtedness is adjusted under clause (i).

“Consolidated Subsidiary” means, with respect to any Person (a “Parent”), any
other Person in which such Parent directly or indirectly holds an Equity
Interest and that would be consolidated in the preparation of consolidated
financial statements of such Parent in accordance with GAAP. Any reference
herein or in any other Loan Document to a “Consolidated Subsidiary” shall,
unless otherwise specified, be a reference to a Consolidated Subsidiary of
Prologis.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting rights of
creditors generally, including any governmental rules of any jurisdiction
relating to any corporate reorganization, company arrangement, civil
rehabilitation, special liquidation, moratorium, readjustment of debt,
appointment of a conservator (hozen kanrinin), trustee (kanzai nin), supervisor
(kantoku i’in), inspector (chosa i’in) or receiver, or similar debtor relief
effecting, including hasan, minji saisei, kaisha kosei, tokubetsu seisan and
tokutei chotei.

“Debt Service” means, for any Person for any period, the sum of the cash portion
of Interest Expense (excluding, to the extent included therein, amortized fees
previously paid in cash) plus any regularly scheduled principal payments on
Indebtedness; provided that Debt Service shall not include Excluded Debt
Service.

 

-6-



--------------------------------------------------------------------------------

“Default” means any Guarantor Default or Borrower Default.

“Disposition” or “Dispose” means the sale, transfer, license, lease,
contribution, or other disposition (including any sale and leaseback
transaction, but excluding charitable contributions) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, and including any disposition of property to a limited
liability company organized in Delaware that has been formed upon the
consummation of the division of a limited liability company pursuant to the
Delaware Limited Liability Company Act.

“Disqualified Stock” means any Equity Interests of a Person that by its terms
(or by the terms of any Equity Interests into which it is convertible or for
which it is exchangeable or exercisable) (a) matures or is subject to mandatory
redemption, pursuant to a sinking fund obligation or otherwise on or prior to
the Maturity Date, (b) is convertible into or exchangeable or exercisable for a
Liability or Disqualified Stock on or prior to the Maturity Date, (c) is
redeemable on or prior to the Maturity Date at the option of the holder of such
Equity Interests or (d) otherwise requires any payments by such Person on or
prior to the Maturity Date.

“Dollars”, “US$” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.9.

“Eligible Affiliate” means any Person in which Prologis directly or indirectly
holds an Equity Interest.

“Environmental Laws” means all Federal, state, provincial, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

-7-



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Prologis or any of its Affiliates or of the
Borrower directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all shares of capital
stock of (or other ownership or profit interests in) such Person, all warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and all other
ownership, beneficial or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, in each case to
the extent then outstanding; provided that the convertible senior notes of
Prologis shall not constitute Equity Interests unless such notes are converted
into capital stock of Prologis.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Prologis within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Prologis or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Prologis or any ERISA Affiliate from a
Multiemployer Plan or receipt by Prologis or any ERISA Affiliate of notification
that a Multiemployer Plan is in reorganization; (d) the filing by Prologis or
any ERISA Affiliate of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person).

“Event of Default” means a Borrower Event of Default or a Guarantor Event of
Default.

“Excluded Debt Service” means, for any period, any regularly scheduled principal
payments on (a) any Indebtedness that pays such Indebtedness in full, but only
to the extent that the amount of such final payment is greater than the
scheduled principal payment immediately preceding such final payment, and
(b) any Indebtedness (other than Secured Debt) that is rated at least Baa3 and
BBB-, as the case may be, by at least two of S&P, Moody’s and Fitch.

 

-8-



--------------------------------------------------------------------------------

“Excluded Taxes” has the meaning set forth in Section 8.4(a).

“Existing Indenture” means the Indenture dated as of June 30, 1998 among General
Partner, Prologis and U.S. Bank National Association (as successor in interest
to State Street Bank and Trust Company of California, N.A.), as Trustee.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b)(1) of the Code,

“Fee Letters” means (i) the Arrangement Fee Letter dated as of December 19, 2018
between Administrative Agent and Prologis and (ii) the Upfront Fee Letter dated
as of December 19, 2018 between Administrative Agent and Prologis.

“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. (or any
successor thereof) or, if Fitch no longer publishes ratings, then another
ratings agency selected by Prologis and reasonably acceptable to Administrative
Agent.

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) (i) Adjusted EBITDA, minus (ii) Capital Expenditures, to
(b) the sum of (i) Debt Service in respect of all Indebtedness, plus
(ii) Preferred Dividends, in each case for the Companies on a consolidated basis
and for the four fiscal quarters ending on the date of determination.

“Foreign Currency” means any currency other than Dollars.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Gang Members, Etc.” has the meaning set forth in Section 4.1(t).

“General Partner” means Prologis, Inc., a Maryland corporation qualified as a
REIT.

“General Partner Guaranty” means a Guaranty made by General Partner in favor of
Administrative Agent pursuant to Section 5.18.

“GK” means a limited liability company (godo kaisha) formed and existing under
the Companies Act (kaisha ho) (Law No. 86 of 2005).

“Global Credit Agreement” means the Second Amended and Restated Global Senior
Credit Agreement, dated as of January 16, 2019 among Prologis, various
Affiliates thereof, various lenders and various agents, including Bank of
America, N.A., as Global Administrative Agent.

 

-9-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group of Loans” means, at any time, a group of Loans consisting of Loans having
the same Interest Period at such time; provided that, if a Loan of any
particular Lender is converted to or made as a Substitute Rate Loan pursuant to
Section 8.1, 8.2 or 8.5, such Loan shall be included in the same Group or Groups
of Loans from time to time as it would have been in if it had not been so
converted or made.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. Guarantees shall not include contingent
obligations under any Special Limited Contribution Agreement (“SLCA”) in
connection with certain of such Person’s contributions of Properties to Property
Funds pursuant to which a Company is obligated to make additional capital
contributions to the respective Property Fund under certain circumstances unless
the obligations under such SLCA are required under GAAP to be included in
“liabilities” on the balance sheet of the Companies. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranties” means the Prologis Guaranty and if a General Partner Guaranty has
been delivered pursuant to Section 5.18 and remains in effect pursuant to
Section 5.18, the General Partner Guaranty.

 

-10-



--------------------------------------------------------------------------------

“Guarantor” means Prologis, and if a General Partner Guaranty has been delivered
pursuant to Section 5.18 and remains in effect pursuant to Section 5.18, General
Partner.

“Guarantor Default” means any condition or event that with the giving of notice
or lapse of time or both would, unless cured or waived, become a Guarantor Event
of Default.

“Guarantor Event of Default” has the meaning set forth in Section 6.1.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IBLP” means an investment business limited partnership (toshi jigyo yugen
sekinin kumiai) formed pursuant to an investment business partnership agreement
(toshi jigyo yugen sekinin kumiai keiyaku) as set forth in the Investment
Business Limited Partnership Act (toshi jigyo yugen sekinin kumiai keiyaku
nikansuru horitu) of Japan (Law No. 90 of 1998).

“Increasing Lender” has the meaning set forth in Section 2.2.

“Indebtedness” means for any Person, without duplication, all monetary
obligations, excluding trade payables and accrued expenses (including deferred
tax liabilities except as expressly provided below) incurred in the ordinary
course of business or for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Administrative Agent have been provided, (a) of such
Person (i) for borrowed money, (ii) evidenced by bonds, debentures, notes, or
similar instruments, (iii) to pay the deferred purchase price of property or
services, except (x) obligations incurred in the ordinary course of business to
pay the purchase price of stock so long as such obligations are paid within
customary settlement terms, and (y) obligations to purchase stock (other than
stock of Prologis or any of its Consolidated Subsidiaries or Affiliates)
pursuant to subscription or stock purchase agreements in the ordinary course of
business, (iv) arising under Capital Leases to the extent included on a balance
sheet of such Person, (v) arising under Swap Contracts, excluding interest rate
contracts entered into to hedge Indebtedness, net of obligations owed to such
Person under non-excluded Swap Contracts, (vi) arising under any Guarantee of
such Person (other than (x) endorsements in the ordinary course of business of
negotiable instruments or documents for deposit or collection,
(y) indemnification obligations and purchase price adjustments pursuant to
acquisition agreements entered into in the ordinary course of business and
(z) any Guarantee of Liabilities of a third party that do not constitute
Indebtedness), and (vii) Settlement Debt or (b) secured by a Lien existing on
any property of such Person, whether or not such obligation shall have been
assumed by such Person; provided that the amount of any Indebtedness under this
clause (b) that has not been assumed by such Person shall be equal to the lesser
of the stated amount of such Indebtedness or the fair market value of the
property securing such Indebtedness. The amount of any Indebtedness shall be
determined without giving effect to any mark-to-market increase or decrease
resulting from the purchase accounting impact of corporate or portfolio
acquisitions or any mark-to-market remeasurement of the amount of any
Indebtedness denominated in a Foreign Currency. Indebtedness shall not include
obligations under any assessment, performance, bid or surety bond or any similar
bonding obligation.

 

-11-



--------------------------------------------------------------------------------

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Industrial Property” means a Property that is used for manufacturing,
processing, warehousing or retail purposes.

“Interest Expense” means, for any Person for any period, without duplication,
(a) such Person’s “net interest expense” for such period as reported on such
Person’s most recent financial statements plus (b) Restricted Payments of any
kind or character with respect to, and other proceeds paid or payable in respect
of, any Disqualified Stock.

“Interest Period” means with respect to each Yen LIBOR Borrowing, the period
commencing on the date of such Borrowing specified in the Notice of Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending one or three months thereafter (or any other period less than one month
with the reasonable approval of Administrative Agent, unless any Lender has
previously advised Administrative Agent and Prologis that it is unable to enter
into a contract for Yen deposits in the Tokyo interbank market with a term of
the requested duration) as the Borrower may elect in the applicable Notice of
Borrowing or Notice of Interest Rate Election; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period (other than an Interest Period of less than one month)
which begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of a calendar month;
and

(c) no Interest Period may end later than the Maturity Date.

“Investment” means any investment in any Person, Property or other asset,
whether by means of stock, purchase, loan, advance, extension of credit, capital
contribution or otherwise. The amount of any Investment shall be determined in
accordance with GAAP; provided that the amount of the Investment in any Property
shall be calculated based upon the undepreciated Investment in such Property.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state,
prefecture and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

-12-



--------------------------------------------------------------------------------

“Lender” means each entity (other than a Loan Party) listed on the signature
pages hereof, each Person that becomes a Lender pursuant to Section 2.2 or
9.6(c), and their respective successors and assigns (excluding any Person that
ceases to be a Lender pursuant to Section 9.5(e), 9.6(c) or 9.19 or Article
VIII).

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Party” means Administrative Agent and each Lender.

“Lending Office” means, as to each Lender, its office, branch or Affiliate
located at its address set forth in its Administrative Questionnaire or such
other office, branch or Affiliate of such Lender as it may hereafter designate
as its Lending Office by notice to the Borrower and Administrative Agent.

“Liabilities” means (without duplication), for any Person, (a) any obligations
required by GAAP to be classified upon such Person’s balance sheet as
liabilities (excluding any deferred tax liabilities and any mark-to-market
increase or decrease in debt from the purchase accounting impact of corporate or
portfolio acquisitions and from the re-measurement of intercompany
indebtedness); (b) any liabilities secured (or for which the holder of the
liability has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, whether or not
such obligation shall have been assumed by such Person, provided that the amount
of any Liability under this clause (b) that has not been assumed by such Person
shall be equal to the lesser of the stated amount of the liabilities secured (or
entitled to be secured) or the fair market value of the applicable property; and
(c) any Guarantees of such Person of liabilities or obligations of others.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding the interest of a lessor
under an operating lease).

“Loan” means the initial Loans and any Additional Term Loans, and each Loan
shall be either a Substitute Rate Loan or a Yen LIBOR Loan and “Loans” means
Substitute Rate Loans, Yen LIBOR Loans or any combination of the foregoing.

“Loan Documents” means this Agreement, the Notes, the Guaranties, the
Ratifications, and the Fee Letters.

“Loan Modification Agreement” has the meaning set forth in Section 9.5(d).

“Loan Modification Offer” has the meaning set forth in Section 9.5(d).

 

-13-



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower and any Guarantor, and “Loan
Party” means any one of the Loan Parties.

“Majority Lenders” means, at any time, a Lender or Lenders whose Pro Rata Share
is greater than 50%.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), that does, or could reasonably be expected to,
materially and adversely impair (a) the ability of the Companies, taken as a
whole, to perform their respective obligations under the Loan Documents or
(b) the ability of any Lender Party to enforce the Loan Documents.

“Maturity Date” means March 4, 2026.

“Maximum Rate” has the meaning set forth in Section 2.7(f).

“Modification” has the meaning set forth in Section 9.5(b).

“Money Lending Business Act” means the Money Lending Business Act (Kashikingyo
ho) of Japan (Law No. 32 of 1983).

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof) or,
if Moody’s no longer publishes ratings, another ratings agency selected by
Prologis and reasonably acceptable to Administrative Agent.

“Moody’s Rating” means the most recently-announced rating from time to time of
Moody’s assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty, or third party
credit support is in place, regardless of whether any of such Indebtedness has
been issued at the time such rating was issued.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Prologis or any ERISA Affiliate makes or is
obligated to make, or during the preceding five plan years has made or been
obligated to make, contributions.

“New Lender” has the meaning set forth in Section 2.2.

“New Lender Joinder Agreement” means each New Lender Joinder Agreement among
Borrower, Prologis, Administrative Agent (on behalf of the Lenders) and the
applicable Qualified Institution that is to become a Lender hereunder at any
time after the date of this Agreement pursuant to the terms of Section 2.2, the
form of which is attached hereto as Exhibit H.

“NOI” means, for any period and any Property, the difference (if positive)
between (a) any rents (including rent with respect to which a tenant received
any free rent during such period, the amount of such free rent as if the same
had been paid in cash by such tenant), proceeds (other than proceeds from
Dispositions), expense reimbursements or income received from such Property (but
excluding security or other deposits, late fees, early lease termination or
other penalties of a non-recurring nature), less (b) all costs and expenses
(including interest on assessment bonds) incurred as a result of, or in
connection with, the development, operation or leasing of such Property (but
excluding depreciation, amortization, Interest Expense (other than interest on
assessment bonds) and Capital Expenditures).

 

-14-



--------------------------------------------------------------------------------

“Non-Bank Lender” means, any Lender that is a “money lender” (as defined in
paragraph 2 of article 2 of the Money Lending Business Act); provided that if
any Person has been assigned a claim under this Agreement, and if some or all of
the provisions of the Money Lending Business Act will be applicable to such
Person in relation to such claim, such Person shall be deemed to be a Non-Bank
Lender under this Agreement in relation to such claim even if such Person is not
a “money lender” (as defined in paragraph 2 of article 2 of the Money Lending
Business Act).

“Non-Consenting Lender” means any Lender that, within the preceding 60 days
failed to agree to an amendment, waiver or consent that was (a) requested by
Prologis or the Borrower and (b) approved by Lenders holding at least 40% of the
amount of the outstanding amount of the Loans (calculated in the same manner as
in the definition of “Majority Lenders”).

“Non-Industrial Property” means a Property that is not an Industrial Property.

“Non-Recourse Debt” means Indebtedness with respect to which recourse for
payment is limited to (a) specific Property or Properties encumbered by a Lien
securing such Indebtedness so long as there is no recourse to Prologis, or
(b) any Consolidated Subsidiary of Prologis or Unconsolidated Affiliate of
Prologis (provided that if an entity is a partnership, there is no recourse to
Prologis or General Partner as a general partner of such partnership); provided
that personal recourse of Prologis for any such Indebtedness for Customary
Recourse Exceptions shall not, by itself, prevent such Indebtedness from being
characterized as Non-Recourse Debt. For purposes of the foregoing and for the
avoidance of doubt, (i) if the Indebtedness is partially guaranteed by Prologis,
then the portion of such Indebtedness that is not so guaranteed shall still be
Non-Recourse Debt if it otherwise satisfies the requirements in this definition,
and (ii) if the liability of Prologis under any such guaranty is itself limited
to specific Property or Properties, then such Indebtedness shall still be
Non-Recourse Debt if such Indebtedness otherwise satisfies the requirements of
this definition.

“Non-QII Lender” has the meaning set forth in Section 9.15(b).

“Non-U.S. Lender” means any Lender that is not organized under the Laws of a
jurisdiction of the United States, a State thereof or the District of Columbia
or is otherwise not a resident of the United States for United States income tax
purposes.

“Note” means a promissory note of the Borrower (or any Qualified Borrower),
substantially in the form of Exhibit A or in such other form as is reasonably
satisfactory to Administrative Agent, in each case evidencing the obligation of
the Borrower to repay Loans. Each reference in this Agreement to the “Note” of
any Lender shall be deemed to refer to and include any or all Notes, as the
context may require.

“Notice of Borrowing” means a notice of a borrowing under this Agreement in
accordance with Section 2.3.

 

-15-



--------------------------------------------------------------------------------

“Notice of Interest Rate Election” has the meaning set forth in Section 2.6.

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Loan Parties from time to time owing to
Administrative Agent or any Lender under or in connection with this Agreement or
any other Loan Document.

“Organization Documents” means: (a) with respect to any corporation (including
any YK), the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company (including any
GK), the certificate or articles of formation or organization and operating
agreement (or equivalent or comparable constitutive documents with respect to
any non-U.S. jurisdiction); and (c) with respect to any partnership (including
any IBLP), joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Participant” has the meaning set forth in Section 9.6(b).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Prologis or any
ERISA Affiliate or to which Prologis or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Amendments” has the meaning set forth in Section 9.5(d).

“Permitted Liens” means (a) pledges or deposits made to secure payment of
worker’s compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions or social security
programs (other than any Lien regulated by ERISA), (b) encumbrances consisting
of zoning restrictions, easements, or other restrictions on the use of real
property, provided that such items do not materially impair the use of such
property for the purposes intended and none of which is violated in any material
respect by existing or proposed structures or land use, (c) Liens for taxes not
yet due and payable or being contested in good faith by appropriate proceedings
diligently conducted, and for which reserves in accordance with GAAP or
otherwise reasonably acceptable to Administrative Agent have been provided,
(d) Liens imposed by mandatory provisions of law such as for materialmen’s,
mechanic’s, warehousemen’s, and other like Liens arising in the ordinary course
of business, securing payment of any Liability whose payment is not more than 30
days past due, (e) Liens on Properties where the applicable Company or
Unconsolidated Affiliate is insured against such Liens by title insurance or
other similar arrangements satisfactory to Administrative Agent, (f) Liens
securing assessments or charges payable to a property owner association or
similar entity, which assessments are not yet due and payable or are being
contested in good faith

 

-16-



--------------------------------------------------------------------------------

by appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or otherwise reasonably acceptable to Administrative Agent
have been provided, (g) Liens securing assessment bonds, (h) leases to tenants
of space in Properties that are entered into in the ordinary course of business,
(i) any netting or set-off arrangement entered into by any Company in the normal
course of its banking arrangements for the purpose of netting debit and credit
balances, or any set-off arrangement that arises by operation of law as a result
of any Company opening a bank account, (j) any title transfer or retention of
title arrangement entered into by any Company in the normal course of its
trading activities on the counterparty’s standard or usual terms, (k) Liens over
goods and documents of title to goods arising out of letter of credit
transactions entered into in the ordinary course of business, (l) Liens securing
Settlement Debt in an aggregate amount not at any time exceeding $250,000,000,
(m) Liens that secure the Obligations, (n) Liens that secure senior Indebtedness
of Prologis or any of its Consolidated Subsidiaries on a pari passu basis with
the Liens described in clause (m), and (o) Liens that secure Indebtedness of a
Company to another Company.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Prologis or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Preferred Dividends” means, for the Companies, on a consolidated basis, for any
period, Restricted Payments of any kind or character or other proceeds paid or
payable with respect to any Equity Interests except for common equity (but
excluding any Restricted Payments paid or payable to any Company).

“Prime Rate” means for any day a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced by Administrative Agent
from time to time as its “short prime rate” in Japan (it being understood that
the same shall not necessarily be the best rate offered by Administrative Agent
to customers).

“Pro Rata Share” means, with respect to any Lender, a fraction (expressed as a
percentage), the numerator of which is the outstanding principal amount of such
Lender’s Loans (or, prior to the making of the initial Loans, such Lender’s
Commitments) and the denominator of which is the outstanding principal amount of
the Loans of all Lenders (or, prior to the making of the initial Loans, the
aggregate of the Commitments of all Lenders).

“Prologis” is defined in the Preamble.

“Prologis Credit Agreements” has the meaning set forth in Section 9.5(b).

“Prologis Guaranty” means the Guaranty Agreement, dated as of the date hereof,
by Prologis, as guarantor, in favor of Administrative Agent, for the benefit of
the Lenders, for the payment of the Borrower’s debt or obligation to the Lenders
hereunder or in connection herewith.

 

-17-



--------------------------------------------------------------------------------

“Properties” means real estate properties (including land) owned by a Company or
an Unconsolidated Affiliate or any trust of which a Company or an Unconsolidated
Affiliate is the sole beneficiary, and “Property” means any one of the
Properties.

“Property Fund” means an Unconsolidated Affiliate formed or sponsored by
Prologis to hold Properties.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Assignee” has the meaning set forth in Section 9.6(c).

“Qualified Borrower” means a (i) a company (kabushiki kaisha, tokurei yugen
kaisha or mochibun kaisha (including a GK) organized under the laws of Japan,
(ii) an IBLP, or (iii) a limited partnership, limited liability company or other
business entity organized under the laws of the United States that conducts
activities in Japan, in each case that meets the following criteria: (a) it is
at least 50% owned, directly or indirectly, by Prologis, (b) Prologis (or a
Person that is owned and controlled, directly or indirectly, by Prologis) is the
sole shareholder, general partner or managing member, or otherwise exercises
control over such entity, (c) its Indebtedness, in all cases, can be guaranteed
by Prologis pursuant to the provisions of Prologis’ formation documents, and
(d) in the case of any entity described in clause (ii) above, no Lender is
prohibited from making a Loan to such entity by the terms of its charter as in
effect on the date that Prologis proposes a new Qualified Borrower pursuant to
Section 2.13.

“Qualified Borrower Joinder Agreement” means a Qualified Borrower Joinder
Agreement among Administrative Agent (on behalf of the Lenders) and a Subsidiary
that is to become a Qualified Borrower hereunder at any time after the date of
this Agreement, which shall be substantially in the form of Exhibit B or in such
other form as is reasonably satisfactory to Administrative Agent.

“Qualified Borrower Joinder Documents” means, as to any Qualified Borrower
Joinder Agreement, collectively, all documents, instruments and certificates
required by such Qualified Borrower Joinder Agreement to be delivered pursuant
to the terms thereof.

“Qualified Institution” means (a) a Lender, (b) a bank, finance company,
insurance company or other financial institution that (i) has (or, in the case
of a bank, is a subsidiary of a bank holding company that has) a rating of its
senior debt obligations of not less than BBB+ by S&P or “Baa-1” by Moody’s or a
comparable rating by a rating agency acceptable to Administrative Agent,
(ii) has total assets in excess of $10,000,000,000, (iii) is not an EEA
Financial Institution that is, or is reasonably expected to become, subject to a
Bail-In Action, and (iv) is not a Sanctioned Person, or (c) any other Person
approved by Prologis and Administrative Agent.

“Qualified Institutional Investor” (tekikaku kikan toshika) has the meaning
assigned thereto in Article 2, Paragraph 3, item 1 of the Financial Instruments
and Exchange Law (kinyu shohin torihiki ho) of Japan (Law No. 25 of 1948),
Article 10, Paragraph 1 of the regulations relating to the definitions contained
in such Article 2.

 

-18-



--------------------------------------------------------------------------------

“Qualified Participant” has the meaning set forth in Section 9.6(b).

“Ratification” means a ratification and reaffirmation by the Guarantor of its
obligations under its Guaranty.

“Real Property Assets” means as to any Person as of any time, the real property
assets (including interests in participating mortgages in which such Person’s
interest therein is characterized as equity according to GAAP) owned directly or
indirectly by such Person at such time.

“Recourse Debt” means, for any Person, any Indebtedness that is not Non-Recourse
Debt.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Prologis as prescribed by the Securities Laws.

“REIT” means a real estate investment trust for purposes of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Requisite Lenders” has the meaning set forth in Section 9.5(b).

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, a representative director, any managing director, any
senior vice president, any vice president, the treasurer or any assistant
treasurer of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Company’s stockholders, partners or members (or the equivalent).

“S&P” means S&P Global, Inc. (or any successor thereof), or, if S&P no longer
publishes ratings, then another ratings agency selected by Prologis and
reasonably acceptable to Administrative Agent.

“S&P Rating” means the most recently-announced rating from time to time of S&P
assigned to any class of long-term senior, unsecured debt securities issued by
Prologis, as to which no letter of credit, guaranty, or third party credit
support is in place, regardless of whether any of such Indebtedness has been
issued at the time such rating was issued.

 

-19-



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory that is
the subject or target of comprehensive Sanctions (which, as of the date of this
Agreement, are Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Lender” means a Lender that is a Sanctioned Person.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, (b) any Person operating, organized or resident in a Sanctioned
Country in violation of Sanctions or (c) any Person more than 20% owned or
controlled by any one or more Persons described in the foregoing clauses (a) or
(b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any applicable Sanctions
Authority.

“Sanctions Authority” means each of the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, and Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt” means, for any Person, Indebtedness of such Person secured by any
Liens (other than Permitted Liens) in any of such Person’s Properties or other
material assets.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board.

“Settlement Debt” means, for any Person, tax liabilities of such Person payable
in installments in connection with a settlement agreement with the relevant
taxing authority.

“SMBC” means Sumitomo Mitsui Banking Corporation, and its successors.

“Solvent” means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its Liabilities, (b) it has sufficient cash flow to enable it to
pay its Liabilities as they mature and (c) it does not have unreasonably small
capital to conduct its businesses.

“Stabilized Industrial Properties” means, as of any date, Industrial Properties
that have a Stabilized Occupancy Rate as of the first day of the most recent
fiscal quarter of Prologis for which information is available.

“Stabilized Occupancy Rate” means, as of any date for any Property, that the
percentage of the rentable area of such Property leased pursuant to bona fide
tenant leases, licenses, or other agreements requiring current rent or other
similar payments, is at least 90% or such higher percentage as Prologis requires
internally, consistent with past practices, to classify as a stabilized Property
of the relevant type in the relevant market.

 

-20-



--------------------------------------------------------------------------------

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by Prologis.

“Substitute Rate” means (i) a negotiated rate agreed to by the Borrower and
Administrative Agent that is reasonably equivalent to Yen LIBOR or (ii) to the
extent that a negotiated rate is not agreed to by Administrative Agent and the
Borrower, the percentage rate per annum determined by Administrative Agent to be
the weighted average of the rate notified to Administrative Agent by three
reference banks selected by Administrative Agent and reasonably acceptable to
the Borrower to be that which expresses as a percentage rate per annum the cost
to each such reference bank of funding its participation in that Loan from
whatever source it may reasonably select.

“Substitute Rate Loan” means a Loan that bears interest at a rate based on the
Substitute Rate.

“Substitution Event” has the meaning set forth in Section 2.13.

“Swap Contract” means (a) all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

-21-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Asset Value” means, as of any date for the Companies on a consolidated
basis, the total (without duplication) of the following:

 

  (i)

the quotient of (A) the sum of the most recent fiscal quarter’s NOI from
Stabilized Industrial Properties multiplied by four, divided by (B) the
applicable Capitalization Rate; provided that, notwithstanding the foregoing,
(a) any Investments in Stabilized Industrial Properties acquired from Property
Funds less than 24 months prior to such date of determination shall be included
at 100% of the undepreciated book value of such Property and (b) any other
Investments in Stabilized Industrial Properties acquired less than 12 months
prior to such date of determination shall be included at 100% of the
undepreciated book value of such Property; plus

 

  (ii)

for any Transition Property, the greater of (i) the quotient of (a) the most
recent fiscal quarter’s NOI from such Property multiplied by four divided by
(b) the applicable Capitalization Rate or (ii) 100% of the undepreciated book
value of such Property; plus

 

  (iii)

the amount of all other Investments in Properties under construction,
Non-Industrial Properties, notes receivable backed by real estate and Properties
subject to a ground lease with a Person that is not an Affiliate of Prologis, as
lessee, each on an undepreciated book basis; plus

 

  (iv)

the book value of raw land; plus

 

  (v)

the book value of the Companies’ Investments in Unconsolidated Affiliates; plus

 

  (vi)

the product of (A) management fee income of the Companies (prior to deduction of
amortization related to investment management contracts) for the most recent
fiscal quarter multiplied by (B) four, multiplied by (C) eight; plus

 

  (vii)

the value, if positive, of the Companies’ Swap Contracts, excluding interest
rate contracts entered into to hedge Indebtedness, net of obligations owing by
the Companies under non-excluded Swap Contracts; plus

 

  (viii)

to the extent not included in clauses (i) through (vii) above, (a) restricted
funds that are held in escrow pending the completion of tax-deferred exchange
transactions involving operating Properties, (b) infrastructure costs related to
projects that a Company is developing on behalf of others, (c) costs incurred
related to future development projects, including purchase options on land,
(d) the corporate office buildings of Prologis and its Subsidiaries and
(e) earnest money deposits associated with potential acquisitions; plus

 

  (ix)

cash and Cash Equivalents; minus

 

-22-



--------------------------------------------------------------------------------

(x)

the amount, if any, by which the amount in clause (v) above exceeds 15% of the
sum of clauses (i) through (ix) above.

For the avoidance of doubt, with respect to each of clauses (ii) through (x)
(other than clause (vi)) above, impairments pursuant to GAAP shall be included.

“Transfer Supplement” means an agreement in the form of Exhibit E.

“Transition Properties” means, as of any date, Industrial Properties that have
been completed but are not Stabilized Industrial Properties.

“Unconsolidated Affiliate” means any Person in which Prologis directly or
indirectly holds Equity Interests but which is not consolidated under GAAP with
Prologis on the consolidated financial statements of Prologis.

“Unencumbered Capital Expenditures” means, for any period, the total for such
period of the Capital Expenditures associated with all Unencumbered Properties
(except for Unencumbered Properties where the tenant is responsible for capital
expenditures).

“Unencumbered Debt Service” means, for any period, the total for such period of
all Debt Service in respect of all Unsecured Debt of the Companies.

“Unencumbered Debt Service Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Unencumbered NOI minus Unencumbered Capital
Expenditures to (b) Unencumbered Debt Service, in each case for the four fiscal
quarters ending on the date of determination.

“Unencumbered NOI” means, for any period, the total for such period of (a) the
NOI of all Unencumbered Properties; provided that this clause (a) shall not
include any NOI that is subject to any Lien (other than Permitted Liens); plus
(b) the management fees of the Companies that are not subject to any Lien (other
than Permitted Liens) less related expenses; plus (c) Allowed Unconsolidated
Affiliate Earnings that are not subject to any Lien (other than Permitted
Liens); minus (d) the amount, if any, by which the sum of the amounts of clauses
(b) and (c) above exceeds 40% of the sum of the amounts of clauses (a), (b) and
(c) above.

“Unencumbered Property” means any Property that is (a) owned directly or
indirectly by a Company, (b) not subject to a Lien that secures Indebtedness of
any Person (other than Permitted Liens), and (c) not subject to any negative
pledge that would prohibit any pledge of such asset to Administrative Agent;
provided that the provisions of Section 1013 of the Existing Indenture, and any
similar requirement for the grant of an equal and ratable lien in connection
with a pledge of any asset to Administrative Agent, shall not constitute a
negative pledge.

“United States” or “U.S.” means the United States of America, including the
fifty states and the District of Columbia.

“Unrestricted Cash” means cash and Cash Equivalents that are not subject to any
pledge, lien or control agreement, less (a) $10,000,000, (b) amounts normally
and customarily set aside by Prologis for operating capital and interest
reserves and (c) amounts placed with third parties as deposits or security for
contractual obligations.

 

-23-



--------------------------------------------------------------------------------

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “JPY” mean the lawful currency of Japan.

“Yen LIBOR” means, for any Interest Period, (a) the Yen LIBOR Screen Rate for
such Interest Period; or (b) if no Yen LIBOR Screen Rate is available for such
Interest Period, the average of the rates (rounded upwards to four decimal
places) quoted by the Yen LIBOR Reference Banks to leading banks in the London
Interbank Market, at or about 11:00 a.m. London time two Business Days before
the first day of such Interest Period, for the offering of deposits in Yen for a
period comparable to such Interest Period. If Yen LIBOR for any Interest Period
shall be less than zero, such rate shall be deemed to be zero for such Interest
Period.

“Yen LIBOR Borrowing” means a Borrowing composed of Yen LIBOR Loans.

“Yen LIBOR Loan” means a Loan to be made by a Lender as a Yen LIBOR Loan in
accordance with the provisions of this Agreement

“Yen LIBOR Reference Banks” means SMBC, Mizuho Bank, Ltd., MUFG Bank, Ltd. and
JPMorgan Chase Bank, National Association.

“Yen LIBOR Screen Rate” means, for any Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for Yen for a period
comparable to such Interest Period, as displayed on the appropriate page of
Bloomberg BBAM or, if for any reason such rate does not appear on Bloomberg
BBAM, the appropriate page of the Reuters screen or, if for any reason such rate
does not appear on the Reuters screen, on the relevant page of such other
service as Administrative Agent may reasonably specify after consultation with
the Borrower.

“YK” means a special limited company (tokurei yugen kaisha) formed under YK Law
(yugen kaisha ho) (Law No. 74 of 1938) and existing under the Companies Act
(kaisha ho) (Law No. 86 of 2005).

Section 1.2 Accounting Terms and Determination. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP applied on a
basis consistent (except for changes concurred in by Prologis’ independent
public accountants) with the most recent audited consolidated financial
statements of Prologis and its Consolidated Subsidiaries delivered to
Administrative Agent; provided that if Prologis notifies Administrative Agent
that Prologis wishes to amend any

 

-24-



--------------------------------------------------------------------------------

covenant in Article V to eliminate the effect of any change in GAAP on the
operation of such covenant (or if Administrative Agent notifies Prologis that
the Majority Lenders wish to amend Article V for such purpose), then Prologis’
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner reasonably
satisfactory to Prologis and the Majority Lenders. Notwithstanding any other
provision contained in the Loan Documents, the definitions set forth in the Loan
Documents and any financial covenants or other financial calculations set forth
in the Loan Documents shall be computed to exclude any change to lease
accounting rules from those in effect pursuant to Financial Accounting Standards
Board Accounting Standards Codification 840 (Leases) and other related lease
accounting guidance as in effect as of the date of the Audited Financial
Statements.

Section 1.3 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and (vii) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including.” . Unless otherwise
specified, all references herein to times of day shall be references to United
States Eastern time (daylight or standard, as applicable).

 

-25-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.1 Commitments to Lend.

2.1.1 Commitments. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make a loan to the Borrower on the Closing Date in
an amount equal to such Lender’s Commitment.

2.1.2 Types of Loans. Each Loan shall be a Yen LIBOR Loan or, solely upon the
occurrence of an event described in Section 8.1, 8.2 or 8.5, a Substitute Rate
Loan, as further provided herein.

2.1.3 Termination of Commitments; No Reborrowings. Upon the making of the
initial Loans pursuant to Section 2.1.1, the Commitments shall terminate
(without any further action by any Person). Amounts prepaid hereunder may not be
reborrowed.

Section 2.2 Optional Additional Term Loans. Unless a Default or an Event of
Default has occurred and is continuing, Prologis, by written notice to
Administrative Agent (and without the consent of any Lender other than an
Increasing Lender (as defined below)), may arrange for additional term loans
(each an “Additional Term Loan”) provided by any existing Lender that agrees in
writing to increase the amount of its Loan (an “Increasing Lender”) and/or any
Qualified Institution that agrees to become a party hereto (a “New Lender”),
subject to the following conditions:

(a) no Person shall be admitted as a New Lender without the approval of
Administrative Agent, which approval will not be unreasonably withheld or
delayed;

(b) each New Lender shall duly execute and deliver to Administrative Agent a New
Lender Joinder Agreement substantially in the form of Exhibit H;

(c) each Increasing Lender shall duly execute and deliver to Administrative
Agent an Additional Term Loan Agreement substantially in the form of Exhibit G;

(d) the aggregate principal amount of all Additional Term Loans shall not exceed
JPY 35,000,000,000 (such that the aggregate principal amount of all outstanding
Loans after all such increases shall not exceed JPY 120,000,000,000);

(e) the aggregate principal amount of all Additional Term Loans made at the same
time shall not be less than JPY 1,000,000,000 (or such lesser amount as
Administrative Agent may agree); and

(f) upon the making of any Additional Term Loan, the Pro Rata Shares shall be
adjusted to account for such increase;

Nothing in this Section 2.2 shall constitute or be deemed to constitute an
agreement by any Lender to make an Additional Term Loan.

 

-26-



--------------------------------------------------------------------------------

Section 2.3 Notices of Borrowing. The Borrower shall give Administrative Agent
notice of the initial Borrowing of Loans and of any Borrowing of Additional Term
Loans not later than 1:00 P.M. on the third Business Day before such Borrowing,
specifying (or, in the case of clause (d)(ii), certifying):

(a) the date of such Borrowing, which shall be a Business Day;

(b) the aggregate amount of such Borrowing;

(c) payment instructions for delivery of such Borrowing;

(d) in the case of the initial borrowing of any Loans, (i) payment instructions
for the proceeds thereof and (ii) that no Default or Event of Default has
occurred and is continuing.

Section 2.4 Notice to Lenders; Funding of Loans.

(a) Upon receipt of a Notice of Borrowing from the Borrower in accordance with
Section 2.3, Administrative Agent shall, on the date of receipt of such Notice
of Borrowing, notify each Lender of the contents thereof and of such Lender’s
share, if any, of such Borrowing, and such Notice of Borrowing shall not
thereafter be revocable by the Borrower unless the Borrower shall pay any
applicable expenses pursuant to Section 2.11.

(b) Not later than 2:00 P.M. on the date of each Borrowing as indicated in the
applicable Notice of Borrowing, each Lender shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing in
Yen immediately available in Tokyo, Japan to Administrative Agent at its address
referred to in Section 9.1.

(c) Unless Administrative Agent shall have received notice from a Lender prior
to the date of any Borrowing that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that such Lender has made such share available to Administrative
Agent on the date of such Borrowing in accordance with this Section 2.4 and
Administrative Agent may, in reliance upon such assumption, but shall not be
obligated to, make available to the Borrower on such date a corresponding amount
on behalf of such Lender. If and to the extent that such Lender shall not have
made such share available to Administrative Agent, such Lender agrees to repay
to Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to Administrative Agent, at
the rate of interest applicable to such Borrowing hereunder. If such Lender
shall pay to Administrative Agent such corresponding amount, such amount paid
shall constitute such Lender’s Loan included in such Borrowing for purposes of
this Agreement. If such Lender shall not pay to Administrative Agent such
corresponding amount after reasonable attempts are made by Administrative Agent
to collect such amounts from such Lender, the Borrower agrees to repay to
Administrative Agent within one Business Day of demand such corresponding amount
together with interest thereon at the interest rate applicable to the relevant
Borrowing, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to Administrative Agent. Nothing
contained in this Section 2.4(c) shall be deemed to reduce any obligation of any
Lender to fund a Loan or in any way affect the rights of the Borrower with
respect to any defaulting Lender. The failure of any Lender to make available to
Administrative Agent such Lender’s share of any Borrowing in accordance with
Section 2.4(b) shall not relieve any other Lender of its obligation to fund any
Loan in accordance with the provisions hereof.

 

-27-



--------------------------------------------------------------------------------

(d) Subject to the provisions hereof, Administrative Agent shall make available
each Borrowing to the Borrower in Yen immediately available in accordance with,
and on the date set forth in, the applicable Notice of Borrowing.

Section 2.5 Notes.

(a) The Loans shall be evidenced by a single Note made by the Borrower payable
to Administrative Agent on behalf of the Lenders for the account of their
respective Lending Offices.

(b) Notwithstanding Section 2.5(a) above, any Lender may, by notice to the
Borrower and Administrative Agent, request that its Loan be evidenced by a
separate Note payable to such Lender for the account of its Lending Office, in
which event the Note made by the Borrower pursuant to Section 2.5(a) shall not
include or evidence the Loans made by such Lender to the Borrower. Each such
Note shall be modified to reflect the fact that it evidences solely the Loan
made by the applicable Lender. Any additional costs incurred by Administrative
Agent, the Borrower or the Lenders in connection with preparing such a Note
shall be at the sole cost and expense of the Lender requesting such Note. If the
Loan evidenced by such a Note are paid in full prior to the Maturity Date, the
applicable Lender shall return such Note to the Borrower.

(c) Upon receipt of the Note issued pursuant to Section 3.1(a), Administrative
Agent shall forward a copy thereof to each Lender. Administrative Agent shall
record such Note or in its records the date, amount, type and maturity of each
Loan made by each Lender and the date and amount of each payment of principal
made by the Borrower with respect thereto, and may, if Administrative Agent so
elects in connection with any transfer or enforcement of such Note, endorse on
the appropriate schedule appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding; provided that the
failure of Administrative Agent to make any such recordation or endorsement
shall not affect the obligations of the Borrower hereunder or under any Notes.
The Borrower hereby irrevocably authorizes Administrative Agent so to endorse
such Note and to attach to and make a part of such Note a continuation of any
such schedule as and when required.

(d) Upon receipt of any Lender’s Note pursuant to Section 2.5(b), Administrative
Agent shall forward such Note to such Lender. Each Lender shall record the date,
amount, type and maturity of each Loan made by it and the date and amount of
each payment of principal made by the Borrower with respect thereto, and may, if
such Lender so elects in connection with any transfer or enforcement of its
Note, endorse on the appropriate schedule appropriate notations to evidence the
foregoing information with respect to each such Loan then outstanding; provided
that the failure of any Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under such Note. The
Borrower hereby irrevocably authorizes each Lender so to endorse its Note and to
attach to and make a part of its Note a continuation of any such schedule as and
when required.

 

-28-



--------------------------------------------------------------------------------

Section 2.6 Method of Electing Interest Rates.

(a) The Loans shall bear interest initially for the Interest Period specified by
the Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the Interest Period for each Group
of Loans (subject in each case to the provisions of Article VIII), as follows:

(i) the Borrower may elect to continue all or any portion of Yen LIBOR Loans for
either a one-month Interest Period or a three-month Interest Period, in each
case effective on the last day of the then current Interest Period applicable to
such Loans, or on such other date designated by the Borrower in the Notice of
Interest Rate Election, provided the Borrower shall pay any losses pursuant to
Section 2.11.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to Administrative Agent at least four Business Days prior to,
but excluding, the effective date of the continuation selected in such notice.

A Notice of Interest Rate Election may, if it so specifies, apply to only a
portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group of Loans and (ii) the portion to which such Notice of Interest Rate
Election applies, and the remaining portion to which it does not apply, are JPY
30,000,000 or a higher integral multiple of JPY 1,000,000.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the continuation selected in such notice is to be
effective, which shall comply with the applicable clause of subsection
(a) above; and

(iii) the duration of the next Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above during regular business hours on a Business
Day, Administrative Agent shall notify each Lender on the same day (or, if
received after regular business hours, the following Business Day) as it
receives such Notice of Interest Rate Election of the contents thereof, the
interest rates determined pursuant thereto and the Interest Periods (if
different from those requested by the Borrower) and such notice shall not
thereafter be revocable by the Borrower. If the Borrower fails to deliver a
timely Notice of Interest Rate Election to Administrative Agent for any Group of
Loans, such Loans shall be have an Interest Period of three months.

(d) Notwithstanding any other provision of this Agreement, the Borrower may not
have more than ten Groups of Loans outstanding at any one time.

 

-29-



--------------------------------------------------------------------------------

Section 2.7 Interest Rates.

(a) Each Substitute Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Loan is made or converted into a
Substitute Rate Loan pursuant to Section 8.1, 8.2 or 8.5, at a rate per annum
equal to the sum of the Substitute Rate plus the Applicable Margin.

(b) Each Yen LIBOR Loan shall bear interest on the outstanding principal amount
thereof, for each day during each Interest Period applicable thereto, at a rate
per annum equal to the sum of the Applicable Margin plus Yen LIBOR for such
Interest Period.

(c) (i) At any time and so long as an Event of Default pursuant to
Section 6.3(a) exists, all Obligations owing by the Borrower that are not paid
when due shall bear interest at a fluctuating interest rate per annum at all
times equal, to the fullest extent permitted by applicable Laws, to the
otherwise applicable rate hereunder plus 2.000%, (ii) upon the written request
of the Majority Lenders at any time and so long as any other Borrower Event of
Default exists, the Borrower shall pay interest on the principal amount of all
Obligations, at a fluctuating interest rate per annum at all times equal, to the
fullest extent permitted by applicable Laws, to the otherwise applicable rate
hereunder plus 2.000%, and (iii) upon the written request of the Majority
Lenders at any time and so long as any Guarantor Event of Default exists, all
Obligations owing hereunder by any Loan Party shall bear interest at a
fluctuating interest rate per annum at all times equal, to the fullest extent
permitted by applicable Laws, to the otherwise applicable rate hereunder plus
2.000%.

(d) Administrative Agent shall determine each interest rate applicable to the
Loans hereunder. Administrative Agent shall give prompt notice to the Borrower
and the Lenders of each rate of interest so determined, and its determination
thereof shall be conclusive in the absence of demonstrable error.

(e) Interest on all Loans bearing interest at the Substitute Rate shall be
payable in arrears on the last Business Day of each applicable interest period
and on the applicable Maturity Date. Interest on all Yen LIBOR Loans shall be
payable on the last Business Day of each applicable Interest Period.

(f) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid (including any fees paid to Administrative
Agent or any Lender that are deemed to be interest under any applicable Law)
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If Administrative
Agent or any Lender shall receive interest (including any fees paid to
Administrative Agent or a Lender that are deemed to be interest under any
applicable Law) in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
(including any fees paid to Administrative Agent or a Lender that are deemed to
be interest under any applicable Law) contracted for, charged or received by
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

-30-



--------------------------------------------------------------------------------

Section 2.8 Maturity Dates. All Loans shall be due and payable (together with
accrued interest thereon and all other Obligations related thereto) on the
Maturity Date.

Section 2.9 Optional Prepayments. The Borrower may, upon at least five Business
Days’ prior written notice to Administrative Agent, pay all or any portion of
the outstanding Loans without premium or penalty. Any such prepayment shall be
in an aggregate amount of JPY 100,000,000 or more (or, if less, the entire
principal amount of all Loans). Except as provided in Article VIII and except
with respect to any Yen LIBOR Loan that has been converted to a Substitute Rate
Loan pursuant to Section 8.1, 8.2 or 8.5, the Borrower may not prepay all or any
portion of the principal amount of any Yen LIBOR Loan prior to the end of the
Interest Period applicable thereto unless the Borrower shall also pay any
applicable expenses pursuant to Section 2.11. Except as expressly otherwise
provided in this Agreement, each such optional prepayment shall be applied to
prepay the Loans of the Lenders in accordance with their respective Pro Rata
Shares.

Section 2.10 General Provisions as to Payments.

(a) The Borrower shall make each payment of the principal of and interest on the
Loans by initiating a wire transfer not later than 1:00 P.M. on the date when
due in Yen immediately available in Tokyo, Japan to Administrative Agent at its
address referred to in Section 9.1, and the Borrower shall deliver to
Administrative Agent evidence of such wire as soon as possible thereafter on the
date when due. Administrative Agent will promptly distribute to each Lender its
ratable share, if any, of each such payment received by Administrative Agent for
the account of the Lenders. If and to the extent that Administrative Agent shall
receive any such payment for the account of the applicable Lenders at or before
11:00 A.M. on any Business Day, and Administrative Agent shall not have
distributed to any Lender its applicable share of such payment on such day,
Administrative Agent shall distribute such amount to such Lender together with
interest thereon, for each day from the date such amount should have been
distributed to such Lender until the date Administrative Agent distributes such
amount to such Lender, at the Prime Rate. Whenever any payment of principal of,
or interest on any Loan or of any other amount payable hereunder shall be due on
a day that is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.

(b) Unless Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, Administrative Agent may assume
that the Borrower has made such payment in full to Administrative Agent on such
date and Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each applicable Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment, each applicable Lender shall repay to Administrative
Agent forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to Administrative Agent, at
the Prime Rate.

 

-31-



--------------------------------------------------------------------------------

(c) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4, 2.10 or 9.4, then Administrative Agent, notwithstanding
any contrary provision hereof, shall apply any amounts thereafter received by
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations to Administrative Agent under the applicable Section (in such order
as Administrative Agent shall determine in its discretion) until all such
unsatisfied obligations are fully paid.

Section 2.11 Funding Losses.

(a) The Borrower agrees that it will, from time to time, compensate each Lender
for and hold each Lender harmless from any loss, cost or expense incurred by
such Lender as a result of:

(i) any payment or prepayment of any Yen LIBOR Loan of such Lender to the
Borrower on a day other than the last day of the Interest Period for such Yen
LIBOR Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

(ii) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay or borrow any Yen LIBOR Loan of (or to be made
by) such Lender to the Borrower on the date or in the amount notified by the
Borrower; or

(iii) any assignment of a Yen LIBOR Loan of such Lender to the Borrower on a day
other than the last day of the Interest Period therefor as a result of a request
by Prologis pursuant to Section 9.5(e);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loans or from fees payable to terminate
the deposits from which such funds were obtained (but in each case excluding any
loss of anticipated profits).

(b) For purposes of calculating amounts payable by the Borrower to a Lender
under this Section 2.11, (A) each Lender shall be deemed to have funded each Yen
LIBOR Loan made by it at the Yen LIBOR Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Yen LIBOR
Loan was in fact so funded; and (B) the losses and expenses of any Lender
resulting from any event described in clause (a)(i) above, any failure by the
Borrower to borrow a Loan as contemplated by clause (a)(ii) above or any
assignment pursuant to clause (a)(iii) above shall not exceed the excess, if
any, of (x) the amount of interest that would have accrued on the principal
amount of the applicable Loan had such event not occurred, at the Yen LIBOR
applicable (or that would have been applicable) to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, for the period that would have
been the Interest Period for such Loan), over (y) the amount of interest that
would accrue on such principal amount for such period at the interest rate that
such Lender would bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
applicable eurocurrency market.

 

-32-



--------------------------------------------------------------------------------

Any Lender requesting compensation pursuant to this Section 2.11 shall deliver
to the Borrower (with copies to Prologis and Administrative Agent) a certificate
setting forth in reasonable detail a calculation of the amount demanded and any
such certificate shall be conclusive absent demonstrable error. The Borrower
shall pay the applicable Lender the amount shown as due on any such certificate
within 15 days after receipt thereof.

Section 2.12 Computation of Interest. Interest based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest shall be computed on the basis of a
year of 360 days and paid for the actual number of days elapsed (including the
first day but excluding the last day).

Section 2.13 Substitution of Borrower. If a Substitution Event occurs and is
continuing, then Prologis may, upon 15 Business Days’ notice to Administrative
Agent, cause a single Subsidiary that satisfies the definition of a Qualified
Borrower to become the “Borrower” and to assume all of the existing Loans and
other obligations of the then-existing Borrower hereunder; provided that such
Subsidiary shall (a) deliver to Administrative Agent Qualified Borrower Joinder
Documents pursuant to which it shall become a party hereto, (b) satisfy all of
the conditions for becoming the Borrower set forth in the Qualified Borrower
Joinder Agreement and (c) deliver such documentation and other evidence as is
reasonably requested by Administrative Agent (for itself or on behalf of any
Lender), within five Business Days after Prologis notifies Administrative Agent
of the substitution of the Borrower, to allow Administrative Agent or such
Lender to carry out and be satisfied that it has complied with all necessary
“know your customer” or other similar checks under all applicable Laws with
respect to such Subsidiary. Upon such assumption, (A) the existing Borrower
shall be released from its obligations hereunder and (B) the Notes executed and
delivered by the existing Borrower shall be returned to the existing Borrower;
provided that simultaneously with such release and return, the Guarantor shall
deliver a Ratification. For purposes of the foregoing, “Substitution Event”
means (i) the occurrence of an Event of Default under Section 6.3(e), (f) or
(h) or (ii) any Change in Law, change in tax rates, policies or procedures or
change in accounting policies or procedures that, in any such case, results (or
may result) in any increased costs, increased taxes or other material
disadvantage to any Loan Party or any Affiliate thereof that would not be
incurred or applicable to the same extent (or would have less impact) should the
Subsidiary replace the existing Borrower pursuant to this Section 2.13.

ARTICLE III

CONDITIONS

Section 3.1 Closing. The closing hereunder shall occur on the date when each of
the following conditions is satisfied (or waived in writing by Administrative
Agent and the Lenders), each document to be dated a date satisfactory to
Administrative Agent:

 

-33-



--------------------------------------------------------------------------------

(a) the Borrower shall have executed and delivered to Administrative Agent each
Note required by Section 2.5;

(b) the Loan Parties, Administrative Agent and each Lender shall have executed
and delivered counterparts of this Agreement to Administrative Agent;

(c) Prologis shall have executed and delivered to Administrative Agent an
executed counterpart of the Prologis Guaranty;

(d) Administrative Agent shall have received an opinion of Mayer Brown LLP,
counsel to Prologis and New York counsel to the Loan Parties, and Anderson
Mori & Tomotsune, counsel for the Borrower, in each case acceptable to
Administrative Agent, the Lenders and their counsel;

(e) Administrative Agent shall have received all documents Administrative Agent
may reasonably request relating to the existence of the Loan Parties, the
authority for and the validity of this Agreement and the other Loan Documents,
the incumbency of officers executing this Agreement and the other Loan Documents
and any other matters relevant hereto, all in form and substance satisfactory to
Administrative Agent. Such documentation shall include the following, each as
amended, modified or supplemented to the Effective Date, certified to be true,
correct and complete by a senior officer of the applicable Person: (i) the
operating agreement, partnership agreement, articles of incorporation or other
constituent document, as applicable, of the Borrower, (ii) the certificate of
formation of the Borrower, (iii) a certificate of existence from the Secretary
of State (or the equivalent thereof) of the state of formation of the Borrower,
as applicable, (iv) if the Borrower is a YK or GK, representative director’s (or
the executive officer’s as applicable) certificate attaching the following
items: authorizing resolutions, articles of incorporation (teikan), commercial
register (rireki jikou zenbu shoumeisho), certificate of seal (inkan
shoumeisho), list of shareholders (or unitholders as applicable), all documents
Administrative Agent may reasonably request relating to the formation and
existence of the Borrower and the authority of the director (or the executive
officer, as applicable) of the Borrower, and copy of a driver’s license,
passport or such other document relating to identification of the director (or
executive officer, as applicable), together with, if applicable, evidence of
Article 40, YK Law compliance (or other evidence satisfactory to Administrative
Agent that such YK was formed more than two years prior to the date such YK
acquired the relevant Property), (v) the agreement of limited partnership of
Prologis, (vi) the certificate of limited partnership of Prologis, and (vii) a
certificate of existence for Prologis from the Secretary of State (or the
equivalent thereof) of Delaware to be dated not more than 30 days prior to the
Effective Date;

(f) each Loan Party as of the Effective Date shall have executed a solvency
certificate acceptable to Administrative Agent;

(g) Administrative Agent shall have received all certificates, agreements and
other documents and papers referred to in this Section 3.1 and the Notice of
Borrowing, in sufficient counterparts, satisfactory in form and substance to
Administrative Agent in its sole discretion;

 

-34-



--------------------------------------------------------------------------------

(h) to the extent a Loan Party is a party to such agreement, such Loan Party
shall have taken all actions required to authorize the execution and delivery of
this Agreement, the Guaranty and the other Loan Documents and the performance
thereof;

(i) the Lenders shall be satisfied that no Loan Party nor any Consolidated
Subsidiary is subject to any present or contingent environmental liability that
could have a Material Adverse Effect and Prologis shall have delivered a
certificate so stating;

(j) Administrative Agent shall have received, for its and any other Lender’s
account, all fees due and payable on or before the Closing Date, and the
reasonable and documented fees and expenses accrued through the Closing Date of
each of Milbank LLP and Mori Hamada & Matsumoto, shall have been paid to each of
Milbank LLP and Mori Hamada & Matsumoto, as applicable, provided that each such
firm has delivered an invoice in reasonable detail of such fees and expenses
within three Business Days prior to the Closing Date;

(k) each Loan Party shall have delivered copies of all consents, licenses and
approvals, if any, required in connection with the execution, delivery and
performance by such Loan Party of the Loan Documents to which such Loan Party is
a party and the validity and enforceability of the Loan Documents, or in
connection with any of the transactions contemplated thereby, and such consents,
licenses and approvals shall be in full force and effect;

(l) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to the Loans to be made on the Closing Date;

(m) Prologis shall have delivered a certificate in form acceptable to
Administrative Agent showing compliance with the requirements of Section 5.8 as
of the Effective Date;

(n) at least five days prior to the Closing Date, if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, the Borrower
shall deliver a Beneficial Ownership Certification in relation to such Borrower;
and

(o) Administrative Agent shall have received a certificate signed by an officer
of Prologis certifying that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

Section 3.2 Additional Term Loans. Prior to making an Additional Term Loan, the
following conditions shall have been satisfied:

(a) if required, the Borrower shall have executed and delivered to
Administrative Agent any Note required by Section 2.5;

(b) immediately before and after making such Additional Term Loan, no Default or
Event of Default shall have occurred and be continuing;

(c) the representations and warranties of each of Prologis and the Borrower
contained in this Agreement and the other Loan Documents (other than
representations and warranties which expressly speak as of a different date)
shall be true and correct in all material respects on and as of the date of such
Additional Term Loan both before and after the making of such Additional Term
Loan; and

 

-35-



--------------------------------------------------------------------------------

(d) no law or regulation shall have been adopted, no order, judgment or decree
of any Governmental Authority shall have been issued, and no litigation shall be
pending which does or seeks to enjoin, prohibit or restrain the making or
repayment of the Loans or the consummation of the transactions contemplated by
this Agreement.

The borrowing of an Additional Term Loan hereunder shall be deemed to be a
representation and warranty by Prologis and the Borrower on the date such
Additional Term Loan is made as to the facts specified in clauses (b), (c), and
(d) of this Section, except as otherwise disclosed in writing by Prologis or the
Borrower to the Lenders. Notwithstanding anything to the contrary, the borrowing
of an Additional Term Loan shall not be permitted if such borrowing would cause
any Loan Party to fail to be in compliance with any of the covenants contained
in this Agreement or any other Loan Document.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties by Prologis. To induce the Lenders to
make the Loans, Prologis makes the following representations and warranties as
of the Effective Date.

(a) Existence, Qualification and Power. Prologis (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except,
in each case referred to in clause (b)(i) or (c) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect. Prologis hereby represents and warrants that General Partner (a) is duly
organized or formed, validly existing and, to the extent applicable, in good
standing under the Laws of the jurisdiction of its incorporation, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to own or lease its assets and carry on
its business and (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b) or (c) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) Authorization; No Contravention. The execution, delivery and performance by
Prologis of each Loan Document to which it is a party have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not: (a) contravene the terms of any of its or General Partner’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be

 

-36-



--------------------------------------------------------------------------------

made under (i) any Contractual Obligation to which it or General Partner is a
party or affecting it or the properties of it or any of its Consolidated
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which it or General Partner or its property
is subject; or (c) violate any Law. Prologis is in compliance with all
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(c) Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery (including the execution by General
Partner as the general partner of Prologis) or performance by, or enforcement
against, Prologis of this Agreement or any other Loan Document (excluding
approvals, consents, exemptions and authorizations that have been obtained and
are in full force and effect and those that, if not made or obtained, would not
(a) materially and adversely affect the validity or enforceability of any Loan
Document or (b) result in a Guarantor Default or Guarantor Event of Default).

(d) Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by Prologis to
the extent Prologis is a party to such other Loan Document. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of Prologis (if Prologis is a party to such
other Loan Document), enforceable against Prologis in accordance with its terms,
subject to applicable Debtor Relief Laws and general principles of equity.

(e) Financial Information.

(i) The Audited Financial Statements (A) were prepared in all material respects
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (B) fairly present in all
material respects the consolidated financial condition of Prologis as of the
date thereof and its consolidated results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (C) show
(either in the text thereof or the notes thereto) all material Liabilities of
Prologis and its Consolidated Subsidiaries as of the date thereof, other than
those disclosed to the Administrative Agent and each Lender in writing.

(ii) The most recent unaudited consolidated balance sheet of Prologis and its
Consolidated Subsidiaries delivered to the Administrative Agent pursuant to
Section 5.1(b), and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(A) were prepared in all material respects in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (B) fairly present in all material respects the consolidated
financial condition of Prologis as of such date and its consolidated results of
operations for the period covered thereby, subject, in the case of clauses
(A) and (B), to the absence of footnotes and to normal year-end audit
adjustments.

 

-37-



--------------------------------------------------------------------------------

(f) Litigation. As of the Effective Date, except as specifically disclosed in
Schedule 4.1(f), there is no action, suit, proceeding, claim or dispute pending
or, to the knowledge of Prologis after due and diligent investigation,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Company or against any Company’s
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

(g) Environmental. Prologis in the ordinary course of business conducts a review
of the effect of existing Environmental Laws and claims alleging potential
Liability or responsibility for violation of any Environmental Law on the
business, operations and properties of Prologis and its Consolidated
Subsidiaries and, as a result thereof has reasonably concluded that, except as
specifically disclosed in Schedule 4.1(g), such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(h) Taxes. Each Company has filed all United States Federal and other material
state, provincial, and other Tax returns and reports required to be filed
including any Japanese national and local Tax returns and reports required to be
filed, and has paid, collected, withheld and remitted all Federal and other
material state, provincial, and other material Taxes, assessments, fees and
other governmental charges levied or imposed upon it or its properties, income
or assets otherwise due and payable, or which it has been required to collect or
withhold and remit, except those that are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or such Taxes, the failure to make
payment of which when due could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no proposed
tax assessment against any Company that would, if made, have a Material Adverse
Effect.

(i) Disclosure. Prologis has disclosed to the Lender Parties all agreements,
instruments and corporate or other restrictions to which any Company is subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to any Lender Party in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading in any material respect; provided that, with respect
to projected financial information, Prologis represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. As of the Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

(j) Solvency. Each Loan Party is, and after giving effect to all Obligations
hereunder will be, Solvent.

 

-38-



--------------------------------------------------------------------------------

(k) Margin Regulations; Investment Company Act; EEA Financial Institution.

(i) Neither Prologis nor the Borrower engaged or will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System of the United States), or extending
credit for the purpose of purchasing or carrying margin stock.

(ii) Neither Prologis nor the Borrower is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

(iii) Neither Prologis nor the Borrower is an EEA Financial Institution.

(l) REIT Status. General Partner is qualified as a REIT.

(m) No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

(n) Compliance With Laws. Each Company is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Without
limiting the foregoing, each Company has instituted and maintains policies and
procedures designed to promote and achieve compliance with Anti-Corruption Laws.

(o) Ownership of Property. Each Company has good record and marketable title in
fee simple to, or valid trust beneficiary interests or leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(p) Principal Offices. As of the Effective Date, the principal office, chief
executive office and principal place of business of Prologis is Pier 1, Bay 1,
San Francisco, California 94111.

(q) Organizational Structure. Attached hereto as Exhibit F is a true, correct
and complete (up to the tiers shown) organizational and transaction structure
chart for the Borrower as of the Effective Date.

 

-39-



--------------------------------------------------------------------------------

(r) Pension Law Compliance.

(i) Each Plan is in compliance in all material respects with the applicable
provisions of applicable Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS, or such Plan is entitled to rely on an advisory or opinion
letter issued with respect to an IRS approved master and prototype or volume
submitter plan, or an application for such a letter is currently being processed
by the IRS with respect thereto and, to the best knowledge of Prologis, nothing
has occurred which would prevent, or cause the loss of, such qualification.
Prologis and each ERISA Affiliate have made all required contributions to each
Pension Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any such Pension Plan.

(ii) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither Prologis nor the Borrower has knowledge of any prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) or violation of the fiduciary responsibility rules (within the meaning of
Section 404 or 405 of ERISA) with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(iii) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither Prologis nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any Liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither Prologis nor any ERISA Affiliate has incurred any
unsatisfied, or reasonably expects to incur any, Liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such Liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither Prologis nor any ERISA Affiliate has
engaged in a transaction that reasonably could be expected to be subject to
Sections 4069 or 4212(c) of ERISA.

(s) Plan Assets. The assets of each Company are not “plan assets” as defined in
29 C.F.R. § 2510.3-101(a)(1), as modified by Section 3(42) of ERISA.

(t) Anti-Social Forces. The Borrower is not, at present, (a) a gang
(boryokudan), (b) a gang member, (c) a person for whom five years have not
passed since ceasing to be a gang member, (d) an associate gang member, (e) a
gang-related company, (f) a corporate extortionist (sokaiya), (g) a rogue
adopting social movements as its slogan (shakai undotou hyobo goro), (h) a
violent force with special knowledge (tokushu chinou boryoku shudan tou) (each
as defined in the “Manual of Measures against Organized Crime” (soshikihanzai
taisaku youkou) by the National Police Agency of Japan), or (i) another person
or entity similar to any of the above (collectively, “Gang Members, Etc.”); nor
does any Loan Party have any:

(i) relationships by which its management is considered to be controlled by Gang
Members, Etc.;

(ii) relationships by which Gang Members, Etc. are considered to be involved
substantially in its management;

 

-40-



--------------------------------------------------------------------------------

(iii) relationships by which it is considered to unlawfully utilize Gang
Members, Etc. for the purpose of securing unjust advantage for itself or any
third party or of causing damage to any third party;

(iv) relationships by which it is considered to offer funds or provide benefits
to Gang Members, Etc.; or

(v) officers or persons involved substantially in its management having socially
condemnable relationships with Gang Members, Etc.

(u) Sanctions and Anti-Corruption Laws. Neither any Company nor General Partner
is located, organized or resident in any Sanctioned Country in violation of
applicable Sanctions; provided that if a Company or General Partner is located,
organized or resident in a jurisdiction that becomes a Sanctioned Country after
the date of this Agreement, such Company or General Partner shall not be a
“Company” for purposes of the foregoing, or with respect to General Partner,
shall not be included in the foregoing, so long as (i) such Company or General
Partner is taking reasonable steps either to obtain appropriate licenses for
transacting business in such jurisdiction or to no longer be located, organized
or resident in such jurisdiction and (ii) such Person’s being located, organized
or resident in such country or territory (x) will not result in any violation of
Sanctions by Administrative Agent or any Lender and (y) would not be reasonably
expected to have a Material Adverse Effect. Each Company and General Partner is
in compliance in all material respects with all applicable Anti-Corruption Laws,
except for any failure to comply that (A) is not systemic, (B) does not involve
senior management of the Company or General Partner and (C) would not be
reasonably expected to have a Material Adverse Effect. The Borrower will not
use, or knowingly permit any other Person to use the proceeds of any Loan in any
manner that will violate any Anti-Corruption Law or Sanctions applicable to the
Borrower or such other Person, the Administrative Agent or any Lender.

(v) Act on Specified Commitment Line Contract. Prologis comes under article 2 of
the Act on Specified Commitment Line Contract (tokutei yushiwaku keiyaku ni
kansuru horitsu) of Japan (Law No.4 of 1999).

Section 4.2 Representations and Warranties by the Borrower. To induce the
Lenders to make the Loans, the Borrower makes the following representations and
warranties as of the Effective Date.

(a) Existence and Power. The Borrower is a tokurei yugen kaisha duly formed
under the laws of Japan. The Borrower has all powers and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and carry on its business as now conducted or as it
presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.

 

-41-



--------------------------------------------------------------------------------

(b) Power and Authority.

(i) The Borrower has the requisite power and authority to execute, deliver and
carry out the terms and provisions of each of the Loan Documents to which it is
a party and has taken all necessary action, if any, to authorize the execution
and delivery on behalf of the Borrower and the performance by the Borrower of
the Loan Documents to which it is a party.

(ii) The Borrower has duly executed and delivered each Loan Document to which it
is a party in accordance with the terms of this Agreement, and each such Loan
Document constitutes, or will constitute, the legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, subject to
applicable Debtor Relief Laws and general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.

(c) No Violation. Neither the execution, delivery or performance by or on behalf
of the Borrower of the Loan Documents to which it is a party, nor compliance by
the Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by such Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of the Borrower pursuant to the terms of
any indenture, mortgage, deed of trust, or other agreement or other instrument
to which the Borrower (or of any partnership of which the Borrower is a partner)
is a party or by which it or any of its property or assets is bound or to which
it is subject (except for such breaches and defaults under loan agreements which
the lenders thereunder have agreed to forbear pursuant to valid forbearance
agreements), or (iii) will cause a material default by the Borrower under any
Organization Document of any Person in which the Borrower has an interest, or
cause a material default under the Borrower’s organizational documents, the
consequences of which conflict, breach or default would have a Material Adverse
Effect, or result in or require the creation or imposition of any Lien
whatsoever upon any Property (except as contemplated herein).

(d) Litigation. As of the Effective Date, except as previously disclosed by
Prologis in writing to the Lenders, there is no action, suit or proceeding
pending against or, to the knowledge of the Borrower, threatened against or
affecting, (i) the Borrower, (ii) the Loan Documents or any of the transactions
contemplated by the Loan Documents or (iii) any of their assets, before any
court or arbitrator or any governmental body, agency or official in which there
is a reasonable possibility of an adverse decision which could, individually, or
in the aggregate have a Material Adverse Effect or which in any manner draws
into question the validity of this Agreement or the other Loan Documents.

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS

Prologis covenants and agrees that, so long as any Lender has any Commitment
hereunder or any Obligations remain unpaid:

 

-42-



--------------------------------------------------------------------------------

Section 5.1 Information. Prologis will deliver, or cause to be delivered, to
Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Prologis (commencing with the fiscal year ended December 31,
2019), a consolidated balance sheet of (i) Prologis and its Consolidated
Subsidiaries and (ii) if a General Partner Guaranty is in effect pursuant to
Section 5.18, General Partner and its Consolidated Subsidiaries, in each case as
at the end of such fiscal year, and the related consolidated statements of
income or operations, equity and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail, audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to Administrative Agent, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws; provided that, with respect to any information contained in
materials furnished pursuant to Section 5.1(f), Prologis shall not be separately
required to furnish such information, but the foregoing shall not be in
derogation of the obligation of Prologis to furnish the information and
materials described above at the times specified therein;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Prologis (commencing
with the fiscal quarter ended March 31, 2019), a consolidated balance sheet of
(i) Prologis and its Consolidated Subsidiaries and (ii) if a General Partner
Guaranty is in effect pursuant to Section 5.18, General Partner and its
Consolidated Subsidiaries, in each case as at the end of such fiscal quarter,
and the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended, and equity and cash
flows for the portion of the fiscal year then ended, setting forth in each case
in comparative form a balance sheet as of the end of the previous fiscal year
and statements of income or operation and cash flows for the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of Prologis, and, if applicable, General Partner, as fairly
presenting the financial condition, results of operations, equity and cash flows
of the Companies, and, if applicable, General Partner, subject only to normal
year-end audit adjustments and the absence of footnotes; provided that, with
respect to any information contained in materials furnished pursuant to
Section 5.1(f), Prologis shall not be separately required to furnish such
information, but the foregoing shall not be in derogation of the obligation of
Prologis to furnish the information and materials described above at the times
specified therein;

(c) upon the request of Administrative Agent, annual, unaudited financial
information for the Borrower prepared by the Borrower in the ordinary course of
business;

(d) concurrently with the delivery of each set of financial statements referred
to in clause (a) above, an opinion from a Registered Public Accounting Firm of
nationally recognized standing to the effect that such financial statements were
prepared in all material respects in accordance with GAAP and present fairly, in
all material respects, the consolidated financial condition of Prologis and its
Consolidated Subsidiaries, and, if applicable, General Partner and its
Consolidated Subsidiaries, as of the date thereof, and the consolidated results
of operations of Prologis and its Consolidated Subsidiaries, and, if applicable,
General Partner and its Consolidated Subsidiaries, for the fiscal year then
ended;

 

-43-



--------------------------------------------------------------------------------

(e) concurrently with the delivery of each set of financial statements referred
to in clauses (a) and (b) above, a duly completed Compliance Certificate signed
by a Responsible Officer of Prologis (or General Partner on behalf of Prologis);

(f) promptly after filing, true, correct, and complete copies of all material
reports or filings filed by or on behalf of any Company with any Governmental
Authority (including copies of each Form 10-K, Form 10-Q, and Form S-8 filed by
or on behalf of any Company with the SEC);

(g) promptly following any request therefor, provide information and
documentation reasonably requested by Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act and the Beneficial Ownership Regulation; and

(h) promptly, such additional information regarding the business, financial or
corporate affairs of any Company or General Partner, or compliance with the
terms of the Loan Documents, as Administrative Agent may from time to time
reasonably request;

(i) promptly upon receipt by Prologis of notice thereof, and in any event within
five Business Days after, any change in the Moody’s Rating or the S&P Rating,
notice of such change; and

(j) notice of (i) the occurrence of any Default or Event of Default (which
notice shall describe with particularity any provision of this Agreement or any
other Loan Document that has been breached), (ii) any ERISA Event, (iii) any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including: (x) breach or non-performance of, or any default
under, a Contractual Obligation of any Company; (y) any dispute, litigation,
investigation, proceeding or suspension between any Company and any Governmental
Authority; (z) the commencement of, or any material development in, any
litigation or proceeding affecting any Company, including pursuant to any
applicable Environmental Laws, and (iv) any material change in the accounting
policies or financial reporting practices by any Company (except to the extent
disclosed in financial statements provided pursuant to Section 5.1(a) and (b),
including the footnotes to such financial statements); provided that each such
notice shall be accompanied by a statement of a Responsible Officer of the
applicable Loan Party setting forth details of the occurrence referred to
therein and stating what action such Loan Party has taken and proposes to take
with respect thereto.

Documents required to be delivered pursuant to Section 5.1(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which a Company posts such documents, or
provides a link thereto on its website on the internet at the website address
listed on Exhibit D; or (ii) on which such documents are posted on its behalf on
an internet or intranet website, if any, to which each Lender Party has access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that a Company shall notify Administrative Agent
(by facsimile or electronic mail) of the posting of any such documents and, if
requested, provide to Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Except for such Compliance
Certificates, Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Prologis with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

-44-



--------------------------------------------------------------------------------

Prologis hereby acknowledges that (a) Administrative Agent will make available
to each Lender materials and/or information provided by or on behalf of General
Partner, if applicable, and Prologis hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain Lenders may be “public-side”
lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to General Partner, Prologis or their respective
securities) (each, a “Public Lender”). Prologis hereby agrees that: (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” General Partner and Prologis shall be
deemed to have authorized each Lender Party to treat such Borrower Materials as
not containing any material non-public information with respect to General
Partner, Prologis or their respective securities for purposes of United States
Federal and state securities laws (provided that such Borrower Materials shall
be treated as set forth in Section 9.14); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, neither General Partner nor Prologis shall have
any obligation to mark any Borrower Materials “PUBLIC.”

Section 5.2 Payment of Obligations. Prologis shall, and shall cause each other
Company to, pay and discharge as the same shall become due and payable, all its
Liabilities (including tax Liabilities), except to the extent (a) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained therefor, or
(b) the failure to pay and discharge such Liabilities could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.3 Maintenance of Property; Insurance.

(a) Prologis shall, and shall cause each other Company to: (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each case except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Prologis shall, and shall cause each other Company to, maintain insurance
(giving effect to reasonable and prudent self-insurance) according to reasonable
and prudent business practices.

 

-45-



--------------------------------------------------------------------------------

Section 5.4 Maintenance of Existence. Prologis shall, and shall cause each other
Company to: (a) preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 5.9; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect. Prologis
shall cause General Partner to preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 5.9.

Section 5.5 Compliance with Laws. Prologis shall, and shall cause each other
Company to, comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Without limiting the foregoing, each Company shall maintain policies and
procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws and Sanctions.

Section 5.6 Books and Records. Prologis shall, and shall cause each other
Company to, maintain proper books of record and account, in which true and
correct entries are made that are sufficient to prepare Prologis’ financial
statements in conformity in all material respects with GAAP consistently
applied.

Section 5.7 Inspection of Property. Upon reasonable request, and subject to
Section 9.14, Prologis shall, and shall cause each other Company to, allow
Administrative Agent (or its Related Parties who may be accompanied by a Related
Party of one or more Lenders) to inspect any of its properties, to review
reports, files, and other records and to make and take away copies thereof, and
to discuss (provided that Prologis or the applicable other Company is given the
opportunity to be present for such discussions) any of its affairs, conditions,
and finances with its directors, officers, employees, or representatives from
time to time upon reasonable notice, during normal business hours; provided that
unless an Event of Default has occurred and is continuing and except in the case
of Administrative Agent and its Related Parties, such inspections shall be at
the applicable Lender Party’s sole cost and expense.

Section 5.8 Financial Covenants.

(a) Consolidated Leverage Ratio. Prologis shall not permit the Consolidated
Leverage Ratio, as of the last day of any fiscal quarter, to exceed 0.60 to 1.0;
provided that as of the last day of the four consecutive fiscal quarters
immediately following any acquisition of real property or a portfolio of assets
or businesses, such ratio may exceed 0.60 to 1.0 so long as it does not exceed
0.65 to 1.0.

(b) Fixed Charge Coverage Ratio. Prologis shall not permit the Fixed Charge
Coverage Ratio, as of the last day of any fiscal quarter, to be less than 1.50
to 1.0.

 

-46-



--------------------------------------------------------------------------------

(c) Unencumbered Debt Service Coverage Ratio. Prologis shall not permit the
Unencumbered Debt Service Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.50 to 1.0.

(d) Secured Indebtedness. Prologis shall not permit the ratio (expressed as a
percentage) of (i) the aggregate amount of all Secured Debt of the Companies
outstanding as of the last day of any fiscal quarter, to (ii) Total Asset Value
as of such date to exceed 40%.

Section 5.9 Restriction on Fundamental Changes.

(a) Prologis shall not, and shall not permit General Partner to, merge,
dissolve, liquidate, consolidate with or into another Person, except that, so
long as no Default exists or would result therefrom, Prologis or General Partner
may merge or consolidate with or into another Person so long as: (i) Prologis or
General Partner, as applicable, shall be the continuing or surviving Person from
such merger or consolidation; or (ii) a majority of the board of directors or
other equivalent governing body of Prologis or General Partner, as applicable,
and a majority of Prologis’ or General Partner’s, as applicable, senior
management, immediately prior to the merger or consolidation continue as
directors or senior management, as applicable, of the continuing or surviving
Person immediately after such merger or consolidation.

(b) The Borrower shall not enter into any merger or consolidation, unless the
following criteria are met: (i) the surviving entity is predominantly in the
commercial real estate business in Japan or the same jurisdiction of operation
as the Borrower; (ii) the surviving entity continues to be at least 50% owned,
directly or indirectly, by Prologis and Prologis continues to control such
surviving entity, (iii) the surviving entity assumes all obligations of its
predecessor hereunder; and (iv) a Ratification is delivered to Administrative
Agent. The Borrower shall not liquidate, wind-up or dissolve (or suffer any
liquidation or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of its business or property, whether now owned or
hereafter acquired. Nothing in this Section shall be deemed to prohibit the sale
or leasing of portions of the Real Property Assets in the ordinary course of
business.

Section 5.10 Changes in Business. Prologis shall not, and shall not permit any
other Company to, engage in any material line of business substantially
different from those lines of business conducted by the Companies on the
Effective Date or any business substantially related or incidental thereto.

Section 5.11 General Partner Status. General Partner shall, at all times,
maintain its status as a REIT.

Section 5.12 Restricted Payments. Prologis shall not, and shall not permit any
other Company to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, if an Event
of Default pursuant to Section 6.1(a) or 6.3(a) exists, except that:

 

-47-



--------------------------------------------------------------------------------

(a) any Consolidated Subsidiary may at any time make Restricted Payments to any
other Company and, solely to the extent distributions to other holders of its
Equity Interests are required by its Organization Documents, to such other
holders of Equity Interests;

(b) any Company may at any time declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Company;

(c) any Company may at any time purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) Prologis may at any time pay cash dividends and make other cash
distributions to General Partner and, to the extent corresponding distributions
to other holders of its Equity Interests are required by its Organization
Documents, to such other holders of Equity Interests, and General Partner may at
any time use the proceeds thereof to pay cash dividends and make other cash
distributions to the holders of its Equity Interests, in each case, in an amount
not to exceed in the aggregate the greater of (i) 95% of the aggregate,
cumulative “Funds from Operations” (excluding non-cash impairment charges,
write-downs or losses) of Prologis as reported in the financial statements
delivered to Administrative Agent and (ii) the amount of Restricted Payments
required to be paid in order for General Partner to eliminate its REIT taxable
income and/or to maintain its status as a REIT;

(e) any Consolidated Subsidiary that is a real estate investment trust may at
any time pay cash dividends and make other cash distributions to the holders of
its Equity Interests, in each case, in an amount not to exceed in the aggregate
the greater of (i) 95% of the aggregate, cumulative “Funds from Operations”
(excluding non-cash impairment charges, write-downs or losses) of such
Consolidated Subsidiary and (ii) the amount of Restricted Payments required to
be paid in order for such Consolidated Subsidiary to eliminate its REIT taxable
income and/or to maintain its status as a REIT; and

(f) any Company may at any time make non-cash Restricted Payments in connection
with employee, trustee and director stock option plans or similar employee,
trustee and director incentive arrangements.

Section 5.13 Transactions with Affiliates. Prologis shall not, and shall not
permit any other Company to, enter into any transaction of any kind with any
Affiliate of Prologis, whether or not in the ordinary course of business;
provided that the foregoing restriction shall not apply to (a) transactions with
existing shareholders of Consolidated Subsidiaries and Unconsolidated
Affiliates, (b) transactions (i) on fair and reasonable terms substantially as
favorable to such Company as would be obtainable by such Company at the time in
a comparable arm’s length transaction with a Person other than an Affiliate or
(ii) that comply with the requirements of the North America Security
Administrators Association’s Statement of Policy of Real Estate Investment
Trusts, (c) payments to or from such Affiliates under leases of commercial space
on market terms, (d) payment of fees under asset or property management
agreements under terms and conditions available from qualified management
companies, (e) intercompany Liabilities and other Investments between any
Company and its Consolidated Subsidiaries and Unconsolidated Affiliates
otherwise permitted pursuant to this Agreement and between the Company and
General Partner, (f) transactions between Companies and the between any Company
and General Partner, and (g) transactions otherwise permitted hereunder.

 

-48-



--------------------------------------------------------------------------------

Section 5.14 Negative Pledge Agreements; Burdensome Agreements.

(a) Prologis shall not, and shall not permit any other Company to, grant a Lien
(other than Permitted Liens) to any Person on the Equity Interests of any
Company if the Unencumbered NOI of such Company is used in the calculation of
Unencumbered Debt Service Coverage Ratio.

(b) Prologis shall not, and shall not permit any other Company to, enter into
any negative pledge or other agreement with any other Person such that any
Company shall be prohibited from granting to Administrative Agent, for the
benefit of the Lender Parties, a first-priority Lien on the Equity Interests of
any Company if the Unencumbered NOI of such Company is used in the calculation
of Unencumbered Debt Service Coverage Ratio; provided that the provisions of
Section 1013 of the Existing Indenture and any similar requirement for the grant
of an equal and ratable lien in connection with a pledge of any property or
asset to Administrative Agent, shall not constitute a negative pledge or any
other agreement that violates this Section 5.14(b).

(c) Prologis shall not, and shall not permit any other Company to, enter into
any Contractual Obligation (other than this Agreement, any other Loan Document
or any other agreement or document evidencing or governing Indebtedness of a
Consolidated Subsidiary) that limits the ability of any Consolidated Subsidiary
to make Restricted Payments to any Company.

Section 5.15 Use of Proceeds. The Borrower shall use the proceeds of the Loans
for working capital, capital expenditures, development, acquisitions, and other
lawful corporate purposes in Japan, including hedging, investing and refinancing
of non-revolving term credit facilities, not in contravention of any Laws
(including the United States Foreign Corrupt Practices Act of 1977, the
regulations of the United States Department of the Treasury’s Office of Foreign
Assets Control and the UK Bribery Act 2010) or of any Loan Document.

Section 5.16 Claims Pari Passu. Each Loan Party shall ensure that at all times
the claims of the Lender Parties under the Loan Documents with respect to such
Loan Party rank at least pari passu with the claims of all the unsecured and
unsubordinated creditors of such Loan Party other than those claims that are
preferred by Debtor Relief Laws.

Section 5.17 Anti-Social Forces. The Borrower shall not (a) fall under any of
the categories described in Section 4.1(t); or (b) engage in, or cause any third
party to engage in, any of the following: (i) making violent demands;
(ii) making unjustified demands exceeding legal responsibility; (iii) using
violence or threatening speech or behavior in connection with any transaction;
(iv) damaging the trust of any Lender by spreading rumor, using fraud or force,
or obstructing the business of any Lender; or (v) engaging in any act similar to
the foregoing.

 

-49-



--------------------------------------------------------------------------------

Section 5.18 Guaranties.

(a) If General Partner incurs any Indebtedness that is not in existence as of
the Closing Date or Guarantees any Indebtedness that is not Guaranteed by
General Partner as of the Closing Date, then substantially concurrently with
such incurrence of Indebtedness or such Guarantee, General Partner shall enter
into a General Partner Guaranty to Guarantee the Obligations of the Borrower,
and such General Partner Guaranty shall remain in effect until such time as
General Partner is no longer liable for or Guarantees such Indebtedness.

(b) Pursuant to the Prologis Guaranty, Prologis shall Guarantee the Obligations
of the Borrower.

ARTICLE VI

DEFAULTS

Section 6.1 Guarantor Event of Default. A “Guarantor Event of Default” shall
have occurred if one or more of the following events shall have occurred and be
continuing:

(a) any Guarantor fails to pay (i) when and as required to be paid herein, any
amount of principal of any Loan, or (ii) within five Business Days after the
same becomes due, any interest on any Loan or (iii) within five Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document;

(b) Prologis shall fail to observe or perform any covenant contained in
Section 5.7, Section 5.8, or Section 5.12 applicable to Prologis;

(c) Prologis fails to perform or observe any other covenant or agreement (not
specified in any other clause of this Section 6.1) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the first to occur of (i) a Responsible Officer of Prologis
obtaining knowledge of such failure or (ii) Prologis’ receipt of notice from
Administrative Agent of such failure; provided that if such failure is of such a
nature that can be cured but cannot with reasonable effort be completely cured
within 30 days, then such 30-day period shall be extended for such additional
period of time (not exceeding 90 additional days) as may be reasonably necessary
to cure such failure so long as Prologis commences such cure within such 30-day
period and diligently prosecutes same until completion;

(d) any representation, warranty, certification or statement of fact made or
deemed made by Prologis in this Agreement, in any other Loan Document or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made (or deemed made) and, with respect
to any representation, warranty, certification or statement not known by
Prologis at the time made or deemed made to be incorrect, the defect causing
such representation or warranty to be incorrect when made (or deemed made) is
not removed or cured within 30 days after the first to occur of (a) a
Responsible Officer of Prologis obtaining knowledge thereof or (b) written
notice thereof from Administrative Agent to Prologis;

 

-50-



--------------------------------------------------------------------------------

(e) any Company fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) of any
Recourse Debt (other than Indebtedness hereunder or under any other Loan
Document and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $150,000,000 (or its equivalent in
alternate currency);

(f) any Company fails to observe or perform any other agreement or condition
relating to or in respect of any Recourse Debt or contained in any instrument or
agreement evidencing, securing or relating to the same, or any other event
(excluding voluntary actions by any applicable Company) occurs, the effect of
which default or other event is to cause Recourse Debt having an aggregate
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $150,000,000 (or its equivalent in
alternate currency), to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Recourse Debt to be made, prior to
its stated maturity, or such Recourse Debt to become payable or cash collateral
in respect thereof to be demanded;

(g) there occurs under any Swap Contract that constitutes Recourse Debt an Early
Termination Date (as defined in such Swap Contract) resulting from (i) any event
of default under such Swap Contract as to which any Company is the Defaulting
Party (as defined in such Swap Contract) or (ii) any Termination Event (as so
defined) under such Swap Contract as to which any Company is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Company as a result thereof is greater than $150,000,000 and such amount is not
paid when due;

(h) Prologis or the General Partner institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to Prologis or the General Partner or to all or
any material part of its property is instituted without the consent of Prologis
or the General Partner and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding;

(i) (i) Prologis or the General Partner becomes unable (shiharai funou) or
admits in writing its inability (shiharai teishi) or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of Prologis or the General Partner and is not released, vacated or
fully bonded within 30 days after its issue or levy;

(j) there is entered against any Company (i) a final judgment or order for the
payment of money in an aggregate amount exceeding $150,000,000 (to the extent
not covered by insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (x) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (y) there is a period of ten consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;

 

-51-



--------------------------------------------------------------------------------

(k) (i) a Change of Control occurs or (ii) Prologis shall cease to directly or
indirectly own Equity Interests of the Borrower unless all Loans have been paid
in full;

(l) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in Liability
of any Company under Title IV of ERISA to such Pension Plan, such Multiemployer
Plan or the PBGC in an aggregate amount in excess of $5,000,000, or
(ii) Prologis or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal Liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $5,000,000;

(m) the assets of Prologis at any time constitute “plan assets” as defined in
29 C.F.R. § 2510.3-101(a)(1) as modified by Section 3(42) of ERISA; or

(n) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect (unless such cessation would not affect the obligations of
Prologis or the rights and remedies of any Lender Party, in each case, in any
material respect); or any Loan Party contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further Liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document.

Section 6.2 Rights and Remedies. Upon the occurrence of any Guarantor Event of
Default described in Sections 6.1(h) or (i), the unpaid principal amount of, and
any accrued interest on, the Loans and all other Obligations hereunder shall
automatically become immediately due and payable, with all additional interest
from time to time accrued thereon, without presentation, demand, or protest or
other requirements of any kind (including valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Loan Parties; and
upon the occurrence and during the continuance of any other Guarantor Event of
Default, Administrative Agent, following consultation with the Lenders, may (and
upon the demand of the Majority Lenders shall), by written notice to the Loan
Parties, in addition to the exercise of all of the rights and remedies permitted
Administrative Agent and the Lenders at law or equity or under any of the other
Loan Documents declare the unpaid principal amount of and any accrued and unpaid
interest on the Loans and all other Obligations hereunder to be, and the same
shall thereupon be, immediately due and payable with all additional interest
from time to time accrued thereon, without (except as otherwise provided in the
Loan Documents) presentation, demand, or protest or other requirements of any
kind (including valuation and appraisement, diligence, presentment, notice of
intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Loan Parties.

 

-52-



--------------------------------------------------------------------------------

Section 6.3 Borrower Event of Default. A “Borrower Event of Default” shall have
occurred if one or more of the following events shall have occurred and be
continuing:

(a) the Borrower fails to pay (i) when and as required to be paid herein, any
amount of principal of any Loan, or (ii) within five Business Days after the
same becomes due, any interest on any Loan, or (iii) within five days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document;

(b) the Borrower shall fail to observe or perform any covenant of
Section 5.9(b);

(c) the Borrower fails to perform or observe any other covenant (including
Section 5.17) or agreement (not specified in any other clause of this
Section 6.3) of the Borrower contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after the first to
occur of (i) a Responsible Officer of the Borrower obtaining knowledge of such
failure or (ii) the Borrower’s receipt of notice from Administrative Agent of
such failure; provided that if such failure is of such a nature that can be
cured but cannot with reasonable effort be completely cured within 30 days, then
such 30-day period shall be extended for such additional period of time (not
exceeding 90 additional days) as may be reasonably necessary to cure such
failure so long as the Borrower commences such cure within such 30-day period
and diligently prosecutes same until completion;

(d) any representation, warranty, certification or statement of fact made by the
Borrower in this Agreement, in any other Loan Document or in any document
delivered in connection herewith or therewith shall prove to have been incorrect
in any material respect when made (or deemed made) and, with respect to such
representations, warranties, certifications or statements not known by the
Borrower at the time made or deemed made to be incorrect, the defect causing
such representation or warranty to be incorrect when made (or deemed made) is
not removed or cured within 30 days after written notice thereof from
Administrative Agent to the Borrower;

(e) the Borrower shall commence a voluntary case or other proceeding for the
purpose of the winding-up, dissolution, liquidation, administration or
re-organization, or for the appointment of a liquidator, receiver,
administrator, administrative receiver, conservator, custodian, trustee or
similar officer, of it or of all or any material part of its revenues and assets
(unless such winding-up, dissolution, liquidation, administration,
re-organization or appointment is permitted under this Agreement or is otherwise
carried out in connection with a reconstruction or amalgamation when solvent, on
terms previously approved by Administrative Agent) under any domestic or foreign
bankruptcy, insolvency, receivership or similar Law now or hereafter in effect
(including, under Japanese Law, any corporate action or proceeding relating to
the commencement of bankruptcy proceedings (hasan tetsuzuki), the commencement
of civil rehabilitation proceedings (minji saisei tetsuzuki), the commencement
of corporate reorganization proceedings (kaisha kosei tetsuzuki) or the
commencement of special liquidation (tokubetsu seisan)); provided that none of
the foregoing shall be deemed an Event of Default if, within 45 Business Days of
the occurrence of any such event, (i) a Subsidiary satisfying the definition of
Qualified Borrower (and which would not cause a similar default under this
Section 6.3(e)) is substituted for the Borrower or (ii) all Obligations of the
Borrower have been paid in full and the Borrower has been removed as a Loan
Party;

 

-53-



--------------------------------------------------------------------------------

(f) an involuntary case or other proceeding shall be commenced against the
Borrower seeking the winding-up, dissolution, liquidation, administration or
re-organization, or the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer, of
it or of all or any material part of its revenues and assets under any domestic
or foreign bankruptcy, insolvency, receivership or similar Law now or hereafter
in effect (including the Japanese Laws set forth in Section 6.3(e) above), and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period ending on the earlier of (a) 60 days after commencement or, if
earlier, the date on which such proceeding is advertised and (b) a judgment to
commence proceedings (or preservative order) has been made in relation to the
matter in respect of which the action, proceeding or appointment was initiated;
provided that none of the foregoing shall be deemed an Event of Default if,
within 45 Business Days of the occurrence of any such event, (i) a Subsidiary
satisfying the definition of Qualified Borrower (and which would not cause a
similar default under this Section 6.3(f)) is substituted for the Borrower or
(ii) all Obligations of the Borrower have been paid in full and the Borrower has
been removed as a Loan Party;

(g) at any time, for any reason, the Borrower seeks to repudiate its obligations
under any Loan Document; or

(h) any assets of the Borrower shall constitute “plan assets” (within the
meaning of 29 C.F.R. § 25 10.3-101 as modified by Section 3(42) of ERISA);
provided that the foregoing shall not be deemed an Event of Default if, within
45 Business Days of the date any assets of the Borrower constitute “plan assets”
(within the meaning of 29 C.F.R. § 2510.3-101 as modified by Section 3(42) of
ERISA), (i) a Subsidiary satisfying the definition of Qualified Borrower is
substituted for the Borrower (and which would not cause a similar default under
this Section 6.3(h)) or (ii) all Obligations of the Borrower have been paid in
full and the Borrower has been removed as a Loan Party.

Section 6.4 Rights and Remedies with Respect to Borrower Event of Default. Upon
the occurrence of any Borrower Event of Default described in Sections 6.3(e) or
(f), (1) the unpaid principal amount of, and any accrued interest on, the Loans
and all other Obligations of the Borrower hereunder shall automatically become
immediately due and payable by the Borrower, with all additional interest from
time to time accrued thereon, without presentation, demand, or protest or other
requirements of any kind (including valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower and
(2) Administrative Agent shall have the right to immediately make a claim under
the Guaranties for, and demand payment by the Guarantor of, the amounts set
forth in subclause (1) above (it being agreed that the Guarantor’s obligations
are primary and shall be enforceable against the Guarantor and its respective
successors and assigns without the necessity for any suit or proceeding of any
kind or nature whatsoever brought by Administrative Agent or any of the Lenders
against the Borrower); and upon the occurrence and during the continuance of any
other Borrower Event of Default, Administrative Agent, following consultation
with the Lenders, may (and upon the demand of the Majority Lenders shall), by
written notice to the Borrower and the Guarantor, in addition to the exercise of
all of the rights and remedies permitted Administrative Agent and the Lenders at
law or equity or under any of the other Loan Documents to which the Borrower is
a party, (x) declare that the unpaid principal amount of and any accrued and
unpaid interest on the Loans and all other Obligations of the Borrower hereunder
to be, and the same shall thereupon be, immediately due and payable with all
additional interest from time to time accrued thereon, without (except as
otherwise provided

 

-54-



--------------------------------------------------------------------------------

in the Loan Documents to which the Borrower is a party) presentation, demand, or
protest or other requirements of any kind (including valuation and appraisement,
diligence, presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower, and
(y) immediately make a claim under the Guaranty for, and demand payment by, the
Guarantor of the amounts set forth in subclause (x) above (it being agreed that
the Guarantor’s obligations are primary and shall be enforceable against the
Guarantor and its respective successors and assigns without the necessity for
any suit or proceeding of any kind or nature whatsoever brought by
Administrative Agent or any of the Lenders against the Borrower).

Section 6.5 Enforcement of Rights and Remedies. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document,
Administrative Agent and the Lenders each agree that any exercise or enforcement
of the rights and remedies granted to Administrative Agent or the Lenders under
this Agreement or at law or in equity with respect to this Agreement or any
other Loan Documents shall be commenced and maintained by Administrative Agent
on behalf of Administrative Agent and/or the Lenders to the fullest extent
permitted by applicable Laws.

Section 6.6 Notice of Default. Administrative Agent shall give notice to the
Loan Parties of a Default or Event of Default promptly upon being requested to
do so by the Majority Lenders and shall thereupon notify all the Lenders
thereof. Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Lender, the Borrower or Prologis referring to this
Agreement or the other Loan Documents, describing such event or condition.
Should Administrative Agent receive notice of the occurrence of a Default or
Event of Default expressly stating that such notice is a notice of a Default or
Event of Default, or should Administrative Agent send the Borrower or the
Guarantor a notice of Default or Event of Default, Administrative Agent shall
promptly give notice thereof to each Lender.

Section 6.7 Distribution of Proceeds after Default. Notwithstanding anything
contained herein to the contrary, from and after an Event of Default, to the
extent proceeds are received by Administrative Agent, such proceeds will be
distributed to the Lenders pro rata in accordance with the unpaid principal
amount of the Loans (giving effect to any participations granted therein
pursuant to Section 9.4).

Section 6.8 Anti-Social Forces Indemnification. An Event of Default resulting
from a violation of Section 5.17 shall be subject to the expenses and
indemnification provisions set forth in Section 9.3.

ARTICLE VII

ADMINISTRATIVE AGENT

Section 7.1 Appointment and Authorization. Each Lender irrevocably appoints and
authorizes Administrative Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to Administrative Agent

 

-55-



--------------------------------------------------------------------------------

by the terms hereof or thereof, together with all such powers as are reasonably
incidental thereto. Except as set forth in Sections 7.8 and 7.9 hereof, the
provisions of this Article VII are solely for the benefit of Administrative
Agent and the Lenders, and no Loan Party shall have any rights to rely on or
enforce any of the provisions hereof. In performing its functions and duties
under this Agreement, Administrative Agent shall act solely as an agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Loan
Parties.

Section 7.2 Agency and Affiliates. SMBC has the same rights and powers under
this Agreement as any other Lender and may exercise or refrain from exercising
the same as though it were not Administrative Agent and SMBC and each of its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Loan Parties or any Subsidiary or Affiliate of the
Loan Parties as if it were not Administrative Agent hereunder, and the term
“Lender” and “Lenders” shall include SMBC in its individual capacity.

Section 7.3 Action by Administrative Agent. The obligations of Administrative
Agent hereunder are only those expressly set forth herein. Without limiting the
generality of the foregoing, Administrative Agent shall not be required to take
any action with respect to any Default or Event of Default, except as expressly
provided in Article VI. The duties of Administrative Agent shall be
administrative in nature. Subject to the provisions of Sections 7.1, 7.5 and
7.6, Administrative Agent shall administer the Loans in the same manner as it
administers its own loans.

Section 7.4 Consultation with Experts. As between Administrative Agent on the
one hand and the Lenders on the other hand, Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.5 Liability of Administrative Agent. As between Administrative Agent
on the one hand and the Lenders on the other hand, neither Administrative Agent
nor any of its Affiliates nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
herewith (i) with the consent or at the request of the Majority Lenders or
(ii) in the absence of its own gross negligence or willful misconduct. As
between Administrative Agent on the one hand and the Lenders on the other hand,
neither Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement or any borrowing hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Loan Parties; (iii) the satisfaction
of any condition specified in Article III, except receipt of items required to
be delivered to Administrative Agent, or (iv) the validity, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other instrument
or writing furnished in connection herewith. As between Administrative Agent on
the one hand and the Lenders on the other hand, Administrative Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.

 

-56-



--------------------------------------------------------------------------------

Section 7.6 Indemnification. Each Lender shall, ratably in accordance with its
Pro Rata Share (determined at the time such indemnity is sought), indemnify
Administrative Agent and its Affiliates and their respective directors,
officers, agents and employees (to the extent not reimbursed by the Loan
Parties) against any cost, expense (including reasonable and documented counsel
fees and disbursements), claim, demand, action, loss or liability (except such
as result from such indemnitee’s gross negligence or willful misconduct) that
such indemnitee may suffer or incur in connection with its duties as
Administrative Agent under this Agreement, the other Loan Documents or any
action taken or omitted by such indemnitee hereunder. In the event that
Administrative Agent shall, subsequent to its receipt of indemnification
payment(s) from Lenders in accordance with this Section 7.6, recoup any amount
from any Loan Party, or any other party liable therefor in connection with such
indemnification, Administrative Agent shall reimburse the Lenders which
previously made the payment(s) pro rata, based upon the actual amounts which
were theretofore paid by each Lender. Administrative Agent shall reimburse such
Lenders so entitled to reimbursement within two Business Days of its receipt of
such funds from such Loan Party or such other party liable therefor.

Section 7.7 Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.

Section 7.8 Successor Agent. Administrative Agent may resign at any time by
giving notice thereof to the Lenders and the Loan Parties, and Administrative
Agent shall resign in the event the outstanding principal amount of its Loans is
reduced to less than the outstanding principal amount of the Loans of any other
Lender. Upon any such resignation, the Majority Lenders shall have the right to
appoint a successor Administrative Agent which successor Administrative Agent
shall be subject to Prologis’ approval, provided no Guarantor Event of Default
has occurred and is then continuing, which approval shall not be unreasonably
withheld or delayed. If no successor Administrative Agent shall have been so
appointed by the Majority Lenders and approved by Prologis, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent gives notice of resignation, then the retiring Administrative Agent may,
on behalf of the Lenders, appoint a successor Administrative Agent, which shall
be Administrative Agent and shall act until the Majority Lenders shall appoint
an Administrative Agent. Any appointment of a successor Administrative Agent by
the Majority Lenders or the retiring Administrative Agent pursuant to the
preceding sentence shall be subject to the approval of Prologis provided no
Guarantor Event of Default has occurred and is then continuing, which approval
shall not be unreasonably withheld or delayed. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent.
For gross negligence or willful misconduct, as determined by all the Lenders
(excluding for such determination Administrative Agent in its capacity as a
Lender, as applicable), Administrative Agent may be removed at any time by
giving at least 30 Business Days’ prior written notice to Administrative Agent
and Borrower. Such resignation or removal shall take effect upon the acceptance
of appointment by a successor Administrative Agent in accordance with the
provisions of this Section 7.8.

 

-57-



--------------------------------------------------------------------------------

Section 7.9 Consents and Approvals. All communications from Administrative Agent
to the Lenders requesting the Lenders’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Lender,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Lender where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
Administrative Agent by the Borrower or Prologis in respect of the matter or
issue to be resolved, (iv) shall include Administrative Agent’s recommended
course of action or determination in respect thereof, and (v) shall include the
following clause in capital letters, “FAILURE TO RESPOND TO THIS NOTICE WITHIN
THE LENDER REPLY PERIOD SHALL BE DEEMED CONSENT TO THE RECOMMENDATION SET FORTH
HEREIN”. Each Lender shall reply promptly, but in any event within ten Business
Days after receipt of the request therefor from Administrative Agent (the
“Lender Reply Period”). Unless a Lender shall give written notice to
Administrative Agent that it objects to the recommendation or determination of
Administrative Agent (together with a written explanation of the reasons behind
such objection) within the Lender Reply Period, such Lender shall be deemed to
have approved of or consented to such recommendation or determination. With
respect to decisions requiring the approval of the Majority Lenders or all the
Lenders, Administrative Agent shall submit its recommendation or determination
for approval of or consent to such recommendation or determination to all
Lenders and upon receiving the required approval or consent (or deemed approval
or consent, as the case may be) shall follow the course of action or
determination of the Majority Lenders or all the Lenders (and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action), as the case may be.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

Section 8.1 Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Yen LIBOR Borrowing,
Administrative Agent determines in good faith that deposits in Yen (in the
applicable amounts) are not being offered in the relevant market for such
Interest Period, Administrative Agent shall forthwith give notice thereof to
Prologis and the Lenders, whereupon until Administrative Agent notifies Prologis
and the Lenders that the circumstances giving rise to such suspension no longer
exist, the obligations of the Lenders to make or continue Yen LIBOR Loans for
the affected Interest Period shall be suspended. In such event, unless the
Borrower notifies Administrative Agent on or before the second Business Day
before, but excluding, the date of any Yen LIBOR Borrowing for which a Notice of
Borrowing or a Notice of Interest Rate Election has previously been given that
it elects to revoke such Notice of Borrowing or Notice of Interest Rate
Election, such Borrowing shall instead bear interest at the Substitute Rate.

 

-58-



--------------------------------------------------------------------------------

If, at any time, the obligations of the Lenders to make Yen LIBOR Loans shall be
suspended pursuant to the terms of this Section 8.1, with respect to any Lender
that has previously notified Administrative Agent and Borrower that it is unable
to make a Substitute Rate Loan which notice has not been withdrawn, Prologis
shall have the right, upon five Business Days’ notice to Administrative Agent,
to either (x) cause a Qualified Institution, reasonably acceptable to
Administrative Agent, to offer to purchase the Loans of such Lender for an
amount equal to such Lender’s outstanding Loans and to become a Lender
hereunder, or to obtain the agreement of one or more existing Lenders to offer
to purchase the Loans of such Lender for such amount, which offer such Lender is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Lender, together with interest and all other amounts due thereon.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or the Majority Lenders
notify Administrative Agent (with, in the case of the Majority Lenders, a copy
to the Borrower) that the Borrower or the Majority Lenders (as applicable) have
determined, that:

(a) adequate and reasonable means do not exist for ascertaining Yen LIBOR for
any requested Interest Period, including, without limitation, because the Yen
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, or

(b) the administrator of the Yen LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Administrative Agent has made a public statement
identifying a specific date after which Yen LIBOR or the Yen LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
Loans (such specific date, the “Scheduled Unavailability Date”), or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace Yen LIBOR,

then, reasonably promptly after such determination by Administrative Agent or
receipt by Administrative Agent of such notice, as applicable, Administrative
Agent, Prologis and the Borrower may amend this Agreement to replace the Yen
LIBOR Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities denominated in Yen for such alternative benchmarks (any such
proposed rate, a “Successor Rate”), together with any proposed Successor Rate
Conforming Changes (as defined below) and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after
Administrative Agent shall have posted such proposed amendment to all Lenders,
Prologis and the Borrower unless, prior to such time, Lenders comprising the
Majority Lenders have delivered to Administrative Agent written notice that such
Majority Lenders do not accept such amendment. Such Successor Rate shall be
applied in a manner consistent with market practice; provided that to the extent
such market practice is not administratively feasible for Administrative Agent,
such Successor Rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent in consultation with the Borrower.

 

-59-



--------------------------------------------------------------------------------

If no Successor Rate has been determined and the circumstances under clause
(a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Yen LIBOR
Loans shall be suspended (to the extent of the affected Interest Periods). Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Yen LIBOR Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Substitute Rate Loans in the amount specified therein.

Notwithstanding anything else herein, any definition of Successor Rate shall
provide that in no event shall such Successor Rate be less than zero for
purposes of this Agreement.

As used above: “Successor Rate Conforming Changes” means, with respect to any
proposed Successor Rate, any conforming changes to the definition of Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of Administrative Agent, to reflect the adoption of such Successor
Rate and to permit the administration thereof by Administrative Agent in a
manner substantially consistent with market practice (or, if Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such Successor Rate exists, in such other manner of administration as
Administrative Agent determines in consultation with the Borrower).

Section 8.2 Illegality. If, on or after the date of this Agreement, the adoption
of any applicable Law, rule or regulation, or any change in any applicable Law,
rule or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Lending Office) with any request or directive (whether or not having the
force of law) made after the Effective Date of any such authority, central bank
or comparable agency shall make it unlawful for any Lender (or its Lending
Office) to make, maintain or fund its Yen LIBOR Loans, Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Loan Parties,
whereupon until such Lender notifies the Loan Parties and Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender in the case of the event described above to make Yen
LIBOR Loans shall be suspended. With respect to Yen LIBOR Loans, before giving
any notice to Administrative Agent pursuant to this Section, such Lender shall
designate a different Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such Lender shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Yen LIBOR Loans to
maturity and shall so specify in such notice, such Yen LIBOR Loan shall be
converted as of such date to a Substitute Rate Loan (without payment of any
amounts that the Borrower would otherwise be obligated to pay pursuant to
Section 2.11 hereof with respect to Loans converted pursuant to this
Section 8.2) in an equal principal amount from such Lender (on which interest
and principal shall be payable contemporaneously with the related Yen LIBOR
Loans of the other Lenders), and such Lender shall make such Substitute Rate
Loan (unless such Lender has previously advised Administrative Agent and
Borrower that it is unable to make a Substitute Rate Loan, in which event
Administrative Agent shall determine in good faith the appropriate rate of
interest for such Loans after consultation with the Borrower and such Lender).

 

-60-



--------------------------------------------------------------------------------

If at any time, it shall be unlawful for any Lender to make, maintain or fund
its Yen LIBOR Loans, Prologis shall have the right, upon five Business Days’
notice to Administrative Agent, to either (x) cause a Qualified Institution,
reasonably acceptable to Administrative Agent, to offer to purchase the Loans of
such Lender for an amount equal to such Lender’s outstanding Loans, together
with accrued and unpaid interest thereon, and to become a Lender hereunder, or
obtain the agreement of one or more existing Lenders to offer to purchase the
Loans of such Lender for such amount, which offer such Lender is hereby required
to accept, or (y) to repay in full all Loans then outstanding of such Lender,
together with interest due thereon and all other amounts payable to such Lender
hereunder.

Section 8.3 Increased Cost and Reduced Return.

(a) If any Change in Law shall impose, modify or deem applicable any reserve
(including any such requirement imposed by the Japanese Central Bank), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Lender (or its Lending
Office) or shall impose on any Lender (or its Lending Office) or on the
interbank market any other condition materially more burdensome in nature,
extent or consequence than those in existence as of the Effective Date affecting
such Lender’s Yen LIBOR Loans, its Note, or its obligation to make Yen LIBOR
Loans, and the result of any of the foregoing is to increase the cost to such
Lender (or its Lending Office) of making or maintaining any Yen LIBOR Loan, or
to reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) under this Agreement or under its Note with respect to such Yen
LIBOR Loans, by an amount deemed by such Lender to be material, then, subject to
the provisions of Section 8.4 (which shall be controlling with respect to
matters covered thereby), within 15 days after demand by such Lender (with a
copy to Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts attributable to the Yen LIBOR Loans (based upon a
reasonable allocation thereof by such Lender to the Yen LIBOR Loans made by such
Lender hereunder) as will compensate such Lender for such increased cost or
reduction to the extent such Lender generally imposes such additional amounts on
other borrowers of such Lender in similar circumstances.

(b) If any Lender shall have reasonably determined that any Change in Law has or
would have the effect of reducing the rate of return on capital of such Lender
(or its Lender Parent) as a consequence of such Lender’s obligations hereunder
to a level below that which such Lender (or its Lender Parent) could have
achieved but for such Change in Law by an amount reasonably deemed by such
Lender to be material, then from time to time, within 15 days after demand by
such Lender (with a copy to Administrative Agent), the Borrower shall pay to
such Lender such additional amount or amounts attributable to the Yen LIBOR
Loans as will compensate such Lender (or its Lender Parent) for such reduction
to the extent such Lender generally imposes such additional amounts on other
borrowers of such Lender in similar circumstances.

 

-61-



--------------------------------------------------------------------------------

(c) Each Lender will promptly notify Prologis and Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section and will designate
a different Lending Office if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the reasonable judgment
of such Lender, be otherwise disadvantageous to such Lender. If such Lender
shall fail to notify Prologis of any such event within 90 days following the end
of the month during which such event occurred, then the Borrower’s and
Guarantor’s liability for any amounts described in this Section incurred by such
Lender as a result of such event shall be limited to those attributable to the
period occurring subsequent to the 90th day prior to, but excluding, the date
upon which such Lender actually notified Prologis of the occurrence of such
event. A certificate of any Lender claiming compensation under this Section and
setting forth a reasonably detailed calculation of the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods.

(d) If at any time, any Lender shall be owed amounts pursuant to this
Section 8.3, Prologis shall have the right, upon five Business Days’ notice to
Administrative Agent to either (x) cause a Qualified Institution, reasonably
acceptable to Administrative Agent, to offer to purchase the Loans of such
Lender for an amount equal to such Lender’s outstanding Loans and to become a
Lender hereunder, or to obtain the agreement of one or more existing Lenders to
offer to purchase the Loans of such Lender for such amount, which offer such
Lender is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Lender, together with interest and all other amounts due
thereon.

Section 8.4 Taxes.

(a) Any payments by any Loan Party to or for the account of any Lender or
Administrative Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction or withholding for Taxes, excluding,
(w) in the case of each Lender and Administrative Agent, taxes imposed on or
measured by its overall income (however denominated), and franchise taxes
imposed on it, by the jurisdiction (or any political subdivision thereof) under
the laws of which such Lender or Administrative Agent (as the case may be) is
organized, in which its principal office, or, in the case of a Lender, its
Lending Office, is located, in which it is otherwise conducting business and
subject to such taxes or, or by any other jurisdiction (or any political
subdivision thereof) as a result of a present or former connection between such
Lender or Administrative Agent and such other jurisdiction or by the United
States, (x) withholding Taxes imposed on payments to or for the account of any
Lender or Administrative Agent that does not maintain a permanent establishment
in Japan for purposes of Japanese income tax law, (y) Taxes attributable to any
Lender or Administrative Agent’s failure to comply with Sections 8.4(f), (g),
(h) or (i), and (z) any Taxes imposed under FATCA (all such excluded Taxes,
“Excluded Taxes” and all such non-excluded Taxes imposed on any payment
hereunder or under any other Loan Document being hereinafter referred to as
“Non-Excluded Taxes”). If a Loan Party shall be required by law to deduct any
Non-Excluded Taxes from or in respect of any sum payable hereunder or under any
Note, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 8.4) such Lender or Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Loan Party shall make such deductions, (iii) the
Loan Party shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Law and (iv) the Loan Party
shall furnish to Administrative Agent, at its address referred to in
Section 9.1, the original or a certified copy of a receipt evidencing payment
thereof.

 

-62-



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note made by the
Borrower or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note made by the Borrower (hereinafter referred to as
“Other Taxes”).

(c) In the event that Non-Excluded Taxes not imposed on the Effective Date are
imposed, or Non-Excluded Taxes imposed on the Effective Date increase, the
applicable Lender shall notify Administrative Agent and the Loan Parties of such
event in writing within a reasonable period following receipt of knowledge
thereof. If such Lender shall fail to notify the Loan Parties of any such event
within 90 days following the end of the month during which such event occurred,
then such Loan Party’s liability for such additional Non-Excluded Taxes incurred
by such Lender as a result of such event (including payment of a make-whole
amount under Section 8.4(a)(i)) shall be limited to such Non-Excluded Taxes
attributable to the period occurring subsequent to the 90th day prior to, but
excluding, the date upon which such Lender actually notified the Loan Parties of
the occurrence of such event.

(d) The Borrower agrees to indemnify each Lender and Administrative Agent for
the full amount of Non-Excluded Taxes or Other Taxes for which the Borrower is
liable under this Section 8.4 (including any Non-Excluded Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 8.4) paid by such Lender or Administrative Agent (as the case may be)
and, so long as such Lender or Administrative Agent has promptly paid any such
Non-Excluded Taxes or Other Taxes, any liability for penalties and interest
arising therefrom or with respect thereto. This indemnification shall be made
within 15 days from the date such Lender or Administrative Agent (as the case
may be) makes written demand therefor stating the amount of such Non-Excluded
Taxes or Other Taxes and setting forth in reasonable detail the basis for such
Taxes.

(e) Each Lender confirms to Administrative Agent and each Loan Party (on the
date hereof or, in the case of a Lender that becomes a party hereto pursuant to
a transfer or assignment, on the date on which the relevant transfer or
assignment becomes effective) that it is a Qualified Institutional Investor.

(f) Each Lender will promptly on request by the Borrower take all reasonable
steps (if any) required to be taken to establish entitlement to exemption or
reduced rate of withholding for the Borrower from withholding under any
applicable Japanese Laws and any applicable double tax treaty, including
satisfying any reasonable information, reporting or other requirement and
completion and filing of relevant forms, claims, declarations and similar
documents and shall provide the Borrower with copies of all forms, claims,
declarations and similar documents filed for such purpose.

 

-63-



--------------------------------------------------------------------------------

(g) Each Lender represents and warrants (such Lender’s “Exemption
Representation”) to the Borrower and Prologis that, as of the date of this
Agreement or, in the case of a Person that becomes a Lender after the Closing
Date, as of the date such Person becomes a party hereto, except as specified in
writing to Administrative Agent and Prologis prior to the date of the applicable
Exemption Representation, it is entitled to receive payments from the Borrower
without any reduction or withholding in respect of any Non-Excluded Taxes or
Other Taxes and without any amount being required to be paid by the Borrower
pursuant to Section 8.4(a).

Notwithstanding any other provision of this Agreement, the Borrower shall not be
obligated to pay any amount under this Section 8.4 to, or for the benefit of,
any Lender to the extent that such amount would not have been required to be
paid if (i) such Lender’s Exemption Representation had been accurate or
(ii) such Lender had complied with its obligations under Section 8.4.

(h) Each Lender that is established under the laws of a jurisdiction other than
Japan and that is acting hereunder through a Lending Office in Japan agrees that
it shall, if necessary, from time to time obtain from the relevant tax
authorities a certificate certifying that such payment constitutes domestic
source income (as provided for in Article 180 of the Income Tax Law (Law No. 33,
1965)) and deliver such certificate to the Borrower as required by Article 180,
unless prevented from so doing as a result of the introduction of, or any change
in, or any change in the interpretation or the application of, any Law or
regulation or as a result of compliance with any Law or regulation made after
the date of this Agreement. Upon reasonable demand by any Loan Party to
Administrative Agent or any Lender, Administrative Agent or Lender, as the case
may be, shall deliver to the Loan Party, or to such government or taxing
authority as the Loan Party may reasonably direct, any form or document that may
be required or reasonably requested in writing in order to allow the Loan Party
to make a payment to or for the account of such Lender or Administrative Agent
hereunder or under any other Loan Document without any deduction or withholding
for or on account of any Non-Excluded Taxes or with such deduction or
withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
the Loan Party making such demand and to be executed and to be delivered with
any reasonably required certification. In addition, any Lender, if reasonably
requested by the Borrower or Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or Administrative Agent as will enable the Borrower or Administrative
Agent to determine whether or not such Lender is subject to withholding or
information reporting requirements and to allow the Borrower and Administrative
Agent to comply with any information reporting requirements to which they are
subject.

(i) If a payment by Borrower to a Lender would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA, such Lender shall deliver to the
Borrower and Administrative Agent, at the time or times prescribed by law and at
such time or times reasonably requested by either the Borrower or Administrative
Agent, such documentation prescribed by applicable Law (including an IRS Form
W-8BEN-E or as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by either the Borrower or
Administrative Agent, as applicable, as may be necessary for either the Borrower
or Administrative Agent, as applicable, to comply with its obligations under
FATCA, to determine that such Non-U.S. Lender has complied with such Non-U.S.
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment pursuant to FATCA.

 

-64-



--------------------------------------------------------------------------------

(j) If any documentation provided pursuant to paragraph (h) of this Section 8.4
expires or becomes materially inaccurate, the relevant Lender shall promptly
provide updated documentation to the Borrower or Administrative Agent.

(k) Administrative Agent and each Borrower may rely on any documentation it
receives from any other Lender pursuant to paragraph (h) above without further
verification and is not liable for any action it takes under or in connection
with paragraph (h) above for purposes of complying with FATCA.

(l) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form pursuant to Section 8.4(f), Section 8.4(h) or
Section 8.4(i) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to any make-whole
amount under Section 8.4(a)(i) nor indemnification under Section 8.4(d) with
respect to Non-Excluded Taxes; provided that should a Lender, which is otherwise
exempt from or subject to a reduced rate of withholding tax, become subject to
Non-Excluded Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes so long as the Borrower shall incur no
cost or liability as a result thereof.

(m) If the Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 8.4, then such Lender will change the
jurisdiction of its Lending Office so as to eliminate or reduce any such
additional payment that may thereafter accrue if such change, in the judgment of
such Lender, is not otherwise disadvantageous to such Lender.

(n) If Administrative Agent or Lender determines, in its reasonable discretion,
that it has received a refund of any Non-Excluded Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid any make-whole amounts pursuant to Section 8.4(a)(i), it shall
pay to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or make-whole amounts paid, by the Borrower under this
Section 8.4 with respect to the Non-Excluded Taxes and Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant taxing authority with respect to such refund).

(o) If at any time, any Lender shall be owed amounts pursuant to this
Section 8.4, Prologis shall have the right, upon five Business Days’ notice to
Administrative Agent to either (x) cause a Qualified Institution, reasonably
acceptable to Administrative Agent, to offer to purchase the Loans of such
Lender for an amount equal to such Lender’s outstanding Loans, and to become a
Lender hereunder, or to obtain the agreement of one or more existing Lenders to
offer to purchase the Loans of such Lender for such amount, which offer such
Lender is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Lender, together with interest and all other amounts due
thereon.

 

-65-



--------------------------------------------------------------------------------

Section 8.5 Substitute Loans Substituted for Affected Yen LIBOR Loans. If
(i) the obligation of any Lender to make Yen LIBOR Loans has been suspended
pursuant to Sections 8.1 or 8.2 or (ii) any Lender has demanded compensation
under Section 8.3 or 8.4 with respect to its Yen LIBOR Loans and the Borrower
shall, by at least five Business Days’ prior notice to such Lender through
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer exist:

(a) thereafter, all such affected Yen LIBOR Loans which would otherwise be made
by such Lender to the Borrower as Yen LIBOR Loans shall be made instead as
Substitute Rate Loans (unless such Lender has previously advised Administrative
Agent and Borrower that it is unable to make a Substitute Rate Loan, in which
event Administrative Agent shall determine in good faith the appropriate rate of
interest for such Loans after consultation with the Borrower and such Lender);

(b) after each of its Yen LIBOR Loans has been repaid, all payments of principal
which would otherwise be applied to repay such Yen LIBOR Loans shall be applied
to repay its Substitute Rate Loans instead (and after each of its Substitute
Rate Loans has been repaid, all payments of principal shall be applied to repay
any remaining outstanding Loans), and

(c) the Borrower will not be required to make any payment, which would otherwise
be required by Section 2.11 with respect to such Yen LIBOR Loans converted to
Substitute Rate Loans (or other Loans) pursuant to clause (a) above.

Section 8.6 Inability to Lend to Qualified Borrower. If a Lender is prohibited
from making a Loan to a proposed Qualified Borrower by the terms of its charter,
Prologis shall have the right, upon five Business Days’ notice to Administrative
Agent to either (a) cause a Qualified Institution, reasonably acceptable to
Administrative Agent, to offer to purchase the Loans of such Lender for an
amount equal to such Lender’s outstanding Loans, and to become a Lender
hereunder, or to obtain the agreement of one or more existing Lenders to offer
to purchase the Loans of such Lender for such amount, which offer such Lender is
hereby required to accept, or (b) to cause the existing Borrower to repay in
full all Loans then outstanding of such Lender, together with interest and all
other amounts due thereon.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be given to such party: (x) in the case of each of the Loan Parties, to Prologis
at its address, telex number or facsimile number set forth on Exhibit D, (y) in
the case of Administrative Agent, at its address, telex number or facsimile
number set forth on Exhibit D, or (z) in the case of any Lender, at its address,
telex number or facsimile number

 

-66-



--------------------------------------------------------------------------------

set forth in its Administrative Questionnaire. Administrative Agent agrees to
provide Prologis with the address, telex number or facsimile number for each
Lender. Each such notice, request or other communication shall be effective
(i) if given by telex or facsimile transmission, when such telex or facsimile is
transmitted to the telex number or facsimile number specified in this Section
and the appropriate answerback or facsimile confirmation is received, (ii) if
given by certified registered mail, return receipt requested, with first class
postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii) if given by a nationally recognized overnight carrier, 48 hours
after such communication is deposited with such carrier with postage prepaid for
next day delivery, or (iv) if given by any other means, when delivered at the
address specified in this Section; provided that notices to Administrative Agent
under Article II or Article VIII shall not be effective until received.

Section 9.2 No Waivers. No failure or delay by Administrative Agent or any
Lender in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 9.3 Expenses; Indemnification.

(a) Prologis and, in the case of clause (iii) below, each Loan Party (provided
the Borrower shall only be liable for the enforcement costs incurred with
respect to the Loan Documents to which it is a party, and provided, further,
Prologis shall be liable for all enforcement costs incurred with respect to all
of the Loan Documents) shall pay within 30 days after written notice from
Administrative Agent, (i) all reasonable and documented out-of-pocket costs and
expenses of Administrative Agent (including reasonable and documented fees and
disbursements of special counsel Milbank LLP and Mori Hamada & Matsumoto, as
applicable), in connection with the preparation of this Agreement, the Loan
Documents and the documents and instruments referred to therein, and any waiver
or consent hereunder or any amendment hereof, (ii) all reasonable and documented
fees and disbursements of special counsel in connection with the syndication of
the Loans, and (iii) if an Event of Default occurs, all reasonable and
documented out-of-pocket expenses incurred by Administrative Agent and each
Lender, including reasonable and documented fees and disbursements of counsel
for Administrative Agent and each of the Lenders, in connection with the
enforcement of the Loan Documents, including the Notes and any other instruments
referred to therein, and such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom; provided that
the attorneys’ fees and disbursements for which any Loan Party is obligated
under this subsection (a)(iii) shall be limited to the reasonable and documented
non-duplicative fees and disbursements of (A) counsel for Administrative Agent
and (B) counsel for all of the Lenders as a group; and provided, further, that
all other costs and expenses for which any Loan Party is obligated under this
subsection (a)(iii) shall be limited to the reasonable and documented
non-duplicative costs and expenses of Administrative Agent. For purposes of this
Section 9.3(a)(iii), (1) counsel for Administrative Agent shall mean a single
outside law firm representing Administrative Agent and (2) counsel for all of
the Lenders as a group shall mean a single outside law firm representing such
Lenders as a group (which law firm may or may not be the same law firm
representing Administrative Agent).

 

-67-



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify Administrative Agent and each Lender, their
respective Affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any liabilities, losses, damages, costs and expenses
of any kind (excluding lost profits or other consequential damages), including
the reasonable and documented fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding that may at any time (including at any time following the
payment of the Obligations) be asserted against any Indemnitee, as a result of,
or arising out of, or in any way related to or by reason of, (i) any of the
transactions contemplated by the Loan Documents or the execution, delivery or
performance of any Loan Document, or (ii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Eligible Affiliate, or any Environmental Liability related in
any way to the Borrower or any Eligible Affiliate, but in case of either of
clause (i) or (ii), excluding those liabilities, losses, damages, costs and
expenses (a) for which such Indemnitee has been compensated pursuant to the
terms of this Agreement, (b) incurred solely by reason of the gross negligence,
willful misconduct, bad faith or fraud of any Indemnitee as finally determined
by a court of competent jurisdiction, (c) arising from violations of
Environmental Laws relating to a Property which are caused by the act or
omission of such Indemnitee after such Indemnitee takes possession of such
Property or (d) owing by such Indemnitee to any third party based upon
contractual obligations of such Indemnitee owing to such third party which are
not expressly set forth in the Loan Documents. In addition, the indemnification
set forth in this Section 9.3(b) in favor of any director, officer, agent or
employee of Administrative Agent or any Lender shall be solely in their
respective capacities as such director, officer, agent or employee. The
Borrower’s obligations under this Section shall survive the termination of this
Agreement and the payment of the Obligations.

Section 9.4 Sharing of Set-Offs and Payments.

9.4.1 Sharing of Set-Offs. In addition to any rights now or hereafter granted
under applicable Law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Loan Party or to
any other Person, any such notice being hereby expressly waived, but subject to
the prior consent of Administrative Agent, which consent shall not be
unreasonably withheld, to set off and to appropriate and apply any deposits
(general or special, time or demand, provisional or final), and any other
indebtedness at any time held or owing by such Lender (including by branches and
agencies of such Lender wherever located) to or for the credit or the account
of, any Loan Party against and on account of the Obligations of any Loan Party
then due and payable to such Lender under this Agreement or under any of the
other Loan Documents, including all interests in Obligations purchased by such
Lender (provided that with respect to a Borrower Event of Default, each Lender
shall have the right to exercise any or all of the foregoing rights only with
respect to the Borrower and the Obligations of the Borrower).

 

-68-



--------------------------------------------------------------------------------

9.4.2 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any Loan resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loan and accrued interest
thereon greater than its Pro Rata Share, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that: (x) if any such participations are
purchased and any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (y) the provisions of this Section shall
not apply to (i) any payment made by a Loan Party pursuant to and in accordance
with the express terms of this Agreement, (ii) any payment obtained by a Lender
as consideration for the transfer of or sale of a participation in any Loan or
(iii) any payment pursuant to Article VIII.

9.4.3 Application of Set-Offs. Nothing in this Section 9.4 shall impair the
right of any Lender to exercise any right of set-off or counterclaim it may have
to any deposits not received in connection with the Loans and to apply the
amount subject to such exercise to the payment of indebtedness of any Loan Party
other than indebtedness under the Loan Documents. Each Loan Party agrees, to the
fullest extent it may effectively do so under applicable Law, that any holder of
a participation in a Note, whether or not acquired pursuant to the arrangements
set forth herein, may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of such Loan Party in the amount of such
participation. Notwithstanding anything to the contrary contained herein, any
Lender may, by separate agreement with a Loan Party, waive its right to set off
contained herein or granted by law and any such written waiver shall be
effective against such Lender under this Section 9.4.

Section 9.5 Amendments and Waivers.

(a) Except as otherwise provided below in this Section 9.5, any provision of
this Agreement or the Notes or other Loan Documents may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed by Prologis or
the applicable Loan Party, as the case may be, and the Majority Lenders (and, if
the rights or duties of Administrative Agent in its capacity as Administrative
Agent are affected thereby, by Administrative Agent); provided that no amendment
or waiver with respect to this Agreement, the Notes or any other Loan Documents
shall, unless signed by all Lenders directly affected thereby, (i) subject such
Lender to any additional obligation, (ii) other than as set forth in
Section 8.1, reduce the principal of or rate of interest on any Loan (provided
that only the consent of the Majority Lenders shall be necessary to amend
Section 2.7(c) or waive the application of default interest pursuant to
Section 2.7(c)), or (iii) postpone the date fixed for any payment of principal
of or interest on any Loan or for any reduction or termination of any
Commitment; provided further that no amendment or waiver with respect to this
Agreement, the Notes or any other Loan Document shall, unless signed by all
Lenders, (A) change the percentage of Loans or of the aggregate unpaid principal
amount of the Notes, or the number of Lenders, which shall be required for the
Lenders or any of them to take any action under this Section or any other
provision of this Agreement, (B) waive the requirements of Section 5.18 or
authorize Administrative Agent to release (x) Prologis from the Prologis
Guaranty or (y) except to the extent a General Partner Guaranty is not required
pursuant to Section 5.18(a), General Partner from any General Partner Guaranty
or (C) modify the provisions of this Section 9.5.

 

-69-



--------------------------------------------------------------------------------

(b) The provisions in Section 4.1 (other than Sections 4.1(p) and (q)), Article
V (other than Sections 5.1(c) and 5.9(b)), and Section 6.1 contain essentially
the same provisions with respect to Prologis as those contained in the
corresponding representations, warranties, covenants and events of default in
each of the Prologis Credit Agreements (as defined below) (the “Conforming
Provisions”). In the event that Prologis, Administrative Agent and/or one or
more administrative agents under any of the Prologis Credit Agreements propose
to modify, waive or restate, or request a consent or approval with respect to,
any of the Conforming Provisions (and/or any related definition) in any Prologis
Credit Agreement in writing (which may include a written waiver of an existing
actual or potential Default or Event of Default that is intended to be
eliminated by such modification, restatement or waiver) (each, a
“Modification”), and Prologis requests corresponding changes to this Agreement,
then any such Modifications shall be subject to the approval of the Requisite
Lenders (as defined below) and, simultaneously with approval of such
Modifications by the Requisite Lenders, this Agreement shall be deemed modified
or restated, or such waiver, consent or approval shall be deemed granted, in a
manner consistent with such approved Modifications; provided that all the
Lenders shall have received notice of any such proposed Modification, together
with reasonable time to respond thereto. If requested by Prologis or
Administrative Agent, Prologis, Administrative Agent and each Lender shall
execute and deliver a written amendment to, restatement of, or waiver, consent
or approval, as applicable, under this Agreement memorializing such
modification, restatement, waiver, consent or approval. Notwithstanding the
foregoing, however, nothing in this Section 9.5(b) shall be deemed to affect the
rights of each Lender under the proviso of Section 9.5(a) and no Modification
shall be deemed to effect a change to the provisions referred to therein without
the consent of the parties required thereby. In addition, Prologis will be
obligated to pay to Administrative Agent and the Lenders fees calculated in the
same manner as any fees that Prologis pays to the agents and the lenders under
the other Prologis Credit Agreements in connection with any such approved
Modification (excluding any up-front fee, extension fee, or other similar fees
paid in connection with an increase in the commitment amount under or an
extension of the term of the applicable Prologis Credit Agreement except to the
extent that the commitment hereunder is increased or the term hereof is
extended). For the purposes of this Section 9.5(b), “Prologis Credit Agreements”
means (i) this Agreement, (ii) the Global Credit Agreement and (iii) any other
credit agreement or loan agreement under which General Partner or Prologis is a
borrower or guarantor, which contains any financial covenants applicable to
General Partner and/or Prologis that are substantially similar to the financial
covenants set forth in the Global Credit Agreement to the extent, and for so
long as, General Partner or Prologis designates such credit agreement or loan
agreement as a Prologis Credit Agreement (provided that General Partner or
Prologis may revoke any such designation at any time in its sole discretion).
For the avoidance of doubt, the term “Prologis Credit Agreements” shall also
include any refinancing or replacement of the foregoing agreements to the extent
the representations, warranties, covenants and events of default are
substantially similar to those included in the applicable Prologis Credit
Agreement being refinanced or replaced. As used in this Section 9.5(b),
“Requisite Lenders” means, at any time, lenders (including the Lenders) having
at least 51% of the aggregate amount of (i) all commitments under any Prologis
Credit Agreement with respect to which the commitments of the lenders thereunder
are still in effect, and (ii) the aggregate unpaid principal amount of the loans
outstanding under any Prologis Credit Agreement with respect to which the
commitments of the lenders thereunder are no longer in effect. For purposes of
calculating the Requisite Lenders, (x) in the case of swingline loans, the

 

-70-



--------------------------------------------------------------------------------

amount of each lender’s funded participation interest in such swingline loans
shall be considered as if it were a direct loan and not a participation
interest, and the aggregate amount of swingline loans owing to the swingline
lender shall be considered as reduced by the amount of such funded participation
interests, and (y) in the case of letters of credit, the amount of each lender’s
participation in any such letter of credit shall be considered as if it were a
direct loan from such lender.

(c) Notwithstanding any other provision of this Agreement, Prologis and
Administrative Agent may, without the consent of any other Lender Party, enter
into such amendments to any provision of this Agreement or any other Loan
Document as Administrative Agent may, in its reasonable opinion, determine to be
necessary or appropriate to correct any ambiguity, omission or error herein,
and, upon execution thereof by Prologis and Administrative Agent, any such
amendment shall be binding on all of the parties hereto.

(d) Notwithstanding any other provision of this Agreement (and without limiting
the foregoing provisions of this Section 9.5), Prologis may, by written notice
to Administrative Agent (which shall forward such notice to all Lenders) make an
offer (a “Loan Modification Offer”) to all Lenders to make one or more
amendments or modifications to allow the maturity of the Loans of the Accepting
Lenders (as defined below) to be extended and, in connection with such
extension, to (i) increase the Applicable Margin and/or fees payable with
respect to the applicable Loans of the Accepting Lenders and/or the payment of
additional fees or other consideration to the Accepting Lenders and/or
(ii) change such additional terms and conditions of this Agreement solely as
applicable to the Accepting Lenders (such additional changed terms and
conditions (to the extent not otherwise approved by the requisite Lenders under
the other applicable provisions of this Section 9.5) to be effective only during
the period following the original maturity date) (collectively, “Permitted
Amendments”) pursuant to procedures reasonably acceptable to each of Prologis
and Administrative Agent. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendments and (ii) the date on which such
Permitted Amendments are requested to become effective (which shall not be less
than 15 days nor more than 90 days after the date of such notice). Permitted
Amendments shall become effective only with respect to the Loans of the Lenders
that accept the Loan Modification Offer (such Lenders, the “Accepting Lenders”)
and, in the case of any Accepting Lenders, only with respect to such Lender’s
Loans as to which such Lender’s acceptance has been made. Prologis, each
Accepting Lender and Administrative Agent shall enter into a loan modification
agreement (the “Loan Modification Agreement”) and such other documentation as
Administrative Agent shall reasonably specify to evidence (x) the acceptance of
the Permitted Amendments and the terms and conditions thereof and (y) the
authorization of Prologis to enter into and perform its obligations under the
Loan Modification Agreement. Administrative Agent shall promptly notify each
Lender as to the effectiveness of any Loan Modification Agreement. Each party
hereto agrees that, upon the effectiveness of a Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans of the Accepting Lenders as
to which such Lenders’ acceptance has been made. Prologis may effectuate no more
than four Loan Modification Agreements during the term of this Agreement.

 

-71-



--------------------------------------------------------------------------------

(e) If at any time, there shall be a Non-Consenting Lender, Prologis shall have
the right, at its sole expense and effort, upon five Business Days’ notice to
such Lender and Administrative Agent, to cause a Qualified Institution,
reasonably acceptable to Administrative Agent, to offer to purchase the Loans of
such Lender for an amount equal to such Lender’s outstanding Loans, together
with accrued and unpaid interest thereon, and to become a Lender hereunder, or
obtain the agreement of one or more existing Lenders to offer to purchase the
Loans of such Lender for such amount, which offer such Lender is hereby required
to accept.

Section 9.6 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Loan Parties may not assign or otherwise transfer any of their
rights under this Agreement or the other Loan Documents without the prior
written consent of all Lenders and Administrative Agent and a Lender may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.

(b) Prior to the occurrence of a Guarantor Event of Default, (i) any Lender may,
at any time, grant to an existing Lender or one or more banks, finance
companies, insurance companies or other financial institutions that are
Qualified Institutional Investors (a “Qualified Participant”), in a minimum
amount of not less than JPY 350,000,000 (or any lesser amount in the case of a
participation to an existing Lender) participating interests in any of its
Loans. After the occurrence and during the continuance of a Guarantor Event of
Default, any Lender may at any time grant to any Qualified Participant or any
other Person in any amount (a “Participant”), participating interests in any of
its Loans. Any participation granted during the continuation of a Guarantor
Event of Default shall not be affected by the subsequent cure of such Guarantor
Event of Default. In the event of any such grant by a Lender of a participating
interest to a Participant, whether or not upon notice to the Loan Parties and
Administrative Agent, such Lender shall remain responsible for the performance
of its obligations hereunder, and the Loan Parties and Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Loan Parties hereunder, including the right to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such participation agreement may provide that such
Lender will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii), or (iii) of the first proviso or clause (A), (B)
or (C) of the second proviso of Section 9.5(a) without the consent of the
Participant. The Loan Parties agree that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
VIII with respect to its participating interest. Each Lender that sells a
participation agrees to be responsible for withholding any Taxes from payments
to such Participant to the extent such withholding is required by Law. Such
Lender shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in

 

-72-



--------------------------------------------------------------------------------

registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent shall not have any responsibility for
maintaining a Participant Register.

(c) (i) Prior to the occurrence of a Guarantor Event of Default, any Lender may
at any time assign to a Qualified Institutional Investor that is a Qualified
Institution (a “Qualified Assignee”), in an amount of not less than JPY
350,000,000 or a higher integral multiple of JPY 1,000,000 (or any lesser amount
in the case of assignments to an existing Lender) and (ii) after the occurrence
and during the continuance of a Guarantor Event of Default (subject to all
applicable grace and cure periods set forth herein), any Lender may at any time
assign to a Qualified Assignee or any other Person (an “Assignee”), in any
amount, any of its rights and obligations under this Agreement, the Notes and
the other Loan Documents, and, in either case, such Assignee shall assume such
rights and obligations, pursuant to a Transfer Supplement in substantially the
form of Exhibit E executed by such Assignee and such transferor Lender; provided
that (A) such assignment shall be subject to Administrative Agent’s and, if no
Guarantor Event of Default shall have occurred and be continuing, Prologis’
consent, which consents shall not be unreasonably withheld or delayed (except
that Prologis’ consent shall not be required if the Assignee is an Affiliate of
such transferor Lender or was a Lender immediately prior to such assignment);
and (B) any such assignment shall be of a proportionate part of such Lender’s
rights and obligations related to its Loan. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be a Lender party to this Agreement and shall have
all the rights and obligations of a Lender as set forth in such instrument of
assumption, and no further consent or action by any party shall be required and
the transferor Lender shall be released from its obligations hereunder to a
corresponding extent. Upon the consummation of any assignment pursuant to this
subsection (c), the transferor Lender, Administrative Agent and the Borrower
shall make appropriate arrangements so that, if required and in accordance with
Section 2.5 hereof, a new Note is issued to the Assignee. In connection with any
such assignment (other than an assignment by a Lender to an Affiliate), the
transferor Lender shall pay to Administrative Agent an administrative fee for
processing such assignment in the amount of US$3,500. If the Assignee is
established under the laws of a jurisdiction other than Japan and is acting
hereunder through a Lending Office in Japan, it shall deliver to Prologis and
Administrative Agent a certificate from the relevant tax authorities certifying
that any payments by a Loan Party to or for the account of the Assignee
constitutes domestic source income (as provided for in Article 180 of the Income
Tax Law (Law No. 33, 1965)) in accordance with Section 8.4. Any assignment made
during the continuation of a Guarantor Event of Default shall not be affected by
any subsequent cure of such Guarantor Event of Default.

(d) No Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 8.3 or 8.4 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with Prologis’ prior written consent.

 

-73-



--------------------------------------------------------------------------------

(e) No Assignee of any rights and obligations under this Agreement shall be
permitted to further assign less than all of such rights and obligations. No
participant in any rights and obligations under this Agreement shall be
permitted to sell subparticipations of such rights and obligations.

(f) Anything in this Agreement to the contrary notwithstanding, so long as no
Guarantor Event of Default shall have occurred and be continuing, no Lender
shall be permitted to enter into an assignment of, or sell a participation
interest in, its rights and obligations hereunder which would result in such
Lender holding outstanding Loans without participants of less than JPY
350,000,000 unless as a result of a prepayment of the Loans (or in the case of
Administrative Agent, less than the outstanding Loans of any other Lender);
provided that no Lender shall be prohibited from assigning all of its
outstanding Loans so long as such assignment is otherwise permitted under this
Section 9.6.

(g) Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its Lending Office a copy of each Transfer
Supplement delivered to it and a register for the recordation of the names and
addresses of Lenders, and the Commitments of, and principal amounts of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (each, a
“Register”). The entries in each Register shall be conclusive absent manifest
error, and the Borrower, Administrative Agent, and Lenders may treat each Person
whose name is recorded in a Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Each Register shall be available for inspection by any party to this
Agreement at any reasonable time and from time to time upon reasonable prior
notice.

(h) Any Lender may at any time pledge or assign a security interest in any of
its rights under this Agreement to secure obligations of such Lender to a
Federal Reserve Bank or the central bank of any other country in which such
Lender is organized; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute such pledgee or
assignee for such Lender as a party hereto.

Section 9.7 Collateral. Each of the Lenders represents to Administrative Agent
and each of the other Lenders that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U issued by the Board of Governors of
the Federal Reserve System of the United States) as collateral in the extension
or maintenance of the credit provided for in this Agreement.

Section 9.8 Governing Law; Submission to Jurisdiction; Judgment Currency.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT
TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

 

-74-



--------------------------------------------------------------------------------

(b) Any legal action or proceeding with respect to this Agreement or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of New York sitting in New York County
or of the United States of America for the Southern District of New York, and,
by execution and delivery of this Agreement, each Loan Party hereby accepts for
itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and appellate courts from any
thereof. Each Loan Party irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the hand
delivery, or mailing of copies thereof by registered or certified mail, postage
prepaid, to the Loan Parties at its address set forth below. Each Loan Party
hereby irrevocably waives any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Agreement or any other Loan Document brought in
the courts referred to above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum. Nothing
herein shall affect the right of Administrative Agent to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against any Loan Party in any other jurisdiction.

(c) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so under
applicable Law, that the rate of exchange used shall be the spot rate at which
in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

(d) The parties agree, to the fullest extent that they may effectively do so
under applicable Law, that the obligations of the Loan Parties to make payments
in any currency of the principal of and interest on the Loans and any other
amounts due from each Loan Party hereunder to Administrative Agent as provided
herein (i) shall not be discharged or satisfied by any tender, or any recovery
pursuant to any judgment (whether or not entered in accordance with
Section 9.8(c)), in any currency other than the relevant currency, except to the
extent that such tender or recovery shall result in the actual receipt by
Administrative Agent at its relevant office on behalf of the Lenders of the full
amount of the relevant currency expressed to be payable in respect of the
principal of and interest on the Loans and all other amounts due hereunder (it
being assumed for purposes of this clause (i) that Administrative Agent will
convert any amount tendered or recovered into the relevant currency on the date
of such tender or recovery), (ii) shall be enforceable as an alternative or
additional cause of action for the purpose of recovering in the relevant
currency the amount, if any, by which such actual receipt shall fall short of
the full amount of the relevant currency so expressed to be payable and
(iii) shall not be affected by an unrelated judgment being obtained for any
other sum due under this Agreement.

Section 9.9 Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any prior agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective upon receipt by Administrative Agent and the Loan Parties of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by Administrative Agent in form satisfactory to it of telegraphic, telex or
other written confirmation from such party of execution of a counterpart hereof
by such party).

 

-75-



--------------------------------------------------------------------------------

Section 9.10 WAIVER OF JURY TRIAL. EACH LOAN PARTY, ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 9.11 Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans hereunder.

Section 9.12 Limitation of Liability. No claim may be made by any Loan Party or
any other Person acting by or through Borrower against Administrative Agent or
any Lender or the Affiliates, directors, officers, employees, attorneys or
agents of any of them for any punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or by the other Loan Documents,
or any act, omission or event occurring in connection therewith; and Borrower
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

Section 9.13 Recourse Obligation. This Agreement and the Obligations hereunder
are fully recourse to the Loan Parties. Notwithstanding the foregoing, no
recourse under or upon any obligation, covenant, or agreement contained in this
Agreement shall be had against any officer, director, shareholder or employee of
any Loan Party or any general partner of any Loan Party, in each case except in
the event of fraud or misappropriation of funds on the part of such officer,
director, shareholder or employee or such general partner.

Section 9.14 Confidentiality. Administrative Agent and each Lender shall use
reasonable efforts to assure that information about the Loan Parties, the
General Partner and their Consolidated Subsidiaries and non-Consolidated
Subsidiaries, and the Properties thereof and their operations, affairs and
financial condition, not generally disclosed to the public, which is furnished
to Administrative Agent or any Lender pursuant to the provisions hereof or any
other Loan Document is used only for the purposes of this Agreement and shall
not be divulged to any Person other than Administrative Agent, the Lenders, and
their Affiliates and respective officers, directors, employees and agents who
are actively and directly participating in the evaluation, administration or
enforcement of the Loans and other transactions between the Administrative
Agent, such Lender and the Loan Parties, except: (a) to their attorneys and
accountants, (b) in connection with the enforcement of the rights and exercise
of any remedies of Administrative Agent and the Lenders hereunder and under the
other Loan Documents, (c) in connection with assignments and participations and
the solicitation of prospective assignees and participants referred to in
Section 9.6 hereof, who have agreed in writing to be bound by a confidentiality
agreement substantially equivalent to the terms of this Section 9.14, and (d) as
may otherwise be required or requested by any regulatory authority having
jurisdiction over Administrative Agent or any Lender or by any applicable Law,
rule, regulation or judicial process (but only to the extent not in violation,
conflict or inconsistent with the applicable regulatory requirement, request,
summons or subpoena); provided that in the event a Lender receives a summons or

 

-76-



--------------------------------------------------------------------------------

subpoena to disclose confidential information to any party, such Lender shall,
if legally permitted, endeavor to notify Prologis thereof as soon as possible
after receipt of such request, summons or subpoena and the Loan Parties shall be
afforded an opportunity to seek protective orders, or such other confidential
treatment of such disclosed information, as the Loan Parties and Administrative
Agent may deem reasonable.

Section 9.15 Lender Ceasing to be a Qualified Institutional Investor.

(a) Each Lender agrees that it shall immediately provide notice to
Administrative Agent and Prologis upon it obtaining knowledge that it is not or
will cease to be a Qualified Institutional Investor pursuant to the applicable
laws of Japan.

(b) In the event that any Lender ceases to be a Qualified Institutional Investor
(such Lender, a “Non-QII Lender”), (i) such Non-QII Lender shall immediately
provide notice thereof to Administrative Agent and Prologis (to the extent such
Non-QII Lender has not already provided such notice pursuant to Section 9.15(a)
above) and (ii) regardless of whether such Non-QII Lender has actually delivered
any such notice to Administrative Agent and/or Prologis, Prologis shall have the
option, in its sole discretion, to cause such Non-QII Lender to assign to a
Qualified Institution all of the Non-QII Lender’s rights and obligations under
this Agreement, the Notes and the other Loan Documents in accordance with
Section 9.6(c), subject to the terms and conditions of Section 9.6, as
applicable (and, if requested by Prologis, Administrative Agent shall use best
efforts to find a Qualified Institution that is willing to accept such
assignment).

(c) Notwithstanding anything to the contrary contained herein, the Borrower
shall have the right at any time to pay in full the Loans of any Non-QII Lender.

Section 9.16 Non-Bank Lender.

(a) Any Non-Bank Lender shall, in the case where it enters into this Agreement,
or where it determines the amount of interest or other claims pursuant to this
Agreement, deliver to Borrower without delay the document set forth in article
17 of the Money Lending Business Act pursuant to such provision.

(b) Any Non-Bank Lender shall immediately deliver to the Borrower the document
set forth in article 18 of the Money Lending Business Act as required when it
receives any payment for all or part of any Loans. In the case where any
Non-Bank Lender is required to deliver such document to the Borrower under the
Money Lending Business Act, such Non-Bank Lender shall immediately deliver the
same each time it receives such payment.

(c) In the case where any Non-Bank Lender assigns all or part of any Loans to a
third party pursuant to Section 9.6, it shall send the notification in
accordance with article 24 of the Money Lending Business Act.

(d) Any Non-Bank Lender shall, regardless of such Lender’s entrustment to
Administrative Agent in accordance with this Agreement, perform the Non-Bank
Lender’s obligations against the Borrower under clauses (a), (b) and (c) above
and all the other obligations of the Non-Bank Lender under the Money Lending
Business Act on its own responsibility, and Administrative Agent shall not be
responsible for any performance of those obligations.

 

-77-



--------------------------------------------------------------------------------

(e) Any assignee of any Loans from the Non-Bank Lender shall perform the
obligation under paragraph 2 of article 24 of the Money Lending Business Act on
its own responsibility, and Administrative Agent shall not be responsible for
any performance of those obligations.

(f) Any Non-Bank Lender shall, promptly after the execution of this Agreement,
notify in writing to Administrative Agent of the matters Administrative Agent
should notify or disclose to the Borrower in accordance with the Money Lending
Business Act (including those matters under article 21 of the Money Lending
Business Act, but excluding any matter of which Administrative Agent has prior
knowledge). In the case of any change related to such matters, the Non-Bank
Lender shall immediately provide Administrative Agent with written notice of the
details of such changes.

(g) All expenses arising from the performance by a Non-Bank Lender of its duties
under the Money Lending Business Act (including the duties as set out in the
preceding clauses (a) through (f)) shall be borne by such Non-Bank Lender as
long as not in violation of Laws, and in the case where the Borrower, a Lender
other than such Non-Bank Lender or Administrative Agent bears any such expenses
on behalf of such Non-Bank Lender, such Non-Bank Lender shall immediately pay
such amount in accordance with the provisions of this Agreement upon request by
Administrative Agent.

Section 9.17 USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Act.

Section 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

-78-



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.19 Sanctioned Lenders.

(a) If any Lender is a Sanctioned Lender, Prologis shall have the right, at its
sole expense and effort, upon five Business Days’ notice to Administrative Agent
to either (x) cause a Qualified Institution, reasonably acceptable to
Administrative Agent, to offer to purchase the Loans of such Lender for an
amount equal to such Lender’s outstanding Loans, and to become a Lender
hereunder, or to obtain the agreement of one or more existing Lenders to offer
to purchase the Loans of such Lender for such amount, which offer such Lender is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Lender, together with interest and all other amounts due thereon.

(b) Notwithstanding anything to the contrary herein, no Sanctioned Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (unless otherwise required by applicable Law) no
Commitment of such Lender may be increased or extended, the principal amount of
the Loans owed to such Lender may not be reduced, the final maturity of such
Loans may not be extended and this clause (b) may not be amended, in each case,
without the consent of such Lender.

(c) Notwithstanding any other provision of this Agreement, if it would be
unlawful for the Borrower, Administrative Agent or any assignee pursuant to
Section 9.19(a) to make a payment to any Sanctioned Lender, then any amount that
the Borrower, Administrative Agent or such assignee would otherwise pay to such
Sanctioned Lender pursuant to this Agreement or any other Loan Document shall be
held for such Sanctioned Lender pursuant to arrangements satisfactory to the
Borrower, Administrative Agent and such assignee, in each case as applicable,
and shall be paid to such Lender only when making such payment is no longer
unlawful.

Section 9.20 Sanctions Representation by Administrative Agent and each Lender.
Each of Administrative Agent and each Lender (a) certifies to each Loan Party
that it is not a Sanctioned Person and (b) agrees that if at any time it becomes
a Sanctioned Person, it will promptly notify Prologis and Administrative Agent.

Section 9.21 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of Borrower or any other Loan Party, that at least
one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

 

-79-



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

[Signature Pages Follow]

 

-80-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers outside of Japan as of the day
and year first above written.

 

BORROWER:

PROLOGIS GK HOLDINGS Y.K.,

a Japan tokurei yugen kaisha

By:  

/s/ Shigeru Inada

Name:   Shigeru Inada Title:   Director

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

GUARANTOR: PROLOGIS, L.P., a Delaware limited partnership By:   PROLOGIS, INC.,
  a Maryland corporation and its sole   general partner   By:  

/s/ Timothy D. Arndt

  Name: Timothy D. Arndt   Title: Managing Director and Treasurer

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION, as Administrative Agent and a Lender

By:  

/s/ William G. Karl

Name:   William G. Karl Title:   Executive Officer

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Tracy Rahn

Name:   Tracy Rahn Title:   Authorized Signatory

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Chikato Teramoto

Name:   Chikato Teramoto Title:   General Manager

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

SHINSEI BANK, as a Lender By:  

/s/ Takashi Kitano

Name:   Takashi Kitano Title:   General Manager

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

HYAKUGO BANK, as a Lender By:  

/s/ Masahiko Watase

Name:   Masahiko Watase Title:   General Manager, Tokyo Business Division

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

IYO BANK, as a Lender By:  

/s/ Yasuji Fujita

Name:   Yasuji Fujita Title:   Executive Officer

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

JOYO BANK, as a Lender By:  

/s/ K. Komatsuzaki

Name:   Koichi Komatsuzaki Title:   General Manager

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

CHIBA BANK, as a Lender By:  

/s/ Takayuki Hosokai

Name:   Takayuki Hosokai Title:   Executive Officer, General Manager of   Tokyo
Head Office

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

Lender

   Commitment  

Sumitomo Mitsui Banking Corporation

   ¥ 33,000,000,000  

Mizuho Bank, Ltd.

   ¥ 20,000,000,000  

MUFG Bank, Ltd.

   ¥ 19,000,000,000  

Shinsei Bank

   ¥ 5,000,000,000  

Hyakugo Bank

   ¥ 2,000,000,000  

Iyo Bank

   ¥ 2,000,000,000  

Joyo Bank

   ¥ 2,000,000,000  

Chiba Bank

   ¥ 2,000,000,000  

TOTAL

   ¥ 85,000,000,000  

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.1(f)

Litigation

None.

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.1(g)

Environmental

None.

 

Yen Term Loan Agreement



--------------------------------------------------------------------------------

Exhibit A

FORM OF NOTE

New York, New York

 

JPY                                                                          ,
20             

For value received, Prologis GK Holdings Y.K. (the “Borrower”), promises to pay
to the order of SUMITOMO MITSUI BANKING CORPORATION, as Administrative Agent
under the Term Loan Agreement referred to below (in such capacity, the
“Administrative Agent”), the unpaid principal amount of each Loan made by any
Lender to the Borrower pursuant to the Term Loan Agreement on the maturity date
provided for in the Term Loan Agreement. The Borrower further promises to pay
interest on the unpaid principal amount of each such Loan from the date advanced
until such principal amount is paid in full on the dates and at the rate or
rates provided for in the Term Loan Agreement. All such payments of principal
and interest shall be made in lawful money of Japan to the Administrative Agent
for the account of the Lenders, pursuant to wire transfer instructions given by
the Administrative Agent from time to time.

All Loans made by the Lenders, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Administrative
Agent and, if the Administrative Agent so elects in connection with any transfer
or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding may be endorsed by
the Administrative Agent on the schedule attached hereto, or on a continuation
of such schedule attached to and made a part hereof; provided that the failure
of the Administrative Agent to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Term Loan
Agreement.

This Note is executed and delivered pursuant to, and subject to all of the terms
of, the Term Loan Agreement, dated as of March 4, 2019, among Prologis GK
Holdings Y.K., Prologis, L.P., as guarantor, the lenders that from time to time
are parties thereto and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”). Capitalized terms used herein but not otherwise defined shall have
the meanings ascribed to them in the Term Loan Agreement. The terms and
conditions of the Term Loan Agreement are hereby incorporated in their entirety
by reference as though fully set forth herein. Upon the occurrence of certain
Events of Default as more particularly described in the Term Loan Agreement, the
unpaid principal amount evidenced by this Note shall become, and upon the
occurrence and during the continuance of certain other Events of Default, such
unpaid principal amount may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Term Loan Agreement.

Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrower.

[Signature page follows]

 

A-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

PROLOGIS GK HOLDINGS Y.K., a Japan tokurei

yugen kaisha

By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

Exhibit B

FORM OF QUALIFIED BORROWER JOINDER AGREEMENT

THIS QUALIFIED BORROWER JOINDER AGREEMENT (this “Joinder Agreement”), dated as
of                         , 20        , is entered into between
                            , a                              established under
the laws of Japan (the “Qualified Borrower”) and Prologis under the Term Loan
Agreement, dated as of March 4, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), among Prologis
GK Holdings Y.K., Prologis, L.P. (“Prologis”), as guarantor, the lenders listed
on the signature pages thereof (the “Lenders”) and Sumitomo Mitsui Banking
Corporation, as Administrative Agent. All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Term Loan Agreement.

Prologis desires the Qualified Borrower, and the Qualified Borrower desires, to
be substituted for the Borrower pursuant to Section 2.12 of the Term Loan
Agreement.

Accordingly, the Qualified Borrower hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:

1. The Qualified Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, it will be deemed to be a party to the Term
Loan Agreement and the Borrower for all purposes of the Term Loan Agreement, and
shall have all of the obligations of the Borrower thereunder as if it had
executed the Term Loan Agreement. The Qualified Borrower hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Term Loan Agreement applicable to it as the
Borrower.

2. In order to induce the Administrative Agent and each of the other Lenders
that is or may become a party to the Term Loan Agreement to make the Loans, the
Qualified Borrower makes the following representations and warranties as of the
date hereof.

 

  a.

Existence and Power. The Qualified Borrower is a                      , duly
formed under the laws of Japan. The Qualified Borrower has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing or validly existing in every jurisdiction in which the failure to be so
qualified and/or in good standing or validly existing is likely to have a
Material Adverse Effect.

 

  b.

Power and Authority.

 

  i.

The Qualified Borrower has the requisite power and authority to execute, deliver
and carry out the terms and provisions of each of the Loan Documents to which it
is a party and has taken all necessary action, if any, to authorize the
execution and delivery on behalf of the Qualified Borrower and the performance
by the Qualified Borrower of the Loan Documents to which it is a party.

 

B-1



--------------------------------------------------------------------------------

  ii.

The Qualified Borrower has duly executed and delivered each Loan Document to
which it is a party in accordance with the terms of the Term Loan Agreement and
this Joinder Agreement, and each such Loan Document constitutes, or will
constitute, the legal, valid and binding obligation of the Qualified Borrower,
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws and general principles of equity, whether such enforceability is considered
in a proceeding in equity or at law.

 

  c.

No Violation. Neither the execution, delivery or performance by or on behalf of
the Qualified Borrower of the Loan Documents to which it is a party, nor
compliance by the Qualified Borrower with the terms and provisions thereof nor
the consummation of the transactions contemplated by such Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Qualified
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or other instrument to which the Qualified Borrower (or of any
partnership of which the Qualified Borrower is a partner) is a party or by which
it or any of its property or assets is bound or to which it is subject (except
for such breaches and defaults under loan agreements which the lenders
thereunder have agreed to forbear pursuant to valid forbearance agreements), or
(iii) will cause a material default by the Qualified Borrower under any
Organization Document of any Person in which the Qualified Borrower has an
interest, or cause a material default under the Qualified Borrower’s
organizational documents or its Asset Liquidation Plan, the consequences of
which conflict, breach or default would have a Material Adverse Effect, or
result in or require the creation or imposition of any Lien whatsoever upon any
Property (except as contemplated herein or in the Term Loan Agreement).

 

  d.

Litigation. Except as previously disclosed by the Qualified Borrower in writing
to the Lenders, there is no action, suit or proceeding pending against or, to
the knowledge of the Qualified Borrower, threatened against or affecting,
(i) the Qualified Borrower, (ii) the Loan Documents or any of the transactions
contemplated by the Loan Documents or (iii) any of its assets, before any court
or arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could, individually, or in
the aggregate have a Material Adverse Effect or which in any manner draws into
question the validity of the Term Loan Agreement, this Joinder Agreement or the
other Loan Documents. As of the date hereof, no such action, suit or proceeding
exists.

 

B-2



--------------------------------------------------------------------------------

  e.

Anti-Social Forces. The Qualified Borrower is not, at present, (a) a gang
(boryokudan), (b) a gang member, (c) a person for whom five years have not
passed since ceasing to be a gang member, (d) an associate gang member, (e) a
gang-related company, (f) a corporate extortionist (sokaiya), (g) a rogue
adopting social movements as its slogan (shakai undotou hyobo goro), (h) a
violent force with special knowledge (tokushu chinou boryoku shudan tou) (each
as defined in the “Manual of Measures against Organized Crime” (soshikihanzai
taisaku youkou) by the National Police Agency of Japan), or (i) another person
or entity similar to any of the above (collectively, “Gang Members, Etc.”); nor
does the Qualified Borrower have any:

 

  i.

relationships by which its management is considered to be controlled by Gang
Members, Etc.;

 

  ii.

relationships by which Gang Members, Etc. are considered to be involved
substantially in its management;

 

  iii.

relationships by which it is considered to unlawfully utilize Gang Members, Etc.
for the purpose of securing unjust advantage for itself or any third party or of
causing damage to any third party;

 

  iv.

relationships by which it is considered to offer funds or provide benefits to
Gang Members, Etc.; or

 

  v.

officers or persons involved substantially in its management having socially
condemnable relationships with Gang Members, Etc.

3. The Guarantor confirms that, notwithstanding the joinder of the Qualified
Borrower to the Term Loan Agreement, all of its obligations under the Term Loan
Agreement and the Guaranty are and shall continue to be in full force and
effect. The Guarantor further confirms that immediately upon the Qualified
Borrower being substituted for the Borrower under the Term Loan Agreement, the
term “Guaranteed Obligations,” as used in the Guaranty, shall include all
obligations of the Qualified Borrower under the Term Loan Agreement and the
Notes executed by the Qualified Borrower. The Guarantor acknowledges and agrees
that it has guaranteed all obligations of the Qualified Borrower in accordance
with the terms of the Guaranty.

4. The Qualified Borrower hereby agrees that, upon being substituted for the
Borrower under the Term Loan Agreement, it will be liable for all Obligations in
respect of any Borrowing advanced to it by the Lenders as set forth in the Term
Loan Agreement.

5. The Qualified Borrower agrees that any time and from time to time, upon
reasonable written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Joinder Agreement.

The address of the Qualified Borrower for purposes of Section 9.1 of the Term
Loan Agreement shall be:

 

B-3



--------------------------------------------------------------------------------

  

Tokyo Building, 2-7-3 Marunouchi, Chiyoda-ku, Tokyo

100-6421, Japan

Attention: Representative in Japan

Fax: +81 (3) 6860-9050

cc:   

Prologis, L.P.

Pier 1, Bay 1

San Francisco, California 94111

Attn:    Tracy Patel

Fax: 415-394-9001

 

6. This Joinder Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one document.

7. This Joinder Agreement shall become effective, and the Qualified Borrower
shall be substituted for the Borrower upon receipt by the Administrative Agent
of (i) this Joinder Agreement duly executed by the Qualified Borrower and the
Guarantor, (ii) an opinion of Mayer Brown LLP, US counsel for the Loan Parties,
and Anderson Mori & Tomotsune, Japan counsel for the Qualified Borrower, in each
case, in the form delivered in connection with the closing under the Term Loan
Agreement or otherwise in form reasonably acceptable to the Administrative
Agent, the Lenders and their counsel; (iii) all documents the Administrative
Agent may reasonably request relating to the existence of the Qualified Borrower
and the authority for and the validity and enforceability of this Joinder
Agreement, the Note, the incumbency of officers executing such agreements and
any other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent; (iv) a solvency certificate reasonably
acceptable to the Administrative Agent with respect to the Qualified Borrower;
(v) each of the documents contemplated by Section 3.1(e) of the Term Loan
Agreement, as applicable; and (vi) the reasonable and documented fees and
expenses accrued through such date of Milbank LLP and/or Mori Hamada &
Matsumoto, as applicable, if required by either firm and so long as such firm
has delivered an invoice in reasonable detail of such fees and expenses in
sufficient time for the Qualified Borrower to approve and process the same. The
Qualified Borrower shall deliver a Note satisfying the requirements of
Section 2.5 of the Term Loan Agreement at the time of any borrowing if not
previously delivered.

8. THIS JOINDER AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

9. EACH OF THE QUALIFIED BORROWER AND THE GUARANTOR HEREBY IRREVOCABLY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Signature page follows]

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Joinder
Agreement as of the date and year first above written.

 

QUALIFIED BORROWER:                                                

       By:  

 

  Name:     Title:  

 

GUARANTOR: PROLOGIS, L.P. By:   Prologis, Inc., its sole general partner   By:  

 

  Name:     Title:  

 

B-5



--------------------------------------------------------------------------------

Exhibit C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                        ,        

To:

Ladies and Gentlemen:

Reference is made to the Term Loan Agreement, dated as of March 4, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Prologis GK Holdings Y.K., Prologis, L.P.
(“Prologis”), as guarantor, the lenders listed on the signature pages thereof
(the “Lenders”) and Sumitomo Mitsui Banking Corporation, as Administrative Agent
(the “Administrative Agent”). Each capitalized term used, but not otherwise
defined herein, has the meaning assigned such term in the Term Loan Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                           of
Prologis, Inc., which is the general partner of Prologis, and that, as such,
he/she is authorized to execute and deliver this Certificate to Administrative
Agent on the behalf of Prologis, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 5.1(a)(i) of the Agreement for the fiscal year of Prologis
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 5.1(b)(ii) of the Agreement for the fiscal quarter of Prologis ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations, equity and cash flows of Prologis and its
Consolidated Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Term Loan
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the condition (financial or otherwise) of the Companies as of
the date of the attached financial statements and for the accounting period then
ended with the purpose of determining whether the Companies were in compliance
with the Term Loan Agreement as of such date, and

 

C-1



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, no Default or Event of Default
existed on such date.]

--or--

[the following is a list of Defaults and Events of Default that, to the best
knowledge of the undersigned, existed on such date, together with a description
of the nature and status of each such Default or Event of Default:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,          .

 

  PROLOGIS, L.P. By:   PROLOGIS, INC., General Partner By:  

 

  Name:  

 

  Title:  

 

 

C-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                                  (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

Financial Statements

 

C-3



--------------------------------------------------------------------------------

For the Quarter/Year ended                             (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate ($ in 000’s)

The following covenant computations, together with the supporting schedules
attached hereto, are true and correct:

 

a.

  Consolidated Leverage Ratio.         Indebtedness of the Companies1    $
                           (1)   Total Asset Value2    $                        
   (2)   Ratio of (1) to (2)                                  Permitted Maximum
      0.60 to 1.00 3     

b.

  Fixed Charge Coverage Ratio. 4         Adjusted EBITDA    $
                           (1)   Capital Expenditures    $                      
     (2)   Subtotal (1) - (2)    $                            (3)   Debt Service
   $                            (4)   Preferred Dividends    $
                           (5)   Subtotal (4) + (5)    $                        
   (6)   Ratio of (3) to (6)                                  Required Minimum
     1.50 to 1.00     

 

 

 

 

1 

Adjusted by deducting therefrom an amount equal to the lesser of (i) total
Indebtedness of the Companies that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation and
(ii) Unrestricted Cash of the Companies.

2 

Adjusted by deducting therefrom the amount by which total Indebtedness is
adjusted.

3 

As of the last day of the four consecutive fiscal quarters immediately following
any acquisition of real property or a portfolio of assets or businesses, such
ratio may exceed 0.60 to 1.0 so long as it does not exceed 0.65 to 1.00.

4 

Calculated for the four fiscal quarters ending on the date of determination.

 

C-4



--------------------------------------------------------------------------------

 

c.

   Unencumbered Debt Service Coverage Ratio.5         NOI of Unencumbered
Properties (see Schedule 3)6    $                             (1 )    
Management fees of the Companies less related expenses7    $
                            (2 )     Allowed Unconsolidated Affiliate Earnings8
   $                             (3 )     Subtotal of (1) + (2) + (3)    $
                            (4 )     Amount by which (2) + (3) exceeds 40% of
(4)    $                             (5 )     Unencumbered NOI (Subtotal of (4)
– (5))    $                             (6 )     Unencumbered Capital
Expenditures9    $                             (7 )     Subtotal (6) - (7)    $
                            (8 )     Unencumbered Debt Service    $
                            (9 )     Ratio of (8) to (9)         Required
Minimum      1.50 to 1.00    

e.

   Secured Indebtedness.         Secured Debt of the Companies    $
                             Total Asset Value    $                             
Percentage of Secured Debt over Total Asset Value                           %   
   Maximum Permitted      40 %   

 

5 

Calculated for the four fiscal quarters ending on the date of determination.

6 

Not subject to any Lien (other than Permitted Liens).

7 

Not subject to any Lien (other than Permitted Liens).

8 

Not subject to any Lien (other than Permitted Liens).

9 

Except for Unencumbered Properties where the tenant is responsible for capital
expenditures.

 

C-5



--------------------------------------------------------------------------------

f.    Restricted Payments.          Funds from Operations   
$                        (1)    95% of (1)    $                        (2)   
Amount of Restricted Payments required to be paid in order for General Partner
to eliminate its REIT taxable income and/or to maintain its status as a REIT   
$                        (3)    Permitted Maximum (greater of (2) and (3))   
$                        (4) 10    Aggregate cash dividends and other cash
distributions    $                     (not to exceed (4) if an Event of Default
pursuant to Section 6.1(a) or 6.3(a) exists)

Date:                                     

 

 

10 Excluding Restricted Payments otherwise permitted by Section 5.12 of the
Agreement.

 

C-6



--------------------------------------------------------------------------------

For the Quarter/Year ended                                 (“Statement Date”)

SCHEDULE 3

to the Compliance Certificate ($ in 000’s)

Detailed Calculation of NOI of Unencumbered Properties

 

C-7



--------------------------------------------------------------------------------

Exhibit D

NOTICE ADDRESSES

Prologis, L.P.

Prologis, L.P.

Pier 1, Bay 1

San Francisco, California 94111

Attn:    Tracy Patel

Fax: 415-394-9001

Website Address: www.prologis.com

Administrative Agent:

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attn: James D. Benko

Phone: (212) 224-4885

Facsimile: (212) 224-4887

 

D-1



--------------------------------------------------------------------------------

Exhibit E

FORM OF TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT (this “Transfer Supplement”), dated as of
                                , 20        , between
                                 (the “Assignor”) and
                                         having an address at
                                                                  (the
“Purchasing Lender”).

W I T N E S S E T H:

WHEREAS, the Assignor has made loans pursuant to the Term Loan Agreement, dated
as of March 4, 2019, among Prologis GK Holdings Y.K., Prologis, L.P., as
guarantor, the lenders listed on the signature pages thereof (the “Lenders”) and
Sumitomo Mitsui Banking Corporation, as Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”; capitalized terms used and not otherwise defined herein shall have
the respective meanings set forth in the Term Loan Agreement); and

WHEREAS, the Purchasing Lender desires to purchase and assume from the Assignor,
and the Assignor desires to sell and assign to the Purchasing Lender, certain
rights, title, interest and obligations under the Term Loan Agreement;

NOW, THEREFORE, IT IS AGREED:

1. In consideration of the amount set forth in the receipt (the “Receipt”) given
by Assignor to Purchasing Lender of even date herewith, and transferred by wire
to Assignor, the Assignor hereby assigns and sells, without recourse,
representation or warranty except as specifically set forth herein, to the
Purchasing Lender, and the Purchasing Lender hereby purchases and assumes from
the Assignor, an interest equal to JPY                  (the “Purchased
Interest”) of the Loans constituting a portion of the Assignor’s rights and
obligations under the Term Loan Agreement as of the Effective Date (as defined
below) including, without limitation, the applicable percentage interest of the
Assignor in any Loans owing to the Assignor, any Note held by the Assignor, any
Commitment of the Assignor and any other interest of the Assignor under any of
the Loan Documents.

2. The Assignor (i) represents and warrants that as of the date hereof the
aggregate outstanding principal amount of its share of the Loans owing to it
(without giving effect to assignments thereof which have not yet become
effective) is JPY                 ; (ii) represents and warrants that it is the
legal and beneficial owner of the interests being assigned by it hereunder and
that such interests are free and clear of any adverse claim; (iii) represents
and warrants that it has not received any notice of Default or Event of Default
from the Borrower or the Guarantor; (iv) represents and warrants that is has
full power and authority to execute and deliver, and perform under, this
Transfer Supplement, and all necessary corporate and/or partnership action has
been taken to authorize, and all approvals and consents have been obtained for,
the execution, delivery and performance thereof; (v) represents and warrants
that this Transfer Supplement constitutes its legal, valid and binding
obligation enforceable in accordance with its terms; (vi) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations (or the truthfulness or accuracy
thereof) made in or

 

E-1



--------------------------------------------------------------------------------

in connection with the Term Loan Agreement or the other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Term Loan Agreement or the other Loan Documents or any other instrument
or document furnished pursuant thereto; and (vii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the Guarantor or the performance or observance by the
Borrower and/or the Guarantor or any of their respective obligations under the
Term Loan Agreement or the other Loan Documents or any other instrument or
document furnished pursuant thereto. Except as specifically set forth in this
Paragraph 2, this assignment shall be without recourse to Assignor.

3. The Purchasing Lender (i) confirms that it has received a copy of the Term
Loan Agreement and the other Loan Documents, together with such financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Transfer
Supplement and to become a party to the Term Loan Agreement, and has not relied
on any statements made by Assignor; (ii) agrees that it will, independently and
without reliance upon any of the Administrative Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower and the Guarantor and will make its own credit
analysis, appraisals and decisions in taking or not taking action under the Term
Loan Agreement and the other Loan Documents; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Term Loan Agreement and the other Loan Documents as are
delegated to such agents by the terms thereof, together with such powers as are
incidental thereto; (iv) agrees that it will be bound by and perform in
accordance with their terms all of the obligations which by the terms of the
Term Loan Agreement are required to be performed by it as a Lender;
(v) specifies as its addresses for notices as its Lending Office, the address
and office set forth beneath its name on the signature page hereof;
(vi) represents and warrants that it has full power and authority to execute and
deliver, and perform under, this Transfer Supplement, and all necessary
corporate and/or partnership action has been taken to authorize, and all
approvals and consents have been obtained for, the execution, delivery and
performance thereof; (vii) represents and warrants that this Transfer Supplement
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (viii) represents and warrants that the interest being assigned
hereunder is being acquired by it for its own account, for investment purposes
only and not with a view to the public distribution thereof and without any
present intention of its resale in either case that would be in violation of
applicable securities laws; and (ix) represents and warrants that it satisfies
the requirements of a Qualified Institution.

4. This Transfer Supplement shall be effective on the date (the “Effective
Date”) on which all of the following have occurred (i) this Transfer Supplement
shall have been executed and delivered by the parties hereto, (ii) copies hereof
shall have been delivered to the Administrative Agent and Prologis and (iii) the
Purchasing Lender shall have paid to the Assignor the agreed purchase price as
set forth in the Receipt.

5. On and after the Effective Date, (i) the Purchasing Lender shall be a party
to the Term Loan Agreement and, to the extent provided in this Transfer
Supplement, have the rights and obligations of a Lender thereunder and be
entitled to the benefits and rights of the Lenders thereunder and (ii) the
Assignor shall, to the extent provided in this Transfer Supplement as to the
Purchased Interest, relinquish its rights and be released from its obligations
under the Term Loan Agreement.

 

E-2



--------------------------------------------------------------------------------

6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Term Loan Agreement and the
Notes in respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing
Lender.

7. This Transfer Supplement may be executed in any number of counterparts which,
when taken together, shall be deemed to constitute one and the same instrument.

8. Assignor hereby represents and warrants to the Purchasing Lender that it has
made all payments demanded to date by Sumitomo Mitsui Banking Corporation, as
Administrative Agent, in connection with the Assignor’s obligation to reimburse
the Administrative Agent for its expenses, and made all Loans required. In the
event the Administrative Agent shall demand reimbursement for fees and expenses
from Purchasing Lender for any period prior to the Effective Date, Assignor
hereby agrees to promptly pay the Administrative Agent such sums directly,
subject, however, to Paragraph 12 hereof.

9. Assignor will, at the cost of Assignor, and without expense to Purchasing
Lender, do, execute, acknowledge and deliver all further acts, deeds,
conveyances, assignments, notices of assignments, transfers and assurances as
Purchasing Lender shall, from time to time, reasonably require, for the better
assuring, conveying, assigning, transferring and confirming unto Purchasing
Lender the property and rights hereby given, granted, bargained, sold, aliened,
enfeoffed, conveyed, confirmed, assigned and/or intended now or hereafter so to
be, on which Assignor may be or may hereafter become bound to convey or assign
to Purchasing Lender, or for carrying out the intention or facilitating the
performance of the terms of this Transfer Supplement or for filing, registering
or recording this Transfer Supplement.

10. The parties agree that no broker or finder was instrumental in bringing
about this transaction. Each party shall indemnify, defend the other and hold
the other free and harmless from and against any damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by such party arising from claims by any broker or finder that such
broker or finder has dealt with said party in connection with this transaction.

11. Subject to the provisions of Paragraph 12 hereof, if, with respect to the
Purchased Interest only, Assignor shall on or after the Effective Date receive
(a) any cash, note, securities, property, obligations or other consideration in
respect of or relating to the Loan or the Loan Documents or issued in
substitution or replacement of the Loan or the Loan Documents, (b) any cash or
non-cash consideration in any form whatsoever distributed, paid or issued in any
bankruptcy proceeding in connection with the Loan or the Loan Documents or
(c) any other distribution (whether by means of repayment, redemption,
realization of security or otherwise), Assignor shall accept the same as
Purchasing Lender’s agent and hold the same in trust on behalf of and for the
benefit of Purchasing Lender, and shall deliver the same forthwith to Purchasing
Lender in the same form received, with the endorsement (without recourse) of
Assignor when necessary

 

E-3



--------------------------------------------------------------------------------

or appropriate. If the Assignor shall fail to deliver any funds received by it
within the same Business Day of receipt, unless such funds are received by
Assignor after 1:00 p.m., New York City time, then the following Business Day
after receipt, said funds shall accrue interest at the Prime Rate and in
addition to promptly remitting said amount, Assignor shall remit such interest
from the date received to the date such amount is remitted to the Purchasing
Lender.

12. Assignor and Purchasing Lender each hereby agree to indemnify and hold
harmless the other, each of its directors and each of its officers in connection
with any claim or cause of action based on any matter or claim based on the acts
of either while acting as a Lender under the Term Loan Agreement. Promptly after
receipt by the indemnified party under this Section of notice of the
commencement of any action, such indemnified party shall notify the indemnifying
party in writing of the commencement thereof. If any such action is brought
against any indemnified party and that party notifies the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense thereof, with counsel
satisfactory to such indemnified party, and after receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof. In no event
shall the indemnified party settle or consent to a settlement of such cause of
action or claim without the consent of the indemnifying party.

13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, WITHOUT REGARD TO CHOICE OF LAW RULES.

14. On or before the Effective Date, Purchasing Lender shall comply with the
provisions of Section 8.4(e), Section 8.4(f) and Section 8.4(h) of the Term Loan
Agreement. The Purchasing Lender hereby makes the representation and warranty
set forth in Section 8.4(g) of the Term Loan Agreement.

 

E-4



--------------------------------------------------------------------------------

[PURCHASING LENDER] By:                                          
                        Name: Title: Notice Address: Lending Office:

 

[ASSIGNOR] By:                                                                 
Name: Title:

 

[Accepted and Agreed:

PROLOGIS, L.P.

By:                                                                  

Name:

Title:]

Receipt Acknowledged this

         day of                                 , 20        

Sumitomo Mitsui Banking Corporation,

as Administrative Agent

By:                                                              

Name:

Title:

 

E-5



--------------------------------------------------------------------------------

Exhibit F

ORGANIZATIONAL AND STRUCTURE CHART FOR BORROWER

Attached.

 

F-1



--------------------------------------------------------------------------------

Exhibit G

FORM OF ADDITIONAL TERM LOAN AGREEMENT

This ADDITIONAL TERM LOAN AGREEMENT (this “Agreement”) is made as of
                        , 20        . Capitalized terms used herein and not
defined shall have the same meanings assigned to such terms in the Term Loan
Agreement (as hereinafter defined).

WHEREAS, reference is made to the Term Loan Agreement, dated as of March 4, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Prologis GK Holdings Y.K., as Borrower, Prologis,
L.P. (“Prologis”), as Guarantor, the lenders listed on the signature pages
thereof (the “Lenders”) and Sumitomo Mitsui Banking Corporation, as
Administrative Agent (the “Administrative Agent”);

WHEREAS, pursuant to Section 2.2 of the Term Loan Agreement, Prologis has
requested Additional Term Loans in an aggregate amount equal to JPY
        ,000,000,000;

WHEREAS, the Administrative Agent will deliver a confirmation of Additional Term
Loans (the “Confirmation of Additional Term Loans”) pursuant to which
                             (the “Existing Lender”) will be listed as having
outstanding Loans under the Term Loan Agreement of JPY
                            , an increase of JPY                             
over its existing Loans (such increase amount, the “Additional Term Loan
Amount”); and

WHEREAS, the Existing Lender, Prologis and the Administrative Agent desire to
enter into this Agreement pursuant to which the Existing Lender will make
Additional Term Loans under the Term Loan Agreement in an amount equal to the
Additional Term Loan Amount;

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the parties hereto do hereby agree as follows:

1. Existing Lender hereby:

 

  a.

confirms that it has received a copy of the Term Loan Agreement and the other
Loan Documents, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement;

 

  b.

agrees that it will, independently and without reliance upon Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Term Loan Agreement or any other Loan
Document; and

 

  c.

attaches (or has delivered to the Administrative Agent) completed and signed
copies of any forms that may be required by Section 8.4 of the Term Loan
Agreement and makes the representations and warranties set forth in Section 8.4
of the Term Loan Agreement.

 

G-1



--------------------------------------------------------------------------------

2. The obligation of the Existing Lender to make Additional Term Loans shall
become effective upon the execution of this Agreement by each of the parties
hereto, and the Existing Lender shall then make the Additional Term Loans in the
amount set forth above, following which, the Administrative Agent shall deliver
the Confirmation of Additional Term Loans to Prologis and the Lenders.

3. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAWS,
WITHOUT REGARD TO CHOICE OF LAW RULES.

4. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

[Signature page follows]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the date specified thereon.

 

[LENDER] By:  

 

  Name:  

 

  Title:  

 

 

G-3



--------------------------------------------------------------------------------

GUARANTOR: PROLOGIS, L.P., a Delaware limited partnership By:   PROLOGIS, INC.,
    a Maryland corporation     its sole general partner  

 

  By::  

 

       Name:     Title:  

 

G-4



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUMITOMO MITSUI BANKING CORPORATION, as Administrative
Agent By:                                                                       
Name:                                                                Title:
                                                             

 

G-5



--------------------------------------------------------------------------------

Exhibit H

FORM OF NEW LENDER JOINDER AGREEMENT

This NEW LENDER JOINDER AGREEMENT (this “Agreement”) is made as of
                                , 20        .

WHEREAS, reference is made to the Term Loan Agreement, dated as of March 4, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Prologis GK Holdings Y.K., as Borrower, Prologis,
L.P. (“Prologis”), as Guarantor, the lenders listed on the signature pages
thereof (the “Lenders”) and Sumitomo Mitsui Banking Corporation, as
Administrative Agent (the “Administrative Agent”). All capitalized terms used
and not otherwise defined herein shall have the respective meanings set forth in
the Term Loan Agreement;

WHEREAS, pursuant to Section 2.2 of the Term Loan Agreement, Prologis has
requested Additional Term Loans in an aggregate amount equal to JPY
                                    ;

WHEREAS, the Administrative Agent will deliver a confirmation of Additional Term
Loans (the “Confirmation of Additional Term Loans”) pursuant to which
                                 (the “New Lender”) will be listed as having
outstanding Loans of JPY                      under the Term Loan Agreement; and

WHEREAS, the New Lender, Prologis and the Administrative Agent desire to enter
into this Agreement pursuant to which New Lender will become a party to, and a
Lender under, the Term Loan Agreement;

NOW, THEREFORE, in consideration of the mutual premises herein contained and for
other valuable consideration, the parties hereto do hereby agree as follows:

1. New Lender hereby:

 

  a.

confirms that it has received a copy of the Term Loan Agreement and the other
Loan Documents, together with such financial statements and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a party to the Term Loan
Agreement;

 

  b.

agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and the Guarantor and will
make its own credit analysis, appraisals and decisions in taking or not taking
action under the Term Loan Agreement or any other Loan Document;

 

  c.

appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Term Loan
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto;

 

H-1



--------------------------------------------------------------------------------

  d.

agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Term Loan Agreement are required to be
performed by it as a Lender;

 

  e.

attaches (or has delivered to the Administrative Agent) completed and signed
copies of any forms that may be required by Section 8.4 of the Term Loan
Agreement;

 

  f.

specifies as its addresses for notices as its Lending Office, the address and
office set forth beneath its name on the signature page hereof;

 

  g.

represents and warrants that it has full power and authority to execute and
deliver, and perform under, this Agreement, the Term Loan Agreement and the
other Loan Documents, and all necessary corporate and/or partnership action has
been taken to authorize, and all approvals and consents have been obtained for,
the execution, delivery and performance thereof;

 

  h.

represents and warrants that this Agreement constitutes its legal, valid and
binding obligation enforceable in accordance with its terms;

 

  i.

represents and warrants that the interest being acquired hereunder is being
acquired by it for its own account, for investment purposes only and not with a
view to the public distribution thereof and without any present intention of its
resale in either case that would be in violation of applicable securities laws;
and

 

  j.

represents and warrants that it satisfies the requirements of a Qualified
Institution.

2. The New Lender shall become a party to the Term Loan Agreement and shall have
the rights and obligations of a Lender thereunder, upon the satisfaction of the
following conditions:

 

  a.

the execution of this Agreement by each of the parties hereto;

 

  b.

the receipt by the Administrative Agent of the amount of Additional Term Loans
set forth above; and

 

  c.

the Administrative Agent shall have delivered the Confirmation of Additional
Term Loans to Prologis, the Lenders and the New Lender.

3. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAWS,
WITHOUT REGARD TO CHOICE OF LAW RULES.

 

H-2



--------------------------------------------------------------------------------

4. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

[Signature page follows]

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the date specified thereon.

 

[LENDER], as a New Lender By:  

 

  Name:  

 

  Title:  

 

 

H-4



--------------------------------------------------------------------------------

GUARANTOR: PROLOGIS, L.P., a Delaware limited partnership By:   PROLOGIS, INC.,
    a Maryland corporation     its sole general partner  

 

         By:  

 

  Name:     Title:  

 

H-5



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUMITOMO MITSUI BANKING CORPORATION, as Administrative
Agent

By:  

 

  Name:  

 

  Title:  

 

 

H-6